Exhibit 10.29

EXECUTION COPY

AGREEMENT OF LEASE

between

RFL 160 FIFTH LLC,

Landlord

and

FORRESTER RESEARCH, INC.,

Tenant

Dated: April 30, 2010

160 Fifth Avenue

New York, New York



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE 1  

GLOSSARY

     2    ARTICLE 2  

DEMISE, PREMISES, TERM, RENT

     8    ARTICLE 3  

ESCALATION

     9    ARTICLE 4  

ELECTRICITY

     18    ARTICLE 5  

USE AND OCCUPANCY

     20    ARTICLE 6  

ALTERATIONS

     21    ARTICLE 7  

REPAIRS; FLOOR LOAD

     25    ARTICLE 8  

WINDOW CLEANING

     26    ARTICLE 9  

REQUIREMENTS OF LAW

     27    ARTICLE 10  

SUBORDINATION

     29    ARTICLE 11  

RULES AND REGULATIONS

     33    ARTICLE 12  

INSURANCE, PROPERTY LOSS OR DAMAGE; REIMBURSEMENT

     33    ARTICLE 13  

DESTRUCTION BY FIRE OR OTHER CAUSE

     36    ARTICLE 14  

EMINENT DOMAIN

     39    ARTICLE 15  

ASSIGNMENT, SUBLETTING, MORTGAGE, ETC.

     40    ARTICLE 16  

ACCESS TO PREMISES

     47    ARTICLE 17  

CERTIFICATE OF OCCUPANCY

     49    ARTICLE 18  

DEFAULT

     49    ARTICLE 19  

REMEDIES AND DAMAGES

     51    ARTICLE 20  

FEES AND EXPENSES

     53    ARTICLE 21  

NO REPRESENTATIONS BY LANDLORD

     54    ARTICLE 22  

END OF TERM

     54    ARTICLE 23  

POSSESSION

     55    ARTICLE 24  

NO WAIVER

     57    ARTICLE 25  

WAIVER OF TRIAL BY JURY

     57    ARTICLE 26  

INABILITY TO PERFORM

     58    ARTICLE 27  

BILLS AND NOTICES

     59    ARTICLE 28  

SERVICES AND EQUIPMENT

     60    ARTICLE 29  

PARTNERSHIP TENANT

     65    ARTICLE 30  

VAULT SPACE

     65    ARTICLE 31  

SIGNS

     66    ARTICLE 32  

BROKER

     66    ARTICLE 33  

INDEMNITY

     66    ARTICLE 34  

ADJACENT EXCAVATION; SHORING

     68    ARTICLE 35  

OPTION TO CANCEL

     68    ARTICLE 36  

RENT REGULATION

     69    ARTICLE 37  

COVENANT OF QUIET ENJOYMENT

     69    ARTICLE 38  

ICIP PROGRAM

     69    ARTICLE 39  

MISCELLANEOUS

     70    ARTICLE 40  

SECURITY DEPOSIT

     76    ARTICLE 41  

ROOF INSTALLATIONS

     78    ARTICLE 42  

OPTION TO RENEW

     79    ARTICLE 43  

RIGHT OF FIRST OFFER

     81    ARTICLE 44  

USE OF ROOF

     83    ARTICLE 45  

SELF-HELP

     83   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

         Page SCHEDULE A  

Floor Plan

   SCHEDULE B  

Building Rules and Building Standards for Alterations

   SCHEDULE C  

Work Agreement

   SCHEDULE C-1  

Layout Plan

   SCHEDULE D  

Cleaning Services

   SCHEDULE E  

Form of Letter of Credit

   SCHEDULE F  

Rules and Regulations

   SCHEDULE G  

Form of Non-Disturbance Agreement

   SCHEDULE H  

Commencement Date Agreement

   SCHEDULE I  

Building Holidays

   SCHEDULE J  

Pre-Existing Rights

   SCHEDULE K  

Temporary Certificate of Occupancy

  

 

ii



--------------------------------------------------------------------------------

AGREEMENT OF LEASE, made as of the 30th day of April 2010 between RFL 160 FIFTH
LLC, a Delaware limited liability company, having an address at c/o RFR Holding
LLC, 390 Park Avenue, 3rd Floor, New York, New York 10022, (“Landlord”) and
FORRESTER RESEARCH, INC., a Delaware corporation, having an address at 400
Technology Square, Cambridge, Massachusetts 02139 (“Tenant”).

REFERENCE PAGE

In addition to other terms elsewhere defined in this Lease, the following terms
whenever used in this Lease shall have the meanings set forth in this Reference
Page.

 

(1)   Premises:   The entire third (3rd) floor of the Building, as approximately
shown on the floor plan annexed to this Lease as Schedule A. Landlord and Tenant
conclusively agree that for all purposes of this Lease, (i) the Premises consist
of 15,219 rentable square feet, and (ii) the Building contains 122,328 rentable
square feet. (2)   Commencement Date:   The date that is the earlier to occur of
(a) the Substantial Completion Date and (b) the date Tenant (or any person
claiming by, through or under Tenant) occupies any portion of the Premises for
the conduct of its business; provided, however, that in no event shall the
Commencement Date occur prior to August 15, 2010. (3)   Rent Commencement Date:
  The date that is one hundred thirty-eight (138) days after the Commencement
Date. (4)   Fixed Expiration Date:   The last day of the month in which the day
immediately preceding the tenth (10th) anniversary of the Rent Commencement Date
shall occur. (5)   Term:   Approximately ten (10) years and one hundred
thirty-eight (138) days from the Commencement Date to the Fixed Expiration Date,
subject to Tenant’s right to renew the Term under Article 42 and Tenant’s right
to cancel this Lease under Article 35. (6)   Fixed Rent:   $837,045 per annum
($69,753.75 per month) from the Rent Commencement Date through the Fixed
Expiration Date. (7)   Tenant’s Share:   12.44%.



--------------------------------------------------------------------------------

(8)   Base Tax Factor:   The Taxes payable for the Tax Year commencing on
July 1, 2011, taking into account any exemption or abatement in effect pursuant
to the ICIP. (9)   Base Operating Factor:   The Operating Expenses paid or
incurred with respect to the Operating Year beginning January 1, 2010. (10)  
Permitted Use:   The Premises shall be used for general, administrative and
executive offices and uses incidentally and directly related thereto. (11)  
Broker(s):   Cushman and Wakefield, Inc., Richards Barry Joyce & Partners,
Studley, Inc. and RFR Realty LLC. (12)   Late Charge:   As more particularly set
forth in Section 20.2, and subject to the terms thereof, (i) three percent (3%)
of any Rental not paid within five (5) days after becoming due and (ii) interest
at the Applicable Rate on any Rental not paid within ten (10) days after
becoming due, computed from the date such Rental was due (without regard to such
grace period) through the date paid. (13)   Tenant Improvement Allowance:  
$989,235. (14)   Security Deposit:   $279,015.00 (subject to reduction as set
forth in Section 40.6). (15)   Renewal Term:   One (1) term of five (5) years.
(16)   Option to Cancel:   As described in Article 35.

W I T N E S S E T H:

The parties hereto, for themselves, their legal representatives, successors and
assigns, hereby agree as follows:

ARTICLE 1

GLOSSARY

The following terms shall have the meanings indicated below:

“AAA” shall have the meaning set forth in Section 42.3.

 

2



--------------------------------------------------------------------------------

“ADA” shall have the meaning set forth in Section 9.1.

“Additional Rent” shall have the meaning set forth in Section 2.2.

“Administrative Code” shall mean the Administrative Code of the City of New
York, as amended.

“Alteration Fee” shall have the meaning set forth in Section 6.2.

“Alterations” shall mean alterations, decorations, installations, repairs,
improvements, additions, replacements or other physical changes in or about the
Premises made by Tenant.

“Applicable Rate” shall mean the lesser of (x) three percentage points above the
then current Base Rate, and (y) the maximum rate permitted by applicable law.

“ASHRAE” shall mean the American Society of Heating, Refrigeration and
Air-Conditioning Engineers.

“Bankruptcy Code” shall mean 11 U.S.C. Section 101 et seq., or any statute,
federal or state, of similar nature and purpose.

“Baseball Arbitrator” shall have the meaning set forth in Section 42.3.

“Base Rate” shall mean the rate of interest publicly announced from time to time
by Citibank, N.A., or its successor, as its “base rate” (or such other term as
may be used by Citibank, N.A., from time to time, for the rate presently
referred to as its “base rate”).

“BID Charges” shall have the meaning set forth in Section 3.1.

“Building” shall mean the buildings, equipment and other improvements and
appurtenances of every kind and description now located or hereafter erected,
constructed or placed upon the Land and any and all alterations, renewals, and
replacements thereof, additions thereto and substitutions therefor.

“Building Systems” shall mean the base building mechanical, electrical,
sanitary, heating, air conditioning, ventilating, elevator, plumbing,
life-safety and other service systems of the Building, but shall not include
installations made by Tenant or fixtures or appliances.

“Business Days” shall mean all days, excluding Saturdays, Sundays and all days
then observed as holidays by the State of New York, the federal government or
the labor unions servicing the Building. As of the date of this Lease, the
holidays observed by the Building are as set forth on Schedule I annexed hereto.

“Cancellation Notice” shall have the meaning set forth in Article 35.

“Cancellation Option Termination Date” shall have the meaning set forth in
Article 35.

“Cancellation Payment” shall have the meaning set forth in Article 35.

 

3



--------------------------------------------------------------------------------

“Class E Systems” shall mean the fire and life safety system of the Building and
its components.

“Control” shall have the meaning set forth in Section 15.3.

“Critical Services” shall have the meaning set forth in Section 28.3(B).

“Decorative Alterations” shall have the meaning set forth in Section 6.1.

“Deficiency” shall have the meaning set forth in Section 19.2.

“DOF” shall have the meaning set forth in Section 38.1.

“DSBS” shall have the meaning set forth in Section 38.1.

“DX Maintenance Obligations” shall have the meaning set forth in Section 45.1.

“DX Unit” shall have the meaning set forth in Section 28.1(C).

“Electricity Additional Rent” shall have the meaning set forth in Section 4.2.

“Escalation Rent” shall mean payments required to be made by Tenant pursuant to
Article 3.

“Event of Default” shall have the meaning set forth in Section 18.1.

“Existing Mortgagee” shall mean Union Labor Life Insurance Company.

“Expiration Date” shall mean the Fixed Expiration Date or such earlier or later
date on which the Term sooner or later ends pursuant to any of the terms,
conditions or covenants of this Lease or pursuant to law.

“Fair Market Value” shall mean the rental rate determined at the applicable
times set forth in this Lease (i) with respect to the Renewal Term or (ii) with
respect to ROFO Space, for vacant space pursuant to a direct lease that a
willing landlord would accept and a willing tenant would pay in buildings of
comparable age and quality of the Building located in the immediate vicinity of
the Building and taking into account all relevant factors, whether favorable to
Landlord or Tenant, including, without limitation, tenant improvement
allowances, rental concessions, abatements and brokerage commissions being
offered or paid by landlords of buildings of comparable age and quality of the
Building located in the immediate vicinity of the Building.

“Government Authority (Authorities)” shall mean the United States of America,
the State of New York, the City of New York, any political subdivision thereof
and any agency, department, commission, board, bureau or instrumentality of any
of the foregoing, now existing or hereafter created, having jurisdiction over
the Real Property or any portion thereof.

“HVAC” shall mean heat, ventilation and air conditioning.

 

4



--------------------------------------------------------------------------------

“HVAC System” shall mean the Building Systems providing HVAC, including the DX
Unit described in Section 28.1(C) of this Lease.

“Hazardous Materials” shall have the meaning set forth in Section 9.2.

“ICIP” shall have the meaning set forth in Section 38.1.

“Indemnitees” shall mean Landlord, its trustees, partners, shareholders,
officers, directors, employees, agents and contractors and the Manager (and the
partners, shareholders, officers, directors and employees of Landlord’s agents
and contractors and of the Manager).

“Installations” shall have the meaning set forth in Section 41.1.

“Issuer” shall have the meaning set forth in Section 40.2.

“Issuer Criteria” shall have the meaning set forth in Section 40.2.

“Land” shall mean the land known by the address of 160 Fifth Avenue, New York,
New York.

“Landlord” on the date as of which this Lease is made, shall mean RFL 160 Fifth
LLC, a Delaware limited liability company, but thereafter, “Landlord” shall mean
only the fee owner of the Real Property or, if there then exists a Superior
Lease, the tenant thereunder.

“Landlord’s Maximum Determination” shall have the meaning set forth in
Section 42.2.

“Landlord’s Operating Statement” shall mean a good faith statement containing a
computation of Escalation Rent due pursuant to the provisions of Section 3.3
furnished by Landlord to Tenant.

“Landlord’s Statement” shall mean either a Landlord’s Operating Statement or a
Landlord’s Tax Statement.

“Landlord’s Tax Statement” shall mean a good faith statement containing a
computation of Escalation Rent due pursuant to the provisions of Section 3.2
furnished by Landlord to Tenant.

“Landlord’s Work” shall have the meaning set forth in Schedule C annexed.

“Laws” shall mean all present and future laws, rules, ordinances, regulations,
statutes, requirements, codes and executive orders, extraordinary as well as
ordinary, retroactive and prospective, of all Government Authorities now
existing or hereafter created, and of any applicable fire rating bureau, or
other body exercising similar functions, affecting the Real Property, or any
street, avenue or sidewalk comprising a part or in front thereof or any vault in
or under the same, or requiring removal of any encroachment, or affecting the
maintenance, use or occupation of the Real Property.

“Lessor(s)” shall mean a lessor under a Superior Lease.

“Letter of Credit” shall have the meaning set forth in Section 40.2.

 

5



--------------------------------------------------------------------------------

“Manager” shall mean RFR Realty LLC, or any successor contractor under
Landlord’s contract for the management of the Building.

“Mortgage(s)” shall mean any mortgage which may now or hereafter affect the Real
Property, the Building or any Superior Lease and the leasehold interest created
thereby, and all renewals, extensions, supplements, amendments, modifications,
consolidations and replacements thereof or thereto, substitutions therefor, and
advances made thereunder.

“Mortgagee(s)” shall mean any trustee under or mortgagee or holder of a
Mortgage.

“Non-Disturbance Agreement” shall have the meaning set forth in Section 10.7.

“Non-Renewal Notice” shall have the meaning set forth in Section 40.2.

“Notice(s)” shall have the meaning set forth in Section 27.1.

“Operating Expenses” shall have the meaning set forth in Section 3.1.

“Operating Hours” shall mean 8:00 a.m. to 6:00 p.m. on Business Days.

“Operating Year” shall mean each calendar year that includes any part of the
Term.

“Overtime Periods” shall have the meaning set forth in Section 28.2.

“Parties” shall have the meaning set forth in Section 39.2.

“Partnership Tenant” shall have the meaning set forth in Article 29.

“Person(s) or person(s)” shall mean any natural person or persons, a
partnership, a corporation and any other form of business or legal association
or entity.

“Persons Within Landlord’s Control” shall mean and include Landlord, Manager and
all of their respective principals, officers, agents, contractors, servants,
employees and licensees

“Persons Within Tenant’s Control” shall mean and include Tenant, all of Tenant’s
respective principals, officers, agents, contractors, servants, employees,
licensees and invitees.

“Real Property” shall mean the Building and the Land.

“Recapture Space” shall have the meaning set forth in Section 15.4.

“Recapture Sublease” shall have the meaning set forth in Section 15.4.

“Recapture Subtenant” shall have the meaning set forth in Section 15.4.

“Renewal Notice” shall have the meaning set forth in Section 42.1.

“Renewal Option” shall have the meaning set forth in Section 42.1.

 

6



--------------------------------------------------------------------------------

“Rental” shall mean and be deemed to include Fixed Rent, Additional Rent and any
other sums payable by Tenant hereunder.

“Requirements” shall mean (i) all Laws, (ii) all requirements, obligations and
conditions of all instruments of record on the date of this Lease, and (iii) all
requirements, obligations and conditions imposed by the carrier of Landlord’s
hazard insurance policy for the Building.

“Rules and Regulations” shall mean the rules and regulations annexed hereto as
Schedule F, and such other reasonable modifications and additions to same as
Landlord and Landlord’s agents may from time to time adopt, on reasonable
advance written notice to Tenant to be given in accordance with the terms of
this Lease. The parties agree that rules and regulations which are designed for
the safety or security of occupants of the Building, property in the Building or
the Building itself shall be deemed to be reasonable, including without
limitation, rules requiring tenants to cause their mail to be opened outside the
Building and irradiated or otherwise cleaned before being brought into the
Building when external circumstances justify such action. Landlord shall not
discriminate against Tenant in enforcing the Rules and Regulations.

“Specialty Installations” shall have the meaning set forth in Section 6.1(C).

“Sublease Additional Rent” shall have the meaning set forth in Section 15.5.

“Sublease or Assignment Statement” shall have the meaning set forth in
Section 15.4.

“Substantially Completed” or “Substantial Completion” shall, whenever used in
this Lease with respect to work to be performed by Landlord, be deemed to mean
that stage of the progress of such work as shall enable Tenant to have (a) the
services to be provided to Tenant pursuant to Article 28 hereof, and (b) access
to the Premises to commence Tenant’s use and occupancy of the Premises without
unreasonable interference by reason of the need to complete unfinished details
of work (and, if applicable, adjustment of equipment and fixtures) to be
performed by Landlord. Within twenty (20) days after work performed by Landlord
shall have been Substantially Completed, Tenant shall deliver to Landlord a
punchlist of items of unfinished work required by this Lease to be performed by
Landlord (“Tenant’s Punchlist”). Landlord shall diligently complete the
unfinished items of work identified in Tenant’s Punchlist.

“Substantial Completion Date” shall mean the date on which Landlord’s Work is
Substantially Completed and Tenant has been given five (5) Business Days’
written notice thereof.

“Superior Lease(s)” shall mean all ground or underlying leases of the Real
Property or the Building heretofore or hereafter made by Landlord and all
renewals, extensions, supplements and modifications thereof.

“Taxes” shall have the meaning set forth in Section 3.1.

“Tax Year” shall mean each period of twelve (12) months, commencing on the first
day of July of each year, that includes any part of the Term, or such other
period of twelve (12) months as may be duly adopted as the fiscal year for real
estate tax purposes by the City of New York.

 

7



--------------------------------------------------------------------------------

“Tenant”, on the date as of which this Lease is made, shall mean the Tenant
named in this Lease, but thereafter “Tenant” shall mean only the tenant under
this Lease at the time in question; provided, however, that the Tenant named in
this Lease and any successor tenant hereunder shall not be released from
liability hereunder in the event of any assignment of this Lease.

“Tenant Delay” shall mean any actual delay beyond the anticipated completion
date for the matter at issue that Landlord encounters in the performance of
Landlord’s obligations under this Lease by reason of (i) any intentional act,
negligence or omission (where there is a duty to act) of any nature of Tenant or
Persons Within Tenant’s Control, including, without limitation, delays due to
changes in or additions to Landlord’s Work requested by Tenant or Tenant’s
failure to timely submit information or to timely give authorizations or
approvals required to be given by Tenant hereunder, or (ii) postponement of any
Landlord’s Work at the written request of Tenant.

“Tenant Indemnitees” shall have the meaning set forth in Section 33.2.

“Tenant’s BID Payment” shall have the meaning set forth in Section 3.2.

“Tenant’s Operating Payment” shall have the meaning set forth in Section 3.3.

“Tenant’s Projected Operating Share” shall have the meaning set forth in
Section 3.3.

“Tenant’s Property” shall mean Tenant’s movable fixtures and movable partitions,
telephone and other equipment, furniture, furnishings and other movable items of
personal property, including the personal property of Tenant’s agents and
employees.

“Tenant’s Tax Payment” shall have the meaning set forth in Section 3.2.

“Unavoidable Delays” shall have the meaning set forth in Article 26.

ARTICLE 2

DEMISE, PREMISES, TERM, RENT

Section 2.1 Landlord hereby leases to Tenant and Tenant hereby hires from
Landlord the Premises for the Term to commence, subject to Article 23, on the
Commencement Date and to end on the Fixed Expiration Date, unless earlier
terminated or extended as provided herein. Tenant shall also have, as
appurtenant to the Premises, the use, on a non-exclusive basis and in common
with the other tenants in the Building (and subject to Landlord’s Rules and
Regulations), the common areas of the Building and the Land, including (i) the
public lobby, public hallways and public stairways, (ii) the public elevators,
(iii) common walkways necessary for access to the Building, and (iv) all other
parts of the Real Property made available by Landlord to all tenants in the
Building.

 

8



--------------------------------------------------------------------------------

Section 2.2 Tenant shall pay to Landlord, in lawful money of the United States
of America, without notice or demand, by good and sufficient check drawn to the
Landlord’s order on a bank or trust company with an office in the Borough of
Manhattan, the City of New York, State of New York, or by wire transfer, at
Tenant’s option at the office of Landlord or at such other place as Landlord may
designate from time to time by fifteen (15) days prior written notice to Tenant,
the following:

(A) commencing upon the Rent Commencement Date, the Fixed Rent, at the annual
fixed rental rate set forth in the Reference Page, which shall be payable in
equal monthly installments of Fixed Rent in advance on the first day of each and
every calendar month during the Term, except that the first monthly installment
of Fixed Rent shall be payable by Tenant upon execution of this Lease; and

(B) commencing upon the Commencement Date, additional rent (“Additional Rent”)
consisting of all other sums of money (including, without limitation, Escalation
Rent) as shall become due from and be payable by Tenant hereunder (for default
in the payment of which Landlord shall have the same remedies as for a default
in the payment of Fixed Rent).

Section 2.3 If the Rent Commencement Date is other than the first day of a
calendar month, or the Expiration Date is other than the last day of a calendar
month, Fixed Rent for such month shall be prorated on a per diem basis.

Section 2.4 Tenant shall pay the Fixed Rent and Additional Rent when due without
abatement, deduction, counterclaim, setoff or defense for any reason whatsoever,
except such abatements, deductions, counterclaims, setoffs or defenses as may be
occasioned by the occurrence of any event permitting same as specifically set
forth in this Lease.

Section 2.5 Landlord may submit to Tenant a written agreement, substantially in
the form annexed as Schedule H, confirming the dates fixed by Landlord, in
accordance with the provisions of this Lease, as the Commencement Date, the Rent
Commencement Date and the Fixed Expiration Date, and Tenant shall execute such
agreement and return it to Landlord within five (5) Business Days thereafter.
Any failure of the parties to execute such written agreement shall not affect
the validity of the Commencement Date, the Rent Commencement Date or the Fixed
Expiration Date as fixed and determined by Landlord as aforesaid. If Tenant
disputes the Commencement Date, Tenant must notify Landlord of the nature of,
and reasons for, such dispute within such five (5) Business Day period.

ARTICLE 3

ESCALATION

Section 3.1 For the purposes of this Article 3, the following terms shall have
the meanings set forth below:

(A) “Operating Expenses” shall mean the aggregate of those costs and expenses
(and taxes thereon, if any) paid or incurred by Landlord or on behalf of
Landlord, without duplication, with respect to the operation, cleaning, repair,
safety, replacement, management, security and maintenance of the Real Property,
Building Systems, sidewalks, curbs, plazas, and other areas adjacent to the
Building, and with respect to the services provided to tenants, including,
without limitation: (i) salaries, wages and bonuses paid to, and the cost of any
hospitalization, medical, surgical, union and general welfare benefits
(including group life insurance), any pension, retirement or life insurance
plans and other benefits or similar expenses relating to employees of Landlord
engaged in the operation, cleaning, repair, safety, replacement,

 

9



--------------------------------------------------------------------------------

management, security or maintenance of the Real Property and the Building
Systems or in providing services generally to tenants; (ii) social security,
unemployment and other payroll taxes, the cost of providing disability and
worker’s compensation coverage imposed by any Laws, union contract or otherwise
with respect to said employees; (iii) the cost of gas, oil, steam, water, sewer
rental, HVAC and other utilities furnished to the Building and utility taxes;
(iv) the expenses incurred for casualty, rent, liability, fidelity, plate glass
and any other insurance related to the ownership and operation of the Building;
(v) the cost of repairs, maintenance and painting, including the cost of
acquiring or renting all supplies, tools, materials and equipment used in
operating or repairing the Building; (vi) expenditures, whether by purchase or
lease, for capital improvements and capital equipment that under generally
applied real estate practice are expensed or regarded as deferred expenses and
capital expenditures, whether by purchase or lease, that are made to comply with
Laws first enacted or first becoming effective after the date of this Lease or
for emergency or labor-saving devices or security or property protection systems
or in lieu of a repair, in each case such capital expenditures to be included in
Operating Expenses for the Operating Year in which such costs are incurred and
every subsequent Operating Year, on a straight-line basis, to the extent that
such items are amortized over their useful lives, determined in accordance with
generally accepted accounting principles, consistently applied, with interest
calculated at an annual rate equal to the Applicable Rate in effect at the time
of Landlord’s having made said expenditure (provided that with respect to
labor-saving devices, the maximum amount that may be included in Operating
Expenses for any such capital equipment or capital expenditure shall not exceed
the amount of savings such device has been designed to achieve); (vii) the cost
or rental of all supplies, tools, materials and equipment; (viii) the cost of
uniforms, work clothes and dry cleaning; (ix) the cost of window cleaning,
janitorial, concierge, guard, watchman or other security personnel, service or
system, if any; (x) management fees (not to exceed three percent (3%) of gross
revenues derived from the Building); (xi) charges of independent contractors
performing work included within this definition of Operating Expenses;
(xii) telephone and stationery costs; (xiii) legal, accounting and other
professional fees and disbursements incurred in connection with the operation
and management of the Real Property; (xiv) association fees and dues; (xv) the
cost of seasonal decorations (but not permanent works of art);
(xvi) depreciation of hand tools and other movable equipment used in the
operation, cleaning, repair, safety, management, security or maintenance of the
Building; (xvii) exterior and interior landscaping; and (xviii) all electrical
costs incurred in the operation of the Real Property, other than leaseable areas
of the Building.

Provided, however, that the foregoing costs and expenses shall exclude or have
deducted from them, as the case may be:

(1) compensation for persons above the grade of building manager;

(2) the cost of any items or services for which Landlord is reimbursed or
entitled to be reimbursed from Tenant or other third parties, other than
pursuant to provisions similar in nature to this Article 3;

(3) cost of repairs or replacements or restoration incurred by reason of fire or
other casualty or condemnation, except that the amount of any deductible paid by
Landlord may be included in Operating Expenses;

 

10



--------------------------------------------------------------------------------

(4) costs incurred in performing work or furnishing services or utilities for
any tenant, whether at such tenant’s or Landlord’s expense, to the extent that
such work or service is in excess of any work or service or utilities that
Landlord is obligated to furnish to Tenant at Landlord’s expense;

(5) Taxes;

(6) financing or refinancing costs and mortgage interest and mortgage
amortization payments, all penalties, fines and damages payable under any
Mortgage and legal and other professional fees incurred in connection with such
financing or refinancing;

(7) leasing commissions, brokerage commissions, entertainment expenses, rental
concessions and lease buy-outs;

(8) amortization and depreciation, except as otherwise specifically provided in
clauses (vi) and (xvi) above and in the first paragraph (unnumbered) following
this list of exclusions;

(9) amounts paid to affiliates of Landlord for services to the extent that such
costs exceed the costs of such services were they not rendered by an affiliate
of Landlord;

(10) rental under any Superior Lease, other than rental in the nature of an
Operating Expense, as described in this Article 3, and all penalties, fines and
damages payable under any Superior Lease;

(11) professional fees (including legal and accounting fees) not allocated to
the operation or management of the Real Property and professional fees
(including legal and accounting fees) allocable to disputes with, or preparation
of leases for, tenants and prospective tenants or in enforcing any lease or in
renewing, extending or amending any lease for a tenant in the Building;

(12) advertising and marketing and promotional expenses with respect to the Real
Property;

(13) all electrical costs incurred and furnished to leaseable areas of the
Building;

(14) the cost of any demolition, alterations, additions, changes, replacements,
improvements and construction to prepare space for occupancy by a new tenant
(including Tenant) or made to the Building solely for the benefit of a new
tenant or to renovate space for an existing tenant, and any cash contributions
or allowances with respect thereto;

(15) costs incurred with respect to a sale of all or any portion of the Building
or the Land or any interest therein or of any interest in Landlord or any entity
comprising Landlord;

(16) to the extent any cost is includable in Operating Expenses and incurred
with respect to both the Building and other properties (including, without
limitation, salaries, fringe benefits and other compensation of Landlord’s
personnel who provide services to both the Building and other properties), there
shall be excluded from Operating Expenses a fair and reasonable percentage
thereof which is properly allocable to such other properties;

 

11



--------------------------------------------------------------------------------

(17) the cost of the acquisition of the Land or the construction of improvements
to the Building in connection with an expansion thereof;

(18) cost of repairs or other work occasioned by the exercise of the right of
eminent domain;

(19) costs incurred to clean up, contain, abate, remove or otherwise remediate
Hazardous Materials from the Real Property that have been determined to be
Hazardous Materials as of the date of this Lease;

(20) any compensation paid to clerks, attendants, or other persons engaged in
commercial concessions operated by Landlord for profit;

(21) costs or expenses associated with the operation of the business of the
entity which constitutes Landlord, such as the formation of the entity, internal
accounting and legal matters;

(22) permanent works of art (as distinct from seasonal or other decorations);

(23) Landlord’s general corporate overhead and general and administrative
expenses (except that Tenant hereby acknowledges that Operating Expenses shall
include a management fee as set forth above);

(24) costs of items considered capital repairs, replacements, improvements and
equipment under generally accepted accounting principles consistently applied or
otherwise, except as expressly provided in Section 3.1(A)(vi) and the
penultimate grammatical paragraph of this Section 3.1(A); and

(25) costs arising form Landlord’s charitable or political contributions.

If Landlord purchases any item of capital equipment or makes any capital
expenditure that is intended to have the effect of reducing the expenses that
would otherwise be included in Operating Expenses, then the costs of such
capital equipment or capital expenditure shall be included in Operating Expenses
for the Operating Year in which the costs are incurred and every subsequent
Operating Year on a straight-line basis, to the extent that such items are
amortized over their useful lives, determined in accordance with generally
accepted accounting principles, consistently applied, with interest calculated
at the Applicable Rate in effect at the time of Landlord’s having made said
expenditure. If Landlord leases any item of capital equipment designed to result
in savings or reductions in expenses that would otherwise be included in
Operating Expenses, then the rentals and other costs paid with respect to such
leasing shall be included in Operating Expenses for the Operating Years in which
such rentals and costs are incurred. Notwithstanding the provisions of this
paragraph, the maximum amount that may be included in any Operating Year for any
such capital equipment or capital expenditure shall not exceed the amount of
savings realized by such capital equipment or capital expenditure. To the extent
that the amount of such savings is less than the amortized cost plus interest in
any one

 

12



--------------------------------------------------------------------------------

Operating Year, Landlord shall include in subsequent Operating Years until fully
recovered the amount not included in an Operating Year by reason of such
limitation (provided that such limitation is not exceeded in any subsequent
Operating Year).

If Landlord is not furnishing any particular work or service (the cost of which
if performed by Landlord would constitute an Operating Expense) to a tenant who
has undertaken to perform such work or service in lieu of the performance
thereof by Landlord for all or any portion of an Operating Year (including
calendar year 2010), Operating Expenses for such Operating Year shall be deemed
to be increased by an amount equal to the additional Operating Expenses which
reasonably would have been incurred during such Operating Year by Landlord if it
had, at its own expense, furnished such work or service to such tenant.

(B) “Taxes” shall mean the aggregate amount of real estate taxes and any general
or special assessments (exclusive of penalties and interest thereon) payable
with respect to the Real Property (including, without limitation,
(i) assessments made upon or with respect to any “air” and “development” rights
now or hereafter appurtenant to or affecting the Real Property, (ii) any fee,
tax or charge imposed by any Government Authority for any vaults, vault space or
other space within or outside the boundaries of the Real Property not used by
and paid for by one or more specified tenants, and (iii) any assessments levied
after the date of this Lease for public benefits to the Real Property or the
Building, other than BID Charges (as hereinafter defined); provided that if,
because of any change in the taxation of real estate, any other tax or
assessment, however denominated (including, without limitation, any franchise,
income, profit, sales, use, occupancy, gross receipts or rental tax) is imposed
upon Landlord or the owner of the Real Property or the Building, or the
occupancy, rents or income therefrom, in substitution for any of the foregoing
Taxes or for an increase in any of the foregoing Taxes, such other tax or
assessment shall be deemed part of Taxes computed as if Landlord’s sole asset
were the Real Property. With respect to any Tax Year, all reasonable expenses,
including customary attorneys’ fees and disbursements and reasonable experts’
and other witnesses’ fees, incurred in contesting the validity or amount of any
Taxes or in obtaining a refund of Taxes shall be considered as part of the Taxes
for such Tax Year. Anything contained herein to the contrary notwithstanding,
Taxes shall not be deemed to include (a) any taxes on Landlord’s income, or
profit or corporate taxes, (b) franchise taxes, (c) estate, inheritance,
succession, capital stock, gains, transfer or gift taxes, or (d) any similar
taxes imposed on Landlord, except to the extent such taxes are levied, assessed
or imposed as a substitute for the whole or any part of, or as a substitute for
an increase in, the taxes, assessments, levies, fees, charges and impositions
that now constitute Taxes. In no event shall Taxes include any interest or
penalties incurred as a result of Landlord’s late payment of Taxes. Taxes shall
be calculated taking into account any abatement or exemption then in effect
pursuant to the ICIP.

(C) “BID Charges” shall mean business improvement district charges imposed on
the Building and/or the Land, and any expenses incurred by Landlord in
contesting the same.

Section 3.2

(A) Tenant shall pay as Escalation Rent for each Tax Year, (i) an amount
(“Tenant’s Tax Payment”) equal to Tenant’s Share of the amount by which the
Taxes for such Tax Year are greater than the Base Tax Factor and (ii) an amount
(“Tenant’s BID Payment”) equal to Tenant’s Share of the BID Charges.
Notwithstanding any provision contained in this

 

13



--------------------------------------------------------------------------------

Lease to the contrary, Tenant shall have no obligation to make any Tenant’s Tax
payment or any Tenant’s BID Payment with respect to the period prior to the
first anniversary of the Commencement Date. Tenant’s Tax Payment and Tenant’s
BID Payment shall be payable by Tenant to Landlord in twelve (12) equal monthly
installments (subject to the further provisions of this Section 3.2), the first
of which shall be due within thirty (30) days after receipt of a Landlord’s Tax
Statement, regardless of whether such Landlord’s Tax Statement is received prior
to, on or after the first day of such Tax Year and the remaining installments
shall be due on the first day of each month thereafter. If there is any increase
in Taxes or in BID Charges for any Tax Year, whether during or after such Tax
Year, or if there is any decrease in the Taxes or in BID Charges for any Tax
Year whether during or after such Tax Year, Landlord may furnish a revised
Landlord’s Tax Statement for any Tax Year affected, and Tenant’s Tax Payment and
Tenant’s BID Payment for such Tax Year shall be adjusted and, (a) within thirty
(30) days after Tenant’s receipt of such revised Landlord’s Tax Statement,
Tenant shall (with respect to any increase in Taxes and/or BID Charges for such
Tax Year) pay the appropriate increase in Tenant’s Tax Payment and/or Tenant’s
BID Payment to Landlord, or (b) (with respect to any decrease in Taxes and/or
BID Charges for such Tax Year) Landlord shall, at its election, either credit
such decrease in Tenant’s Tax Payment and/or Tenant’s BID Payment against the
next installment(s) of Rental payable by Tenant until fully applied or refund
the amount of such decrease by check to the order of Tenant or, if at the end of
the Term, there shall not be any further installments of Rental remaining
against which Landlord can credit any decrease in Taxes and/or BID Charges due
Tenant, Landlord shall deliver to Tenant Landlord’s check in the amount of the
refund due Tenant within thirty (30) days after Landlord’s receipt of any
refund. If, during the Term, Taxes or BID Charges are required to be paid
(either to the appropriate taxing authorities or as tax escrow payments to the
Lessor or the Mortgagee), in full or in quarterly or other installments on any
other date or dates than as presently required, then Tenant’s Tax Payments and
Tenant’s BID Payments shall be correspondingly accelerated or revised so that
Tenant’s Tax Payments and Tenant’s BID Payments are due at least thirty
(30) days prior to the date payments are due to the taxing authorities, the
Lessor or the Mortgagee.

(B) Only Landlord shall be eligible to institute tax reduction or other
proceedings to reduce Taxes or BID Charges, which Landlord shall institute for
each Tax Year during the Term so long as Landlord determines there is a
reasonable basis therefor. If, after a Landlord’s Tax Statement has been sent to
Tenant, a refund of Taxes or BID Charges is actually received by or on behalf of
Landlord, then, promptly after receipt of such refund, Landlord shall send
Tenant a Landlord’s Tax Statement adjusting the Taxes and BID Charges for such
Tax Year (taking into account Landlord’s reasonable expenses therefor and any
interest paid on such refund) and setting forth Tenant’s Share of such refund,
and Tenant shall be entitled to receive such amount by way of a credit against
the next installment(s) of Rental until fully applied or by a refund to Tenant
by check within thirty (30) days of Landlord’s receipt of the refund if at the
end of the Term; provided, however, that Tenant’s Share of such refund shall be
limited to the amount of Tenant’s Tax Payment or Tenant’s BID Payment as
applicable, which Tenant had theretofore paid to Landlord attributable to
increases in Taxes or BID Charges for the Tax Year to which the refund is
applicable.

(C) Tenant’s Tax Payment and Tenant’s BID Payment and any credits with respect
thereto as provided in this Section 3.2 shall be made as provided in this
Section 3.2 regardless of the fact that Tenant may be exempt, in whole or in
part, from the payment of any taxes by reason of Tenant’s diplomatic or other
tax exempt status or for any other reason whatsoever.

 

14



--------------------------------------------------------------------------------

(D) Tenant shall pay to Landlord within thirty (30) days after demand as
Additional Rent any occupancy tax or rent tax now in effect or hereafter
enacted, if payable by Landlord with respect to the Premises in the first
instance or hereafter required to be paid by Landlord with respect to the
Premises.

(E) Each Landlord’s Tax Statement furnished by Landlord with respect to Tenant’s
Tax Payment and Tenant’s BID Payment shall be accompanied by a copy of the real
estate tax bill or bills for the Tax Year referred to therein, but Landlord
shall have no obligation to deliver more than one such copy of the real estate
tax bill or bills in respect of any Tax Year, and Landlord’s failure to deliver
such copy shall not affect Tenant’s obligations as to amount or due date(s)
thereof.

(F) If the Base Tax Factor subsequently shall be adjusted, corrected, reduced or
increased, whether as the result of protest, by means of agreement or as the
result of legal proceedings, the Base Tax Factor for the purpose of computing
any Additional Rent payable pursuant to this Article shall be the Base Tax
Factor as so adjusted, corrected, reduced or increased. Until the Base Tax
Factor is so adjusted, corrected, reduced or increased, if ever, Tenant shall
pay Additional Rent hereunder based upon the unadjusted, uncorrected, unreduced
or un-increased Base Tax Factor and upon such adjustment, correction, reduction
or increase occurring, any Additional Rent payable by Tenant prior to the date
of such occurrence shall be recomputed and either (x) Tenant shall pay to
Landlord any Escalation Rent found due by such recomputation within thirty
(30) days after being billed therefor (which bill shall set forth in reasonable
detail the pertinent data causing and comprising such recomputation) or
(y) Landlord shall deliver to Tenant Landlord’s check in the amount of the
refund in Escalation Rent found due by such recomputation within thirty
(30) days after Tenant shall first be entitled thereto.

(G) If the Commencement Date or the Expiration Date occurs on a date other than
July 1 or June 30, respectively, any Tenant’s Tax Payment and Tenant’s BID
Payment under this Article 3 for the Tax Year in which such Commencement Date or
Expiration Date occurs shall be apportioned in that percentage which the number
of days in the period from the Commencement Date to June 30 or from July 1 to
the Expiration Date, as the case may be, both inclusive, bears to the total
number of days in such Tax Year. If the Commencement Date or the Expiration Date
occurs on a date other than January 1 or December 31, respectively, any Tenant’s
Operating Payment under this Article 3 for the Operating Year in which such
Commencement Date or Expiration Date occurs shall be apportioned in that
percentage which the number of days in the period from the Commencement Date to
December 31 or from January 1 to the Expiration Date, as the case may be, both
inclusive, bears to the total number of days in such Operating Year. In the
event of a termination of this Lease, any Escalation Rent under this Article 3
shall be paid or adjusted within thirty (30) days after submission of a
Landlord’s Statement. In no event shall Fixed Rent ever be reduced by operation
of this Article 3 and the rights and obligations of Landlord and Tenant under
the provisions of this Article 3 with respect to any Escalation Rent shall
survive the Expiration Date.

 

15



--------------------------------------------------------------------------------

Section 3.3

(A) Tenant shall pay as Escalation Rent for each Operating Year an amount
(“Tenant’s Operating Payment”) equal to Tenant’s Share of the amount by which
Operating Expenses for such Operating Year are greater than the Base Operating
Factor. Notwithstanding any provision contained in this Lease to the contrary,
Tenant shall have no obligation to make any Tenant’s Operating Payment with
respect to the period prior to the first anniversary of the Commencement Date.

(B) Landlord shall furnish to Tenant, with respect to each Operating Year, a
Landlord’s Operating Statement setting forth Landlord’s good faith estimate of
Tenant’s Operating Payment for such Operating Year (“Tenant’s Projected
Operating Share”). Tenant shall pay to Landlord on the first day of each month
during such Operating Year, as Escalation Rent, an amount equal to one-twelfth
of Tenant’s Projected Operating Share for such Operating Year. If, however,
Landlord furnishes any such Landlord’s Operating Statement for an Operating Year
subsequent to the commencement of such Operating Year, then (a) until the first
day of the month following the month in which such Landlord’s Operating
Statement is furnished to Tenant (but in no event less than thirty (30) days),
Tenant shall pay to Landlord on the first day of each month an amount equal to
the monthly sum payable by Tenant to Landlord under this Section 3.3 in respect
of the last month of the preceding Operating Year; (b) after such Landlord’s
Operating Statement is furnished to Tenant or together therewith, Landlord shall
give notice to Tenant stating whether the installments of Tenant’s Projected
Operating Share previously made for such Operating Year were greater or less
than the installments of Tenant’s Projected Operating Share to be made for such
Operating Year in accordance with such estimate, and (i) if there is a
deficiency, Tenant shall pay the amount thereof within thirty (30) days after
demand therefor, or (ii) if there was an overpayment, Landlord shall credit the
amount thereof against subsequent payments of Rental until fully applied or, if
at the end of the Term there shall not be any further installments of Rental
remaining against which Landlord can credit any such overpayment due Tenant,
Landlord shall deliver to Tenant Landlord’s check in the amount of the refund
due Tenant within thirty (30) days after Tenant shall first be entitled to a
credit for the overpayment of Operating Expenses; and (c) on the first day of
the month following the month in which such Landlord’s Operating Statement is
furnished to Tenant (but in no event less than thirty (30) days), and monthly
thereafter throughout the remainder of such Operating Year, Tenant shall pay to
Landlord an amount equal to one-twelfth of Tenant’s Projected Operating Share
shown in such Landlord’s Operating Statement. Landlord may furnish to Tenant a
revised Landlord’s Operating Statement with a new good faith estimate of
Tenant’s Projected Operating Share for such Operating Year and, in such case,
Tenant’s Projected Operating Share for such Operating Year shall be adjusted and
paid or credited, as the case may be, substantially in the same manner as
provided in the preceding sentence.

(C) Within one hundred eighty (180) days after the end of each Operating Year,
Landlord shall endeavor to furnish to Tenant a Landlord’s Operating Statement
for such Operating Year. Each such year-end Landlord’s Operating Statement shall
be accompanied by a computation of Operating Expenses for the Building prepared
by the Manager or a certified public accountant designated by Landlord from
which Landlord shall make the computation of Escalation Rent due in respect of
Operating Expenses hereunder. In making computations of Operating Expenses, the
certified public accountant or the Manager may rely on Landlord’s reasonable
estimates and allocations whenever said estimates and allocations are needed for
this

 

16



--------------------------------------------------------------------------------

Article 3. If the Landlord’s Operating Statement shows that the sums paid by
Tenant under Section 3.3(B) exceeded Tenant’s Operating Payments required to be
paid by Tenant for such Operating Year, Landlord shall credit the amount of such
excess against subsequent payments of Rental until fully applied or, if at the
end of the Term there shall not be any further installments of Rental remaining
against which Landlord can credit any such overpayments due Tenant, Landlord
shall deliver to Tenant Landlord’s check in the amount of the refund due Tenant
within thirty (30) days after Tenant shall first be entitled to a credit for the
overpayment of Operating Expenses; and if the Landlord’s Operating Statement for
such Operating Year shows that the sums so paid by Tenant were less than
Tenant’s Operating Payment due for such Operating Year, Tenant shall pay the
amount of such deficiency within thirty (30) days after demand therefor.

Section 3.4 Landlord’s failure to render any Landlord’s Statement with respect
to any Tax Year or Operating Year shall not prejudice Landlord’s right
thereafter to render a Landlord’s Statement with respect thereto or with respect
to any subsequent Tax Year or Operating Year, as the case may be, nor shall the
rendering of a Landlord’s Statement prejudice Landlord’s right thereafter to
render a corrected Landlord’s Statement for that Tax Year or Operating Year;
provided, however, that if Landlord shall fail to furnish a Landlord’s Statement
with respect to (i) a Tax Year within two (2) years after the later to occur of
(x) the expiration of the Term of this Lease and (y) the date of final
settlement with the taxing authority for Taxes for such Tax Year, or (ii) an
Operating Year within two (2) years following the expiration of the Term of this
Lease, as the case may be, then Landlord shall be deemed to have irrevocably
waived its right to furnish a Landlord’s Statement with respect to such Tax Year
or Operating Year.

Section 3.5 Any Landlord’s Statement sent to Tenant shall be conclusively
binding upon Tenant unless, within one hundred eighty days (180) days after such
Landlord’s Statement is sent, Tenant shall send a written notice to Landlord
objecting to such Landlord’s Statement. If Tenant shall send such notice with
respect to a Landlord’s Operating Statement, then Tenant may, at its own
expense, select an auditor which is an independent certified public accountant,
who or which is not being compensated by Tenant, in whole or in part, on a
contingency basis (an “Approved Examiner”), provided that such Approved Examiner
is not and has not during the Term been affiliated with, a shareholder in, an
officer, director, partner, or employee of, any Manager during the Term or the
Manager named in this Lease, and such Approved Examiner may examine Landlord’s
books and records relating solely to the Operating Expenses to determine the
accuracy of such Landlord’s Operating Statement. In connection therewith, upon
the written request of Tenant, Landlord’s Chief Financial Officer shall certify
the amount of the gross revenues derived from the Building for the applicable
Operating Year. Tenant recognizes the confidential nature of Landlord’s books
and records and any certification received from Landlord’s Chief Financial
Officer with respect to gross revenues, and agrees that information obtained by
it or an Approved Examiner during any examination (including any compromise,
settlement or adjustment relating to the results of such examination) shall be
maintained in strict confidence by Tenant and such Approved Examiner. As a
condition precedent to Tenant’s exercise of its right to examine Landlord’s
books and records, Tenant shall deliver to Landlord a confidentiality agreement,
reasonably satisfactory to Landlord (but containing commercially reasonable and
standard exceptions to confidentiality), from the Approved Examiner to the same
effect as Tenant’s agreement contained in the preceding sentence. If, after such
examination, Landlord’s calculation of Operating Expenses for the Operating Year
under inspection was overstated by more than five percent (5%), then, after
verification, Landlord shall reimburse Tenant for its actual reasonable
out-of-pocket costs of such examination, within thirty (30) days

 

17



--------------------------------------------------------------------------------

after receipt of Tenant’s invoice therefor. If, after such examination, such
Approved Examiner shall dispute such Landlord’s Operating Statement, either
party may refer the decision of the issues raised to a reputable independent
firm of certified public accountants not affiliated or having had worked for
Landlord or Tenant or their respective affiliates within the prior three
(3) year period, selected by Landlord and approved by Tenant, which approval
shall not be unreasonably withheld, conditioned or delayed, and the decision of
such accountants shall be conclusively binding upon the parties. The fees and
expenses involved in resolving such dispute shall be borne by the unsuccessful
party (and if both parties are partially unsuccessful, the accountants shall
apportion the fees and expenses between the parties based upon the degree of
success of each party). Notwithstanding the giving of such notice by Tenant, and
pending the resolution of any such dispute, Tenant, as a condition of Tenant’s
right to challenge a Landlord’s Statement, shall pay to Landlord when due the
amount shown on any such Landlord’s Statement, as provided in this Article 3.
The obligations contained in this Section 3.5 shall survive the Expiration Date.

Section 3.6 In determining the amount of the Base Operating Factor and Operating
Expenses, if less than 95% of the Building’s rentable area shall have been
occupied by tenant(s) at any time during the calendar year 2010 or any
subsequent Operating Year, Operating Expenses, for the purposes of the Base
Operating Factor and for any such subsequent Operating Year, shall be adjusted
to the amount which would normally be expected to be incurred had 95% of all
such areas been occupied throughout 2010 or any Operating Year. The provisions
of this paragraph with respect to adjustments of Operating Expenses for vacancy,
shall apply only to Operating Expenses which are variable and which increase in
the same relationship to the increase in occupancy in the Building and shall not
apply to any Operating Expenses which do not vary with the level of occupancy in
the Building.

ARTICLE 4

ELECTRICITY

Section 4.1 Tenant shall at all times comply with the rules, regulations, terms
and conditions applicable to service, equipment, wiring and requirements of the
public utility supplying electricity to the Building. Landlord shall provide to
the Premises, and Tenant agrees that at no time will the electrical connected
load in the Premises exceed, in the aggregate six (6) watts per rentable square
foot, exclusive of the electricity required to operate the HVAC System and the
base Building mechanical, emergency power, emergency lighting and Class E
Systems. Tenant shall not, without Landlord’s prior written consent in each
instance, connect any fixtures, machinery, appliances or equipment to the
Building electric distribution system or make any alteration or addition to
Tenant’s machinery, appliances or equipment, or the electric system of the
Premises, if the effect thereof would be to increase the electrical load in the
Premises over the load specified in this Section 4.1. Landlord’s consent to such
request shall not be unreasonably withheld or delayed, taking into consideration
the fact that Landlord will have to reserve additional power for other space in
the Building. Should Landlord grant such consent, all additional risers or other
equipment required therefor shall be provided by Landlord and the reasonable
cost thereof shall be paid by Tenant within 30 days after Landlord’s demand.
Landlord shall not be liable in any way to Tenant for any interruption or
failure or defect in the supply or character of electric service furnished to
the Premises or for any loss, damage or expense Tenant may sustain if either the
quantity or character of electric service is changed or is

 

18



--------------------------------------------------------------------------------

no longer suitable for Tenant’s requirements, whether by reason of any
requirement, act or omission of the public utility serving the Building or for
any other reason, other than to the extent resulting from the negligence or
willful misconduct of Landlord or its agents.

Section 4.2 (A) As of the Commencement Date, electricity shall be furnished by
Landlord to the Premises, and Tenant shall pay to Landlord, as Additional Rent
for such service (including the electricity used to operate any units providing
HVAC solely to the Premises), the amounts (the “Electricity Additional Rent”),
as determined by one or more submeters purchased and installed by Landlord, at
Landlord’s expense (and maintained, repaired and replaced by Landlord, at
Landlord’s expense), at charges, terms and rates, applied to the monthly
readings on each such meter or submeter, as set from time to time during the
Term by the public utility serving the Building based upon the average rate per
kilowatt hour payable by Landlord for the electricity furnished to the Building
during the applicable billing period (computed by dividing the electricity bill
for the Building for such period by the total kilowatt hours on such bill), plus
an amount equal to five (5%) percent thereof to reimburse Landlord for
administrative services in connection with supplying and billing such
electricity, and for line loss.

(B) Bills for the Electricity Additional Rent shall be rendered to Tenant at
such time as Landlord may elect but no more frequently than every thirty
(30) days, and Tenant shall pay the amount shown thereon to Landlord within
thirty (30) days after the rendering of such bill.

(C) Wherever reference is made in this Article to rate(s) or charge(s) of the
public utility supplying electricity to the Building or to increases in such
rates or charges, the words rates or charges shall be deemed to include without
limitation, any and all (including any new or additional) (i) kilowatt hours or
energy charge; (ii) kilowatts of demand charge; (iii) fuel adjustment charge;
(iv) transfer adjustment charge; (v) utility tax; (vi) sales tax; and (vii) any
and all other charges and taxes required to be paid by Landlord to the utility
company.

Section 4.3 Tenant, at Landlord’s option, shall purchase from Landlord all
lighting tubes, lamps, bulbs and ballasts used in the Premises, and Tenant shall
pay to Landlord Landlord’s reasonable and competitive charges for providing and
installing the same, as Additional Rent.

Section 4.4 Landlord shall have the right, in its sole discretion, to select any
entity or entities which it desires to have as the electrical service provider
to the Building (including the Premises), and Tenant shall not have the right to
select the same or participate in the selection of the same, except and to the
extent that any Laws mandate that Tenant have any such right(s). Any such new
electric service provider shall charge electric rates that are competitive with
the then existing electric service provider to the Building.

Section 4.5 Landlord reserves the right to discontinue furnishing electric
energy to the Premises at any time upon not less than sixty (60) days notice to
Tenant provided that Landlord shall not exercise such right unless it
discontinues furnishing electricity to a substantial portion of the Building and
until Tenant, acting diligently, shall be able to obtain electric energy
directly from the electric service provider for the Building. If Landlord
exercises such right of termination, this Lease shall continue in full force and
effect and shall be unaffected thereby, except only that, from and after the
effective date of such discontinuance, Landlord shall not be

 

19



--------------------------------------------------------------------------------

obligated to furnish electric energy to Tenant and Tenant shall no longer be
obligated to pay Electricity Additional Rent. If Landlord voluntarily
discontinues furnishing electric energy to Tenant, Landlord shall, prior to the
effective date of such discontinuance, at Landlord’s expense, make such changes
in panel boards, feeders, risers, wiring and other conductors and equipment to
the extent required to permit Tenant to obtain electric energy directly from the
electric service provider for the Building. If, on the other hand, Landlord is
required by any Laws to discontinue furnishing electric energy to Tenant, Tenant
shall reimburse Landlord promptly upon demand for the cost incurred by Landlord
in making such changes in panel boards, feeders, risers, wiring and other
conductors and equipment in order to permit Tenant to obtain electric energy
directly from the electric service provider for the Building.

ARTICLE 5

USE AND OCCUPANCY

Section 5.1 Tenant shall use and occupy the Premises for the Permitted Use and
for no other purpose.

Section 5.2 Tenant shall not use the Premises or any part thereof, or permit the
Premises or any part thereof to be used, (1) for the business of photographic,
multilith or multigraph reproductions or offset printing (other than those which
are ancillary to an otherwise Permitted Use), (2) for an off-the-street retail
commercial banking, thrift institution, loan company, trust company, depository
or safe deposit business accepting deposits from the general public, (3) for the
off-the-street retail sale of travelers checks, money orders, drafts, foreign
exchange or letters of credit or for the receipt of money for transmission,
(4) by the United States government, the City or State of New York, any foreign
government, the United Nations or any agency or department of any of the
foregoing having or asserting sovereign immunity, (5) for the preparation,
dispensing or consumption of food or beverages in any manner whatsoever, except
for the preparation, dispensing and consumption of food by Tenant’s employees
who work in the Premises and Tenant’s invitees (but not invitees who are
invitees solely for the consumption or purchase of food or beverages unrelated
to any other business with Tenant) and not for the sale of food to any Persons
other than such employees and invitees, (6) as an employment agency, day-care
facility, labor union, school, or vocational training center (except for the
training of employees of Tenant intended to be employed at the Premises and for
seminars conducted by Tenant for investors, potential investors, employees and
other business professionals), (7) as a barber shop, beauty salon or manicure
shop, (8) for product display activities (such as those of a manufacturer’s
representative), (9) as offices of any public utility company, (10) for data
processing activities (other than those which are ancillary to an otherwise
Permitted Use), (11) for health care activities, (12) for clerical support
services or offices of public stenographers or typists (other than those which
are ancillary to an otherwise Permitted Use), (13) as reservation centers for
airlines or travel agencies, (14) for retail or manufacturing use, (15) as
studios for radio, television or other media, (16) for offices for a real estate
brokerage firm or (17) for any obscene or pornographic purpose or any sort of
commercial sex establishment or for exhibition to the public of any obscene or
pornographic materials. For purposes of the preceding clause (17),
“pornographic” shall mean that the material or purpose has prurient appeal or
relates, directly or indirectly, to lewd or prurient sexual activity and
“obscene” shall have the meaning ascribed thereto in New York Penal Law
Section 235.00. Furthermore, the Premises shall not be used for any purpose that
would, in Landlord’s reasonable judgment, tend to lower the first-class

 

20



--------------------------------------------------------------------------------

character of the Building, create unreasonable or excessive elevator or floor
loads, violate the certificate of occupancy of the Building, impair or interfere
with any of the Building operations or the proper and economic heating,
air-conditioning, cleaning or any other services of the Building, interfere with
the use of the other areas of the Building by any other tenants, or impair the
appearance of the Building.

ARTICLE 6

ALTERATIONS

Section 6.1

(A) Tenant, upon notice to and coordination with Landlord, but without obtaining
Landlord’s consent, may make Alterations which (x)(i) do not affect any
structural or mechanical portion of the Building or Building Systems, (ii) do
not require that a building permit be obtained, and (iii) are of a decorative
nature such as painting, carpeting, wall covering, and the like and (y) when
added with any other similar Alterations within the prior twelve month period,
costs less than $75,000 in the aggregate (a “Decorative Alteration”). Tenant
shall not make or permit to be made any other Alterations without Landlord’s
prior written consent, which consent shall not be unreasonably withheld,
conditioned or delayed, provided that (1) the outside appearance of the Building
shall not be affected; (2) the strength of the Building shall not be affected;
(3) the structural parts of the Building shall not be affected; (4) no part of
the Building outside of the Premises shall be affected; and (5) the proper
functioning of the Building Systems shall not be adversely affected and the use
of such systems by Tenant shall not be increased beyond Tenant’s allocable
portion of reserve capacity thereof, if any. Reference is made to Schedule B
hereto, which contains the Building Rules and Building Standards for Alterations
applicable to the Building, which is incorporated by reference in this Lease.
Landlord reserves the right to make reasonable changes and additions thereto,
that are generally applicable to all tenants of the Building; provided, however,
that such changes or additions shall not conflict with the express provisions of
this Lease.

(B) (1) Prior to making any Alterations, Tenant shall, at Tenant’s expense,
(i) other than with respect to Decorative Alterations, submit to Landlord six
sets of blue lines of final, stamped and detailed plans and specifications
(including layout, architectural, electrical, mechanical and structural
drawings) that comply with all Laws for each proposed Alteration, and Tenant
shall not commence any such Alteration without first obtaining Landlord’s
approval of such plans and specifications, which approval shall not be
unreasonably withheld, conditioned or delayed, (ii) at Tenant’s expense, obtain
all permits, approvals and certificates required by any Government Authorities
with respect to such Alterations, and (iii) furnish to Landlord certificates
evidencing worker’s compensation insurance (covering all persons to be employed
by Tenant, and Tenant’s contractors and subcontractors, in connection with such
Alteration) and copies of Tenant’s policies of commercial general liability
insurance (including premises operation, bodily injury, personal injury, death,
independent contractors, products and completed operations, broad form
contractual liability and broad form property damage coverages) in such form,
with such companies, for such periods and in such amounts as Landlord may
reasonably approve, naming Landlord and its agents, any Lessor and any
Mortgagee, as additional insureds. Upon completion of such Alteration, Tenant,
at Tenant’s expense, shall obtain certificates of final approval of such
Alterations required by any Government Authority (including the

 

21



--------------------------------------------------------------------------------

Landmarks Preservation Commission) and shall furnish Landlord with copies
thereof, together with the “as-built” plans and specifications for such
Alterations. All Alterations shall be made and performed substantially in
accordance with the plans and specifications therefor as approved by Landlord,
all Laws and the Rules and Regulations. All materials and equipment to be
incorporated in the Premises as a result of any Alterations shall be first
quality and no such materials or equipment shall be subject to any lien,
encumbrance, chattel mortgage, title retention or security agreement. In
addition, except for Decorative Alterations, any Alteration for which the cost
of labor and materials (as estimated by Landlord’s architect, engineer or
contractor) is in excess of Seventy-Five Thousand ($75,000.00) Dollars, shall be
performed only under the supervision of a licensed architect reasonably
satisfactory to Landlord.

(2) Landlord shall endeavor to respond to the proposed plans and specifications
referred to in Section 6.1 (B)(1)(i) within ten (10) Business Days after
submission (and within five (5) Business Days after any resubmission, if
required), but Landlord shall have no liability to Tenant by reason of
Landlord’s failure to respond within such time period. If Landlord shall fail to
respond within such time period, however, Landlord’s approval of such plans and
specifications shall be deemed granted, provided that Tenant shall have sent
Landlord a second request for approval containing the following language in
eighteen-point print: “THIS IS A SECOND REQUEST FOR APPROVAL OF THE PROPOSED
PLANS AND SPECIFICATIONS. IF LANDLORD DOES NOT RESPOND TO THIS REQUEST WITHIN
FIVE (5) BUSINESS DAYS, LANDLORD’S APPROVAL SHALL BE DEEMED GRANTED PURSUANT TO
THE PROVISIONS OF THE LEASE” and Landlord shall have failed to respond within
such time period. Landlord reserves the right to disapprove any plans and
specifications in part, to reserve approval of items shown thereon pending its
review and approval of other plans and specifications, and to condition its
approval upon Tenant making reasonable revisions to the plans and specifications
or supplying additional information. Any disapproval by Landlord shall specify
its reasons for disapproval with sufficient specificity to enable Tenant to
amend its plans and specifications. Tenant agrees that any review or approval by
Landlord of any plans and/or specifications with respect to any Alteration is
solely for Landlord’s benefit, and without any representation or warranty
whatsoever to Tenant or any other Person with respect to the adequacy,
correctness or sufficiency thereof or with respect to Laws or otherwise.

(C) Except as otherwise provided in the Building Rules and Building Standards
for Alterations, Tenant shall be permitted to perform Alterations during
Operating Hours, provided that such work does not unreasonably interfere with or
unreasonably interrupt the operation and maintenance of the Building or
unreasonably interfere with or unreasonably interrupt the use and occupancy of
the Building by other tenants in the Building; provided that Tenant shall not be
entitled to have any construction material delivered, or any construction debris
removed, during Operating Hours on Business Days, except as set forth in
Section 28.1(B). Otherwise, Alterations shall be performed at Tenant’s expense
and at such times and in such manner as Landlord may from time to time
reasonably designate. All Alterations (but not Tenant’s Property) shall become a
part of the Building and shall be Landlord’s property from and after the
installation thereof and may not be removed or changed without Tenant’s
compliance with the applicable provisions of this Article 6. Notwithstanding the
foregoing, if on or before the date Landlord approves Tenant’s plans and
specifications (or other documentation) for such Alterations, Landlord notifies
Tenant that Landlord is reserving the right to require Tenant to remove any
Alterations designated by Landlord as specialty Alterations (“Specialty

 

22



--------------------------------------------------------------------------------

Installations”) which shall be only those that exceed the customary standard
types of alterations for general, executive and administrative business offices
in Manhattan, then Landlord, prior to the Fixed Expiration Date or within 15
days after any earlier termination of this Lease, may require Tenant to remove
such Specialty Installations and to repair and restore in a good and workmanlike
manner to Building standard condition (reasonable wear and tear excepted) any
damage to the Premises or the Building caused by such removal. Without limiting
the foregoing, upon the Expiration Date or the earlier termination of the Term,
Tenant shall be obligated to remove any wiring and cabling from the raceways and
conduits located in the Premises and installed by Tenant. All Tenant’s Property
shall remain the property of Tenant and, on or before the Expiration Date or
earlier end of the Term, may be removed from the Premises by Tenant at Tenant’s
option, provided, however, that Tenant shall repair and restore in a good and
workmanlike manner to Building standard condition (reasonable wear and tear
excepted) any damage to the Premises or the Building caused by such removal. The
provisions of this Section 6.1(C) shall survive the expiration or earlier
termination of this Lease.

(D) (1) All Alterations shall be performed, at Tenant’s sole cost and expense
(but subject to the Tenant Improvement Allowance), by contractors and
subcontractors selected by Tenant and approved by Landlord and under the
supervision of a construction or project manager selected by Tenant and approved
by Landlord, which approval in any such cases shall not be unreasonably
withheld, conditioned or delayed. Prior to making any Alteration, at Tenant’s
request, Landlord shall furnish Tenant with a list of contractors who may
perform Alterations to the Premises on behalf of Tenant. If Tenant shall enter
into a contract with any contractor set forth on the list, within six months
after Landlord shall furnish Tenant with such list, Tenant shall not be required
to obtain Landlord’s consent to such contractor unless, prior to entering into a
contract with such contractor or the commencement of work by the contractor,
Landlord notifies Tenant that such contractor has been removed from the list.

(2) Notwithstanding the foregoing, with respect to any Alteration affecting the
Class E Systems or security systems of the Building, (i) Tenant shall employ
Landlord’s or the Manager’s designated contractor, and (ii) the Alteration
shall, at Tenant’s reasonable expense, be designed by either Landlord’s or the
Manager’s engineer. In addition, Landlord’s or the Manager’s designated
expediter shall review any filings with, or other submissions to, applicable
Government Authorities in connection with any of Tenant’s Alterations.

(E) (1) Any mechanic’s lien filed against the Premises or the Real Property for
work claimed to have been done for, or materials claimed to have been furnished
to, Tenant shall be cancelled or discharged by Tenant, by payment or filing of
the bond required by law, within thirty (30) days after notice to Tenant that
such lien shall have been filed, and Tenant shall indemnify and hold Landlord
harmless from and against any and all costs, expenses, claims, losses or damages
resulting therefrom by reason thereof.

(2) If Tenant shall fail to discharge such mechanic’s lien within the aforesaid
period, then, in addition to any other right or remedy of Landlord, Landlord
may, but shall not be obligated to, discharge the same either by paying the
amount claimed to be due or by procuring the discharge of such lien by deposit
in court or bonding, and in any such event, Landlord shall be entitled, if
Landlord so elects, to compel the prosecution of an action for the foreclosure
of such mechanic’s lien by the lienor and to pay the amount of the judgment, if
any, in favor of the lienor, with interest, costs and allowances.

 

23



--------------------------------------------------------------------------------

(3) Any amount paid by Landlord for any of the aforesaid charges and for all
reasonable expenses of Landlord (including, but not limited to, reasonable
attorneys’ fees and disbursements) incurred in defending any such action,
discharging said lien or in procuring the discharge of said lien, with interest
on all such amounts at the maximum legal rate of interest then chargeable to
Tenant from the date of payment, shall be repaid by Tenant within thirty
(30) days after written demand therefor, and all amounts so repayable, together
with such interest, shall be considered Additional Rent.

Section 6.2 (A) In the case of Alterations costing in excess of $75,000, Tenant
shall pay to the Manager a fee (the “Alteration Fee”) equal to $5,000 per month
(prorated for a partial month) during the performance of such Alterations. Such
Alteration Fee or any portion thereof shall be paid by Tenant to the Manager
within five (5) Business Days after demand therefor. Notwithstanding the
foregoing, Tenant shall not be obligated to pay the Alteration Fee for any
Alterations as to which Tenant has engaged Tristar Construction, Sweet
Construction or Corporate Interiors as the general contractor, so long as such
selected entity is then authorized to perform work in the Building.

(B) As an alternative to the payment of the Alteration Fee as set forth in
Section 6.2(A), at Tenant’s election, Tenant may retain the Manager’s
construction services division for the construction management of Tenant’s
Alterations. In such case, Tenant shall pay the Manager (i) a “General
Conditions” on the entire cost of the Alterations plus (ii) a fee for overhead
and profit, to be applied against the cost of such Alterations, such fee to be
agreed upon by Tenant and the Manager in advance.

(C) Tenant also shall reimburse Landlord, within thirty (30) days after demand
for any reasonable out-of-pocket third party expense incurred by Landlord for
reviewing the plans and specifications for any Alterations or inspecting the
progress of completion of the same.

Section 6.3 Landlord, at Tenant’s expense, and upon the request of Tenant, shall
join in any applications for any permits, approvals or certificates required to
be obtained by Tenant in connection with any permitted Alteration (provided that
the provisions of the applicable Laws shall require that Landlord join in such
application) and shall otherwise cooperate with Tenant in connection therewith,
provided that Landlord shall not be obligated to incur any cost or expense or
liability in connection therewith.

Section 6.4 At Landlord’s request, Tenant shall furnish to Landlord copies of
records of all Alterations and of the cost thereof within thirty (30) days after
the completion of such Alterations.

Section 6.5 Tenant shall not, at any time prior to or during the Term, directly
or indirectly employ, or permit the employment of, any contractor, mechanic or
laborer in the Premises, whether in connection with any Alteration or otherwise,
if such employment would interfere or cause any conflict with other contractors,
mechanics or laborers engaged in the construction, maintenance or operation of
the Building by Landlord, Tenant or others. In the

 

24



--------------------------------------------------------------------------------

event of any such interference or conflict, Tenant, upon demand of Landlord,
shall cause all contractors, mechanics or laborers causing such interference or
conflict to leave the Building immediately.

Section 6.6 Landlord and Tenant shall cooperate to enable Landlord to obtain a
LEED certification for the Building and for Tenant to obtain a LEED
certification for the interior design of the Premises, but will not be obligated
to modify Tenant’s Alterations to comply with any LEED certification
requirements.

ARTICLE 7

REPAIRS; FLOOR LOAD

Section 7.1 Tenant, at Tenant’s sole cost and expense, shall take good care of
the Premises and the fixtures, equipment and appurtenances therein and make all
repairs thereto as and when needed to preserve them in good working order and
condition, except for (a) reasonable wear and tear, (b) obsolescence and
(c) damage for which Tenant is not responsible pursuant to the provisions of
Article 13. Except as otherwise provided in this Section 7.1, Tenant shall not
be obligated to repair any exterior or structural components of the Building or
the Building Systems, except that Tenant shall maintain the fire and life safety
systems and components thereof installed within the Premises and connected to
the Class E Systems by entering into a maintenance contract with the Building’s
Class E Systems contractor. The design and decoration of the elevator areas of
each floor of the Premises and the public corridors of any floor of the Premises
occupied by more than one (1) occupant shall be under the sole control of
Landlord. Notwithstanding any provision contained in this Lease to the contrary,
all damage or injury to the Premises, and all damage or injury to any other part
of the Building, or to its fixtures, equipment and appurtenances (including the
Building Systems), whether requiring structural or non-structural repairs,
caused by the moving of Tenant’s Property or caused by or resulting from any act
or wrongful or negligent omission of, or Alterations made by, Tenant or Persons
Within Tenant’s Control, shall be repaired by Tenant, at Tenant’s sole cost and
expense, to the reasonable satisfaction of Landlord (if the required repairs are
non-structural in nature and do not affect any Building Systems), or by Landlord
at Tenant’s sole cost and expense (if the required repairs are structural in
nature or affect any Building Systems). All of the aforesaid repairs shall be
performed in a manner and with materials and design of first class and quality
consistent with first-class office buildings in the immediate vicinity of the
Building and shall be made in accordance with the provisions of Article 6. If
Tenant shall fail, after ten (10) Business Days’ notice (or such shorter period
as may be required because of an emergency), to proceed to diligently pursue
repairs required to be made by Tenant, the same may be made by Landlord, at the
reasonable expense of Tenant, and the expenses thereof incurred by Landlord,
with interest thereon at the Applicable Rate, shall be paid to Landlord, as
Additional Rent, within thirty (30) days after rendition of a bill or statement
therefor. Tenant shall give Landlord notice promptly after becoming aware of any
defective condition in any Building Systems located in, servicing or passing
through the Premises.

Section 7.2 Tenant shall not place a load upon any floor of the Premises which
exceeds the per square foot “live load” for such floor that such floor was
designed to carry. Tenant shall not locate or move any safe, heavy machinery,
heavy equipment, business machines, freight, bulky matter or fixtures into or
out of the Building without Landlord’s prior

 

25



--------------------------------------------------------------------------------

consent, which consent shall not be unreasonably withheld, conditioned or
delayed, and Tenant shall make payment to Landlord of Landlord’s reasonable
out-of-pocket costs in connection therewith, plus fifteen (15%) percent for
Landlord’s overhead (if such move is not part of an Alteration). If such safe,
machinery, equipment, freight, bulky matter or fixture requires special handling
(as reasonably determined by Landlord), Tenant shall employ only persons holding
a Master Rigger’s license to do said work. All work in connection therewith
shall comply with the Requirements, and shall be done during such hours as
Landlord may reasonably designate. Business machines and mechanical equipment
shall be placed and maintained by Tenant, at Tenant’s expense, in settings
sufficient, in Landlord’s reasonable judgment, to absorb and prevent vibration,
noise and annoyance.

Section 7.3 Landlord (at its expense, but subject to the reimbursement by Tenant
under the provisions of Article 3 to the extent permitted thereby) shall
operate, maintain and make all necessary repairs (both structural and
non-structural) to the Building Systems (including the maintenance and all
necessary repairs and replacements of the DX Unit) and the common areas and
other public portions of the Building, both exterior and interior, in
conformance with standards applicable to first-class office buildings in the
immediate vicinity of the Building, except for those repairs for which Tenant is
responsible pursuant to any other provision of this Lease. Landlord shall use
reasonable efforts to minimize interference with Tenant’s use and occupancy of
the Premises in making any repairs, alterations, additions or improvements;
provided, however, that Landlord shall have no obligation to employ contractors
or labor at so-called overtime or other premium pay rates or to incur any other
overtime costs in connection with such repairs, alterations, additions or
improvements. Notwithstanding the foregoing, if Tenant shall so request,
Landlord shall employ contractors or labor at so-called overtime or other
premium pay rates or incur other overtime costs in making such repairs,
alterations, additions or improvements, provided Tenant shall pay to Landlord,
as Additional Rent, within thirty (30) days after demand therefor, an amount
equal to the reasonable, out-out-of-pocket overtime costs incurred by Landlord
by reason of compliance with Tenant’s request. Except as expressly provided in
this Lease, there shall be no allowance to Tenant for a diminution of rental
value and no liability on the part of Landlord by reason of inconvenience,
annoyance or injury to business arising from Landlord, Tenant or others making,
or failing to make, any repairs, alterations, additions or improvements in or to
any portion of the Building or the Premises, or its fixtures, appurtenances or
equipment.

ARTICLE 8

WINDOW CLEANING

Section 8.1 Tenant shall not clean, nor require, permit, suffer or allow any
window in the Premises to be cleaned, from the outside in violation of
Section 202 of the Labor Law, or any other applicable law, or of the rules of
the Board of Standards and Appeals, or of any other board or body having or
asserting jurisdiction.

 

26



--------------------------------------------------------------------------------

ARTICLE 9

REQUIREMENTS OF LAW

Section 9.1 Tenant shall not do, and shall not permit Persons Within Tenant’s
Control to do, any act or thing in or upon the Premises or the Building which
will invalidate or be in conflict with the certificate of occupancy for the
Premises or the Building or violate any Requirements. Tenant shall, at Tenant’s
sole cost and expense, take all action, including making any required
Alterations necessary to comply with all Laws (including, but not limited to,
applicable terms of Local Laws No. 5 of 1973, No. 16 of 1984, No. 76 of 1985,
No. 58 of 1987 and the Americans With Disabilities Act of 1990 (the “ADA”), each
as modified and supplemented from time to time) which shall impose any
violation, order or duty upon Landlord or Tenant arising from, or in connection
with, the Premises, Tenant’s occupancy, use or manner of use of the Premises
(including, without limitation, any occupancy, use or manner of use that
constitutes a “place of public accommodation” under the ADA), or any
installations in the Premises, or required by reason of a breach of any of
Tenant’s covenants or agreements under this Lease, whether or not such Laws
shall now be in effect or hereafter enacted or issued, and whether or not any
work required shall be ordinary or extraordinary or foreseen or unforeseen at
the date hereof. Notwithstanding the preceding sentence, Tenant shall not be
obligated to perform any Alterations necessary to comply with any Requirements,
unless compliance shall be required by reason of (i) any cause or condition
arising out of any Alterations or installations in the Premises made by Tenant
or by Landlord on behalf of Tenant (other than Landlord’s Work and any other
Alterations or installations made by Landlord prior to the Commencement Date to
prepare the Premises for Tenant’s occupancy), or (ii) Tenant’s particular use,
manner of use or occupancy on behalf of Tenant of the Premises (as opposed to
mere office use), or (iii) any breach of any of Tenant’s covenants or agreements
under this Lease, or (iv) any wrongful act or wrongful or negligent omission by
Tenant or Persons Within Tenant’s Control, or (v) Tenant’s use or manner of use
or occupancy of the Premises as a “place of public accommodation” within the
meaning of the ADA, in which event Tenant’s obligation to perform any Alteration
by reason of this clause (v) shall apply only to the Premises. Notwithstanding
the foregoing or any other provision of this Lease to the contrary, Tenant shall
comply with all Laws with respect to all restrooms on any full floor of the
Premises (whether or not any such restroom is existing as of the date of this
Lease and whether or not Tenant has retrofitted or altered the same) and with
respect to all elevator lobbies serving any full floor of the Premises (whether
or not Tenant has retrofitted or altered any such elevator lobby); such
compliance shall include the making of any Alterations that may be required by
any Laws (provided, however, that Landlord shall deliver the core restrooms and
the elevator lobby on the third floor of the Building to Tenant on the
Commencement Date in compliance with all applicable Laws, including the ADA.).

Section 9.2 (a) Tenant covenants and agrees that Tenant shall, at Tenant’s sole
cost and expense, comply at all times with all Laws governing the use,
generation, storage, treatment and/or disposal of any Hazardous Materials (as
defined below), the presence of which results from the act or omission of Tenant
or Persons Within Tenant’s Control or the breach of this Lease by Tenant or
Persons Within Tenant’s Control. The term “Hazardous Materials” shall mean any
biologically or chemically active or other toxic or hazardous wastes, pollutants
or substances, including, without limitation, asbestos, PCBs, petroleum products
and by-products, substances defined or listed as “hazardous substances” or
“toxic substances” or similarly identified in or pursuant to the Comprehensive
Environmental Response, Compensation and

 

27



--------------------------------------------------------------------------------

Liability Act, 42 U.S.C. § 9601 et seq., and as hazardous wastes under the
Resource Conservation and Recovery Act, 42 U.S.C. § 6010, et seq., any chemical
substance or mixture regulated under the Toxic Substance Control Act of 1976, as
amended, 15 U.S.C. § 2601, et seq., any “toxic pollutant” under the Clean Water
Act, 33 U.S.C. § 466 et seq., as amended, any hazardous air pollutant under the
Clean Air Act, 42 U.S.C. § 7401 et seq., hazardous materials identified in or
pursuant to the Hazardous Materials Transportation Act, 49 U.S.C. § 1802, et
seq., and any hazardous or toxic substances or pollutant regulated under any
other Laws. Tenant shall agree to execute, from time to time, at Landlord’s
request, reasonable affidavits, representations and the like concerning Tenant’s
knowledge and belief regarding the presence of Hazardous Materials in, on, under
or about the Premises, the Building or the Land. Tenant shall indemnify and hold
harmless all Indemnitees from and against any loss, cost, damage, liability or
expense (including reasonable attorneys’ fees and disbursements) arising by
reason of any remediation, detoxification action or any other activity required
or recommended of any Indemnitees by any Government Authority by reason of the
presence in or about the Building or the Premises of any Hazardous Materials, as
a result of the act or omission of Tenant or Persons Within Tenant’s Control or
the breach of this Lease by Tenant or Persons Within Tenant’s Control. Landlord
shall indemnify and hold harmless Tenant from and against any loss, cost,
damage, liability or expense (including reasonable attorney’s fees and
disbursements) arising by reason of any remediation, detoxification action or
any other activity required of Tenant by any Governmental Authority by reason of
the release in or about the Building or the Premises of any Hazardous Material
prior to Tenant’s occupancy of the Premises or the presence in or about the
Building or the Premises of any Hazardous Materials as a result of any act or
omission of Landlord or any Person Within Landlord’s Control or the breach of
this Lease by Landlord. The foregoing covenants and indemnities shall survive
the expiration or any termination of this Lease.

(b) Tenant acknowledges that there are certain areas of vinyl asbestos tile
(“VAT”) encapsulated in accordance with Laws in the floor of the Premises. If
Tenant desires to make any Alterations which will require trenching or core
drilling, Tenant will indicate on its plans and specifications the locations
where such work is to be done and submit the same to Landlord for its approval.
If an area of trenching or core drilling indicated on Tenant’s plans and
specifications contains VAT, then Landlord will perform the trenching or core
drilling in such area at Tenant’s expense, and Landlord will remediate or
encapsulate the VAT in such area in accordance with Laws at Landlord’s expense.

Section 9.3 If Tenant shall receive notice of any violation of, or defaults
under, any Requirements, liens or other encumbrances applicable to the Building
or the Premises, Tenant shall give prompt notice thereof to Landlord.

Section 9.4 If any governmental license or permit shall be required for the
proper and lawful conduct of Tenant’s business and if the failure to secure such
license or permit would, in any way, affect Landlord or the Building, then
Tenant, at Tenant’s expense, shall promptly procure and thereafter maintain,
submit for inspection by Landlord, and at all times comply with the terms and
conditions of, each such license or permit.

Section 9.5 Tenant, at Tenant’s sole cost and expense and after notice to
Landlord, may contest, by appropriate proceedings prosecuted diligently and in
good faith, the legality or applicability of any Laws affecting the Premises
provided that: (a) neither Landlord nor any

 

28



--------------------------------------------------------------------------------

Indemnitees shall be subject to criminal penalties, nor shall the Real Property
or any part thereof be subject to being condemned or vacated, nor shall the
certificate of occupancy for the Premises or the Building be suspended or
threatened to be suspended, by reason of non-compliance or by reason of such
contest; (b) such non-compliance or contest shall not constitute or result in a
violation (either with the giving of notice or the passage of time or both) of
the terms of any Mortgage or Superior Lease, or if such Superior Lease or
Mortgage conditions such non-compliance or contest upon the taking of action or
furnishing of security by Landlord, such action shall be taken or such security
shall be furnished at the expense of Tenant; and (c) Tenant shall keep Landlord
regularly advised as to the status of such proceedings.

Section 9.6 Within thirty (30) days after Tenant’s submission to Landlord of
final Plans referred to in the Work Agreement annexed as Schedule C and
Landlord’s approval of such Plans, Landlord shall deliver to Tenant an ACP-5
certificate with respect to the Premises. Landlord shall remove, treat or
encapsulate, in accordance with applicable Laws, at its expense, any
asbestos-containing materials existing in the Premises or discovered in the
Premises during the Term, so long as such asbestos-containing materials were not
introduced into the Premises by Tenant or by Persons Within Tenant’s Control.

Section 9.7 Landlord shall comply with all Laws (including the ADA) which shall
impose a duty on Landlord or Tenant with respect to the Premises or the Real
Property with which Tenant is not obligated to comply, if and solely to the
extent that (x) such non-compliance by Landlord prevents or impairs Tenant’s
ability to use the Premises for its normal business operations or precludes the
issuance of a temporary or permanent certificate of occupancy with respect to
the Premises; or (y) as the result of such non-compliance by Landlord, a
Government Authority shall issue a fine or other monetary sanction, an
injunction or an enforcement order against Tenant (unless Landlord shall
indemnify Tenant therefor).

ARTICLE 10

SUBORDINATION

Section 10.1 Except as otherwise provided in Section 10.6(B), this Lease shall
be subject and subordinate to the lien of each Superior Lease and to each
Mortgage, whether made prior to or after the execution of this Lease, and to the
lien of all renewals, extensions, supplements, amendments, modifications,
consolidations and replacements thereof or thereto, substitutions therefor, and
advances made thereunder. This clause shall be self-operative and no further
agreement of subordination shall be required to make the interest of any Lessor
or Mortgagee superior to the interest of Tenant hereunder. In confirmation of
such subordination, however, Tenant shall promptly execute and deliver, at its
own cost and expense, any reasonable document, in recordable form if requested,
that Landlord, any Lessor or any Mortgagee may request to evidence such
subordination. If, in connection with the financing of the Real Property, the
Building or the interest of the lessee under any Superior Lease, or if, in
connection with the entering into of a Superior Lease, any lending institution
or Lessor, as the case may be, requests reasonable modifications of this Lease
that do not increase Rental or change the Term of this Lease, or materially and
adversely affect either the rights or obligations of Tenant or the obligations
of Landlord under this Lease, Tenant shall make such modifications.

 

29



--------------------------------------------------------------------------------

Section 10.2 If, at any time prior to the expiration of the Term, any Superior
Lease shall terminate or shall be terminated for any reason, or any Mortgagee
comes into possession of the Real Property or the Building or the estate created
by any Superior Lease by receiver or otherwise, Tenant shall attorn, from time
to time, to any such owner, Lessor or Mortgagee or any person acquiring the
interest of Landlord as a result of any such termination, or as a result of a
foreclosure of the Mortgage or the granting of a deed in lieu of foreclosure,
upon the then executory terms and conditions of this Lease (except as provided
below), for the remainder of the Term, provided that such owner, Lessor or
Mortgagee, as the case may be, or receiver caused to be appointed by any of the
foregoing, is then entitled to possession of the Premises. Any such attornment
shall be made upon the condition that no such owner, Lessor or Mortgagee shall
be:

(1) liable for any act or omission of any prior landlord (including, without
limitation, the then defaulting landlord) but shall remain obligated to remedy
any continuing defaults; or

(2) subject to any defense, abatement, or offsets (except as expressly set forth
in this Lease) which Tenant may have against any prior landlord (including,
without limitation, the then defaulting landlord); or

(3) bound by any payment of Rental which Tenant might have paid for more than
one month in advance of its due date to any prior landlord (including, without
limitation, the then defaulting landlord); or

(4) bound by any obligation to make any payment to Tenant which was required to
be made prior to the time such owner, Lessor or Mortgagee succeeded to any prior
landlord’s interest; or

(5) bound by any obligation to perform any work or to make improvements to the
Premises except for (i) repairs and maintenance pursuant to the provisions of
Article 7 and compliance with Law obligations under Article 9, (ii) repairs to
the Premises or any part thereof as a result of damage by fire or other casualty
pursuant to Article 13, but only to the extent that such repairs can be
reasonably made from the net proceeds of any insurance actually made available
to such owner, Lessor or Mortgagee, and (iii) repairs to the Premises as a
result of a partial condemnation pursuant to Article 14, but only to the extent
that such repairs can be reasonably made from the net proceeds of any award made
available to such owner, Lessor or Mortgagee. The provisions of this
Section 10.2 shall inure to the benefit of any such owner, Lessor or Mortgagee,
shall apply notwithstanding that, as a matter of law, this Lease may terminate
upon the termination of any such Superior Lease, and shall be self-operative
upon any such demand, and no further agreement shall be required to give effect
to said provisions. Tenant, however, upon demand of any such owner, Lessor or
Mortgagee, shall execute, from time to time, agreements in confirmation of the
foregoing provisions of this Section 10.2, reasonably satisfactory to any such
owner, Lessor or Mortgagee, and to Tenant, and acknowledging such attornment and
setting forth the terms and conditions of its tenancy.

Section 10.3 Subject to Section 10.6 hereof, if requested by any Mortgagee, any
Lessor or Landlord, Tenant shall promptly execute and deliver, at Tenant’s own
cost and expense, any document in accordance with the terms of this Article 10,
in recordable form, to evidence such subordination and non-disturbance.

 

30



--------------------------------------------------------------------------------

Section 10.4 At any time and from time to time within fifteen (15) Business Days
after notice to Tenant or Landlord given by the other, or to Tenant given by a
Lessor or Mortgagee (which fifteen (15) Business Day period is not subject to
any notice and cure periods otherwise provided in this Lease), Tenant or
Landlord, as the case may be, shall, without charge, execute, acknowledge and
deliver a statement in writing addressed to such party as Tenant, Landlord,
Lessor or Mortgagee, as the case may be, may designate, in form reasonably
satisfactory to Tenant, Landlord, Lessor or Mortgagee, as the case may be,
certifying all or any of the following: (i) that this Lease is unmodified and in
full force and effect (or if there have been modifications, that this Lease is
in full force and effect as modified and stating the modifications);
(ii) whether the Term has commenced and Fixed Rent and Additional Rent have
become payable hereunder and, if so, the dates to which they have been paid;
(iii) whether or not, to the best knowledge of the signer of such certificate,
Landlord is in default in performance of any of the terms of this Lease and, if
so, specifying each such event of default of which the signer may have
knowledge; (iv) whether Tenant has accepted possession of the Premises;
(v) whether Tenant has made any claim against Landlord under this Lease and, if
so, the nature thereof and the dollar amount, if any, of such claim; (vi) either
that Tenant does not know of any default in the performance of any provision of
this Lease or specifying the default of which Tenant may have knowledge; and
(vii) such further reasonable information with respect to this Lease or the
Premises as Landlord or Tenant may reasonably request or Lessor or Mortgagee may
require; it being intended that any such statement delivered pursuant hereto may
be relied upon by any prospective purchaser of the Real Property or any part
thereof or of the interest of Landlord in any part thereof, by any Mortgagee or
prospective Mortgagee, by any Lessor or prospective Lessor, by any tenant or
prospective tenant of the Real Property or any part thereof, or by any
prospective assignee of any Mortgage or by any assignee or subtenant of Tenant.

The failure of either Tenant or Landlord to execute, acknowledge and deliver to
the other a statement in accordance with the provisions of this Section 10.4
within said fifteen (15) Business Day period shall constitute an acknowledgment
by Tenant or Landlord, as the case may be, which may be relied on by any person
who would be entitled to rely upon any such statement, that such statement as
submitted by Landlord or Tenant, as the case may be, is true and correct.

Section 10.5 As long as any Superior Lease or Mortgage exists, Tenant shall not
seek to terminate this Lease by reason of any act or omission of Landlord until
Tenant has given written notice of such act or omission to all Lessors and
Mortgagees at such addresses as may have been furnished to Tenant by such
Lessors and Mortgagees and, if any such Lessor or Mortgagee, as the case may be,
notifies Tenant within forty-five (45) days following receipt of such notice of
its intention to remedy such act or omission, until a reasonable period of time
(not to exceed 150 days) shall have elapsed following the giving of such notice,
during which period such Lessors and Mortgagees shall have the right, but not
the obligation, to remedy such act or omission.

Section 10.6 (A) (i) Simultaneously with its execution and delivery of this
Lease, Tenant shall execute and deliver to Landlord a non-disturbance agreement
in the form of Schedule G annexed hereto. Landlord, at its cost and expense,
shall use commercially reasonable efforts to cause the existing Mortgagee to
execute and deliver to Tenant such non-disturbance agreement within sixty
(60) days after the execution and delivery of this Lease by Landlord and Tenant.
Notwithstanding the foregoing, in the event that Tenant shall negotiate the
non-disturbance agreement with the existing Mortgagee for any changes to the
form annexed as

 

31



--------------------------------------------------------------------------------

Schedule G hereto, Tenant shall reimburse Landlord upon demand for any and all
actual out-of-pocket costs and expenses (including, without limitation,
reasonable attorneys’ fees and disbursements) incurred or payable by Landlord in
connection with such negotiation of the non-disturbance agreement. Landlord
represents that there is no Superior Lease affecting the Real Property as of the
date of this Lease. Except as expressly set forth in Section 10.6(A)(ii) below,
Landlord shall have no liability to Tenant if the existing Mortgagee refuses to
deliver the non-disturbance agreement in favor of Tenant, and this Lease shall
continue in full force and effect

(ii) Notwithstanding the foregoing, if Landlord shall fail to deliver to Tenant
within sixty (60) days after the execution and delivery of this Lease by
Landlord and Tenant a non-disturbance agreement from the existing Mortgagee in
the form of Schedule G annexed hereto (the “Existing Mortgagee NDA”), then
Tenant may, as its sole and exclusive remedy for Landlord’s failure to obtain
the Existing Mortgagee NDA, terminate this Lease upon ten (10) days prior
written notice to Landlord given within the ten (10) day period immediately
after such sixty (60) day period (but prior to the delivery to Tenant of the
Existing Mortgagee NDA), time being of the essence with respect to Tenant’s
exercise of Tenant’s right to terminate and, if Tenant shall give such notice,
this Lease shall terminate effective as of the tenth (10th) day after the date
such notice is given by Tenant to Landlord as if the termination date were the
Fixed Expiration Date, and neither party shall have any further liability to the
other except that Landlord shall refund to Tenant the first installment Fixed
Rent and the Security Deposit (provided that the same were delivered upon
execution of this Lease); provided further, however, that if the Existing
Mortgagee NDA shall be delivered prior to such tenth (10th) day or if Tenant
shall not have exercised its right to terminate this Lease in accordance with
this sentence, then, in either case, Tenant’s right to terminate this Lease
shall be void and of no force or effect.

(B) As a condition precedent to Tenant’s obligation to subordinate this Lease to
any future Mortgage or Superior Lease, Landlord shall obtain from the holder of
such future Mortgage or the Lessor under such future Superior Lease a
commercially reasonable non-disturbance agreement in favor of Tenant that
provides in substance that, so long as Tenant shall not then be in default in
the performance of any of its obligations under this Lease beyond any applicable
notice and cure period, Tenant’s possession of the Premises in accordance with
this Lease shall not be disturbed by such Person giving the non-disturbance
agreement or any successor or purchaser at a foreclosure sale (as the case may
be) which shall succeed to the rights of Landlord under this Lease. Landlord
shall have no liability to Tenant if such holder or Lessor refuses to deliver
the non-disturbance agreement in favor of Tenant. Such non-disturbance agreement
shall be in such form as is commercially reasonable and is customarily used by
the Mortgagee or Lessor. Tenant shall execute such form, provided the same is
commercially reasonable. If Tenant negotiates with any holder of a future
Mortgage or Lessor under a future Superior Lease the non-disturbance agreement
customarily used by it, for any protections in addition to those set forth in
the form annexed as Schedule G hereto, Tenant shall reimburse Landlord upon
demand for any and all out-of-pocket costs and expenses (including, without
limitation, reasonable attorneys’ fees and disbursements) incurred or payable by
Landlord in connection with such negotiation of the non-disturbance agreement.

 

32



--------------------------------------------------------------------------------

ARTICLE 11

RULES AND REGULATIONS

Section 11.1 Tenant and Persons Within Tenant’s Control shall comply with the
Rules and Regulations. Nothing contained in this Lease shall be construed to
impose upon Landlord any duty or obligation to enforce the Rules and Regulations
or the terms, covenants or conditions in any other lease against any other
tenant, and Landlord shall not be liable to Tenant for violation of the same by
any other tenant, its employees, agents, visitors or licensees. Landlord shall
not discriminate against Tenant in enforcing the Rules and Regulations. In case
of any conflict or inconsistency between the provisions of this Lease and of any
of the Rules and Regulations as originally or as hereinafter adopted, the
provisions of this Lease shall control.

ARTICLE 12

INSURANCE, PROPERTY LOSS OR DAMAGE; REIMBURSEMENT

Section 12.1

(A) Neither Tenant nor Persons Within Tenant’s Control shall entrust any
Tenant’s Property to any Building employee. Any Building employee to whom any
Tenant’s Property is entrusted by or on behalf of Tenant in violation of the
foregoing prohibition shall be deemed to be acting as Tenant’s agent with
respect to such Tenant’s Property and neither Landlord nor its agents shall be
liable for any damage to Tenant’s property or property of others entrusted to
employees of the Building, nor for the loss of or damage to any such property by
theft or otherwise. Landlord and Landlord’s agents shall not be liable for any
damage to any of Tenant’s Property or for interruption of Tenant’s business,
however caused, including but not limited to damage caused by other tenants or
persons in the Building. Landlord shall not be liable for any latent defect in
the Premises or in the Building, except as set forth in Article 21. The
foregoing shall not relieve Landlord from liability to Tenant (other than for
consequential damages) directly resulting from the negligence or willful
misconduct of Landlord, its employees and agents.

(B) If at any time any windows of the Premises are temporarily closed, darkened
or covered for any reason whatsoever, including Landlord’s own acts, or any of
such windows are permanently closed, darkened or bricked-up by reason of any
Requirements, Landlord shall not be liable for any damage Tenant may sustain
thereby, and Tenant shall not be entitled to any compensation therefor nor
abatement of Fixed Rent or any other item of Rental, nor shall the same release
Tenant from Tenant’s obligations hereunder nor constitute an eviction. Landlord
shall endeavor to (i) give Tenant notice (which notice may be given orally,
notwithstanding the provisions of Article 27) prior to any temporary closing,
darkening or bricking-up of any windows by reason of repairs, maintenance,
alterations or improvements, and (ii) cause any such work to be performed as
expeditiously as is practicable and in a manner designed to minimize any
interference with Tenant’s business operations at the Premises, but Landlord’s
failure to so notify Tenant or to cause such work to be completed expeditiously
shall not impose any liability upon Landlord.

 

33



--------------------------------------------------------------------------------

(C) Tenant shall give notice to Landlord promptly after Tenant learns of any
accident, emergency, occurrence for which Landlord might be liable, fire or
other casualty and all damages to or defects in the Premises or the Building for
the repair of which Landlord might be responsible or which constitutes
Landlord’s property. Such notice shall be given by telecopy or personal delivery
to the address(es) of Landlord in effect for notice.

Section 12.2 Tenant shall not do or permit to be done any act or thing in or
upon the Premises which will invalidate or be in conflict with the terms of the
New York State standard policies of fire insurance and liability (hereinafter
referred to as “Building Insurance”); and Tenant, at Tenant’s own expense, shall
comply with all rules, orders, regulations and requirements of all insurance
boards (except for structural changes, repairs or Laws with which Landlord is
otherwise required to comply under this Lease), and shall not do or permit
anything to be done in or upon the Premises or bring or keep anything therein or
use the Premises in a manner which increases the rate of premium for any of the
Building Insurance over the rate in effect at the commencement of the Term of
this Lease.

Section 12.3 If by reason of any failure of Tenant to comply with the provisions
of this Lease, the rate of premium for Building Insurance or other insurance on
the property and equipment of Landlord shall increase, Tenant shall reimburse
Landlord for that part of the insurance premiums thereafter paid by Landlord
which shall have been charged because of such failure by Tenant. Tenant shall
make said reimbursement within thirty (30) days of Landlord’s submission to
Tenant of an invoice therefor, together with customary back-up documentation.

Section 12.4

(A) Tenant, at Tenant’s sole cost and expense, shall obtain, maintain and keep
in full force and effect during the Term commercial general liability insurance
in a form approved in New York State (including coverage for contractual
liability recognizing the indemnity provisions of this Lease to the extent
covered by the Commercial General Liability policy and protecting the
Indemnitees as required, whether or not Tenant is negligent or otherwise
responsible for the additional insured’s loss, liability or expense). The limits
of liability shall be not less than Five Million and 00/100 ($5,000,000.00)
Dollars per occurrence, which amount may be satisfied with a primary commercial
general liability policy of not less than $1,000,000.00 per occurrence /
$2,000,000.00 general aggregate and an excess (or “Umbrella”) liability policy
affording coverage, at least as broad as that afforded by the primary commercial
general liability policy, in an amount not less than the difference between
$5,000,000 and the amount of the primary policy. Landlord, the Manager, any
Lessors and any Mortgagees shall be included as additional insureds in said
policies and shall be protected against all liability, to the extent covered by
the Commercial General Liability policy, arising in connection with this Lease,
whether or not Tenant is negligent or otherwise responsible for the additional
insured’s loss, liability or expense. All said policies of insurance shall be
written as “occurrence” policies with general aggregate limit provided on a “per
location” basis. Whenever, in Landlord’s reasonable judgment, good business
practice and changing conditions indicate a need for additional amounts or
different types of insurance coverage, Tenant shall, within ten (10) days after
Landlord’s request, obtain such insurance coverage, at Tenant’s expense.

 

34



--------------------------------------------------------------------------------

(B) Tenant, at Tenant’s sole cost and expense, shall obtain, maintain and keep
in full force and effect during the Term: (i) “All Risk” insurance, with
deductibles in an amount reasonably satisfactory to Landlord, protecting and
indemnifying Tenant against any and all damage to or loss of any Alterations and
leasehold improvements, including any made by Landlord to prepare the Premises
for Tenant’s occupancy, and Tenant’s Property. Such insurance shall not contain
any exclusions for flood, mold/fungus (subject to the policy’s $50,000 coverage
carve-back) or acts of terrorism or similar events. All said policies shall
cover the full replacement value of all Alterations, leasehold improvements and
Tenant’s Property; (ii) Workers’ compensation and occupational disease
insurance, employee benefit insurance or any other insurance in the statutory
amounts required by the laws of the State of New York with broad form all-states
endorsement, and employer’s liability insurance with a limit of One Million
($1,000,000.00) Dollars for each accident and (iii) Business interruption
insurance (including Extra Expense) fully compensating for the amount of Fixed
Rent, additional rent and other charges owed to Landlord by Tenant for a period
of not less than twelve (12) months. The coverage shall be “All Risk” (subject
to policy terms, conditions and exclusions) as stated in clause (i) above.

(C) The Commercial General Liability policy of insurance shall be (i) written as
primary policy coverage and not contributing with or in excess of any coverage
which Landlord or any Lessor may carry; and (ii) issued by reputable and
independent insurance companies rated in Best’s Insurance Guide or any successor
thereto (or, if there is none, an organization having a national reputation), as
having a general policyholder rating of “A” and a financial rating of at least
“13”, and which are licensed to do business in the State of New York. Tenant
shall, not later than ten (10) Business Days prior to the Commencement Date,
deliver to Landlord the policies of insurance and shall thereafter furnish to
Landlord, at least fifteen (15) days prior to the expiration of any such
policies and any renewal thereof, a new policy in lieu thereof. Each of said
policies shall also contain a provision whereby the insurer agrees not to cancel
or fail to renew said insurance policy(ies) without having given Landlord, the
Manager and any Lessors and Mortgagees at least thirty (30) days prior written
notice thereof. Tenant shall promptly send to Landlord a copy of all notices
sent to Tenant by Tenant’s insurer relating to the Premises.

(D) Tenant shall pay all premiums and charges for all of said policies, and, if
Tenant shall fail to make any payment when due or carry any such policy,
Landlord may, but shall not be obligated to, make such payment or carry such
policy, and the amount paid by Landlord, with interest thereon (at the
Applicable Rate), shall be repaid to Landlord by Tenant on demand, and all such
amounts so repayable, together with such interest, shall be deemed to constitute
Additional Rent hereunder. Payment by Landlord of any such premium, or the
carrying by Landlord of any such policy, shall not be deemed to waive or release
the default of Tenant with respect thereto.

Section 12.5

(A) Landlord shall cause each policy carried by Landlord insuring the Building
against loss, damage or destruction by fire or other casualty, and Tenant shall
cause each insurance policy carried by Tenant and insuring the Premises and
Tenant’s Alterations, leasehold improvements and Tenant’s Property against loss,
damage or destruction by fire or other casualty, to be written in a manner so as
to provide that the insurance company waives all

 

35



--------------------------------------------------------------------------------

rights of recovery by way of subrogation against Landlord, Tenant and any tenant
of space in the Building in connection with any loss or damage covered by any
such policy. Neither party shall be liable to the other for the amount of such
loss or damage which is in excess of the applicable deductible, if any, caused
by fire or any of the risks enumerated in its policies, provided that such
waiver was obtainable at the time of such loss or damage. However, if such
waiver cannot be obtained, or shall be obtainable only by the payment of an
additional premium charge above that which is charged by companies carrying such
insurance without such waiver of subrogation, then the party undertaking to
obtain such waiver shall notify the other party of such fact and such other
party shall have a period of ten (10) days after the giving of such notice to
agree in writing to pay such additional premium if such policy is obtainable at
additional cost (in the case of Tenant, pro rata in proportion of Tenant’s
rentable area to the total rentable area covered by such insurance); and if such
other party does not so agree or the waiver shall not be obtainable, then the
provisions of this Section 12.5 shall be null and void as to the risks covered
by such policy for so long as either such waiver cannot be obtained or the party
in whose favor a waiver of subrogation is desired shall refuse to pay the
additional premium. If the release of either Landlord or Tenant, as set forth in
the second sentence of this Section 12.5, shall contravene any law with respect
to exculpatory agreements, the liability of the party in question shall be
deemed not released, but no action or rights shall be sought or enforced against
such party unless and until all rights and remedies against the other’s insurer
are exhausted and the other party shall be unable to collect such insurance
proceeds.

(B) The waiver of subrogation referred to in Section 12.5(A) above shall extend
to the agents and employees of each party (including, as to Landlord, the
Manager), but only if and to the extent that such waiver can be obtained without
additional charge (unless such party shall pay such charge). Nothing contained
in this Section 12.5 shall be deemed to relieve either party from any duty
imposed elsewhere in this Lease to repair, restore and rebuild.

Section 12.6 Landlord shall maintain and keep in full force and effect or cause
to be maintained and kept in full force and effect, such insurance as the Lessor
under any Superior Lease or the holder of any Mortgage shall require. If no
Superior Lease or Mortgage is in effect, then Landlord shall maintain and keep
in full force and effect, with a reputable, good and solvent insurance company
licensed to do business in the State of New York, the following insurance:
(a) commercial general liability insurance (including premises operation, bodily
injury, personal injury, death, independent contractors, products and completed
operations, broad form contractual liability and broad form property damage
coverages) in a combined single limit amount of not less than $5,000,000,
arising from the conduct of Landlord, or omissions of Landlord, its agents,
servants and contractors and (b) “all-risk” property insurance in amounts then
customary for other commercial office buildings in the vicinity of the Building
in the City and County of New York.

ARTICLE 13

DESTRUCTION BY FIRE OR OTHER CAUSE

Section 13.1 If the Premises or any part thereof shall be damaged by fire or
other casualty, Tenant shall give prompt written notice thereof to Landlord.
Landlord shall, subject to the provisions of Sections 13.2 and 13.3 below,
proceed with commercially reasonable diligence, after receipt of the net
proceeds of Landlord’s insurance (which Landlord shall use commercially

 

36



--------------------------------------------------------------------------------

reasonable diligence to obtain), to repair or cause to be repaired such damage
at its expense, but in no event shall Landlord be obligated to repair any damage
to or to restore any of Tenant’s leasehold improvements or Alterations, whether
initially installed by Landlord or Tenant. Tenant, after receipt of the net
proceeds of Tenant’s insurance (which Tenant shall use commercially reasonable
diligence to obtain), shall repair and restore in accordance with Article 6 and
with reasonable dispatch all leasehold improvements and Alterations made by or
for Tenant in the Premises. If the Premises, or any part thereof, shall be
rendered untenantable by reason of such damage, then the Fixed Rent and the
Escalation Rent hereunder, or an amount thereof apportioned according to the
area of the Premises so rendered untenantable (if less than the entire Premises
shall be so rendered untenantable), shall be abated for the period from the date
of such damage to the date which is sixty days after the repair of such damage
shall have been Substantially Completed. Notwithstanding any provisions
contained in this Lease to the contrary, there shall be no abatement with
respect to any portion of the Premises which has not been so damaged and which
is accessible and reasonably usable for the Permitted Use, provided that the
continued operation of Tenant’s business in such portion of the Premises is
reasonably practicable (it being agreed that if Tenant is actually occupying
such portion of the Premises for the conduct of its business, continued
operation therein shall be deemed reasonably practicable). Landlord’s
determination of the date when the Premises are tenantable shall be controlling
unless Tenant disputes the same by notice to Landlord given within 10 Business
Days after such determination by Landlord in writing to Tenant, and pending
resolution of such dispute, Tenant shall commence the payment of the Fixed Rent
and the Escalation Rent that had been abated, as of the date specified by
Landlord. Tenant covenants and agrees to cooperate with Landlord and any Lessor
or any Mortgagee in their efforts to collect insurance proceeds (including rent
insurance proceeds) payable to such parties. Landlord shall not be liable for
any delay which may arise by reason of adjustment of insurance on the part of
Landlord and/or Tenant, or any cause beyond the control of Landlord or
contractors employed by Landlord.

Section 13.2 Landlord shall not be liable for any inconvenience or annoyance to
Tenant or injury to the business of Tenant resulting in any way from damage from
fire or other casualty or the repair thereof. Tenant understands that Landlord,
in reliance upon Section 12.4, will not carry insurance of any kind on Tenant’s
Property, Tenant’s Alterations and on leasehold improvements, and that Landlord
shall not be obligated to repair any damage thereto or replace the same. In the
event of a partial or total destruction of the Premises, Tenant shall as soon as
practicable remove any and all of Tenant’s Property from the Premises or the
portion thereof destroyed, as the case may be, and if Tenant does not promptly
so remove Tenant’s Property, Landlord may discard the same after giving Tenant
fifteen (15) Business Days’ prior notice of the same or may remove Tenant’s
Property to a public warehouse for deposit or retain the same in its own
possession.

Section 13.3

(A) Notwithstanding anything to the contrary contained in Sections 13.1 and 13.2
above, in the event that:

(i) at least one-third of the rentable area of the Building shall be damaged by
fire or other casualty so that substantial alteration or reconstruction of the
Building shall, in Landlord’s sole opinion, be required (whether or not the
Premises shall have been damaged by such fire or other casualty and without
regard to the structural integrity of the Building); or

 

37



--------------------------------------------------------------------------------

(ii) the Premises shall be totally or substantially damaged or shall be rendered
wholly or substantially untenantable (and at least 25,000 rentable square feet
of the Building other than the Premises shall also have been totally or
substantially damaged or shall be rendered wholly or substantially
untenantable); or

(iii) there shall be any damage to the Premises within the last year of the Term
wherein the cost of repair exceeds an amount equal to four (4) monthly
installments of Fixed Rent,

then Landlord in the case of the circumstances described in clauses (i) through
(iii) above, and Tenant in the case of the circumstances described in clause
(iii) above only, may, in such party’s sole and absolute discretion, terminate
this Lease and the term and estate hereby granted, by notifying the other party
in writing of such termination within ninety (90) days after the date of such
damage. In the event that such a notice of termination shall be given, then this
Lease and the term and estate hereby granted shall expire as of the date of
termination stated in said notice with the same effect as if that were the Fixed
Expiration Date, and the Fixed Rent and Escalation Rent hereunder shall be
apportioned as of such date.

(B) Notwithstanding anything to the contrary contained in this Section 13.3,
Landlord shall deliver to Tenant within ninety (90) days after the date of any
casualty an estimate prepared by a reputable contractor selected by Landlord
setting forth such contractor’s estimate as to the time reasonably required to
repair such damage. If the period to repair set forth in any such estimate
exceeds eighteen (18) months from the date of such casualty, Tenant may elect to
terminate this Lease by notice to Landlord given not later than thirty (30) days
following Tenant’s receipt of such estimate. If Tenant exercises such election,
this Lease and the term and estate hereby granted shall expire as of the 60th
day after notice of such election given by Tenant with the same effect as if
that were the Fixed Expiration Date, and the Fixed Rent and Escalation Rent
hereunder (as abated in accordance with Section 13.1) shall be apportioned as of
such date. If (i) Tenant shall not have exercised its right to terminate this
Lease pursuant to this Section 13.3(B), but the damage shall not have been
repaired by the date set forth in such estimate (subject to extension due to
Unavoidable Delay or Tenant Delay), or (ii) if the period to repair in such
estimate is eighteen (18) months or less, but the damage shall not have been
repaired within eighteen (18) months after the date of the casualty (subject to
extension due to Unavoidable Delay or Tenant Delay), Tenant may elect to
terminate this Lease by notice to Landlord given not later than thirty (30) days
following the period set forth in such estimate for completion (where the same
exceeds eighteen (18) months in the circumstances contemplated in clause (i) or
following such eighteen (18) month period (where the period set forth in such
estimate for completion was eighteen (18) months or more, in the circumstances
contemplated in clause (ii)), unless prior to the giving of such notice,
Landlord shall have Substantially Completed such repair.

Section 13.4 Except as may be provided in Section 12.5, nothing herein contained
shall relieve either party from any liability to the other party or to the other
party’s insurers in connection with any damage to the Premises or the Building
by fire or other casualty if the other party shall be legally liable in such
respect.

 

38



--------------------------------------------------------------------------------

Section 13.5 This Lease shall be considered an express agreement governing any
case of damage to or destruction of the Building or any part thereof by fire or
other casualty, and Section 227 of the Real Property Law of the State of New
York providing for such a contingency in the absence of express agreement and
any other law of like import now or hereafter in force, shall have no
application in such case.

ARTICLE 14

EMINENT DOMAIN

Section 14.1 If the whole of the Real Property, the Building or the Premises is
acquired or condemned for any public or quasi-public use or purpose, this Lease
and the Term shall end as of the date of the vesting of title with the same
effect as if said date were the Fixed Expiration Date. If only a part of the
Real Property and not the entire Premises is so acquired or condemned then,
(1) except as hereinafter provided in this Section 14.1, this Lease and the Term
shall continue in effect but, if a part of the Premises is included in the part
of the Real Property so acquired or condemned, from and after the date of the
vesting of title, the Fixed Rent and Tenant’s Share shall be reduced in the
proportion which the area of the part of the Premises so acquired or condemned
bears to the total area of the Premises immediately prior to such acquisition or
condemnation; (2) Landlord, at Landlord’s option, may give to Tenant, within
sixty (60) days next following the date upon which Landlord receives notice of
vesting of title, a sixty (60) day notice of termination of this Lease; and
(3) if the part of the Real Property so acquired or condemned contains more than
thirty (30%) percent of the total area of the Premises immediately prior to such
acquisition or condemnation, or if, by reason of such acquisition or
condemnation, Tenant no longer has reasonable access to the Premises, Tenant, at
Tenant’s option, may give to Landlord, within sixty (60) days next following the
date upon which Tenant receives notice of vesting of title, a sixty (60) day
notice of termination of this Lease. If any such sixty (60) day notice of
termination is given, by Landlord or Tenant, this Lease and the Term shall come
to an end and expire upon the expiration of said sixty (60) days with the same
effect as if the date of expiration of said sixty (60) days were the Fixed
Expiration Date. If a part of the Premises is so acquired or condemned and this
Lease and the Term are not terminated pursuant to the foregoing provisions of
this Section 14.1, Landlord, at Landlord’s cost and expense, shall restore that
part of the Premises not so acquired or condemned to a self-contained rental
unit, exclusive of Tenant’s Alterations, Tenant’s leasehold improvements and
Tenant’s Property. In the event of any termination of this Lease and the Term
pursuant to the provisions of this Section 14.1, the Fixed Rent shall be
apportioned as of the date of sooner termination and any prepaid portion of the
Fixed Rent or Escalation Rent for any period after such date shall be refunded
by Landlord to Tenant.

Section 14.2 In the event of any such acquisition or condemnation of all or any
part of the Real Property, Landlord shall be entitled to receive the entire
award for any such acquisition or condemnation (subject to the last sentence of
this Section 14.2). Tenant shall have no claim against Landlord or the
condemning authority for the value of any unexpired portion of the Term and
Tenant hereby expressly assigns to Landlord all of its right in and to any such
award. Nothing contained in this Section 14.2 shall be deemed to prevent Tenant
from making a separate claim in any condemnation proceedings for the value of
any Tenant’s Property included in such taking, and for any moving expenses, so
long as Landlord’s award is not reduced thereby.

 

39



--------------------------------------------------------------------------------

Section 14.3 If the whole or any part of the Premises is acquired or condemned
temporarily (i.e., for not more than twelve (12) consecutive months) during the
Term for any public or quasi-public use or purpose, Tenant shall give prompt
notice thereof to Landlord and the Term shall not be reduced or affected in any
way and Tenant shall continue to pay in full all items of Rental payable by
Tenant hereunder without reduction or abatement, and Tenant shall be entitled to
receive for itself any award or payments for such use, provided, however, that
if the acquisition or condemnation is for a period extending beyond the Term,
such award or payment shall be apportioned between Landlord and Tenant as of the
Expiration Date.

ARTICLE 15

ASSIGNMENT, SUBLETTING, MORTGAGE, ETC.

Section 15.1 Except as otherwise provided in this Article 15, Tenant shall not
(a) assign this Lease (whether by operation of law, transfers of interests in
Tenant or otherwise); or (b) mortgage or encumber Tenant’s interest in this
Lease, in whole or in part; or (c) sublet, or permit the subletting of, the
Premises or any part thereof; or (d) permit the Premises or any part thereof to
be occupied or used for desk space, mailing privileges or otherwise by any
person other than Tenant. Tenant shall not advertise or authorize a broker to
advertise for a subtenant or assignee, without in each instance, obtaining the
prior written consent of Landlord to the form of such advertisement, which
consent shall not be unreasonably withheld, conditioned or delayed.

Section 15.2 If Tenant’s interest in this Lease shall be assigned in violation
of the provisions of this Article 15, such assignment shall be invalid and of no
force and effect against Landlord; provided, however, that Landlord may collect
an amount equal to the then Fixed Rent plus any other item of Rental from the
assignee as a fee for its use and occupancy. If the Premises or any part thereof
are sublet to, or occupied by, or used by, any person other than Tenant, whether
or not in violation of this Article 15, Landlord, after default by Tenant under
this Lease, may collect any item of Rental or other sums paid by the subtenant,
user or occupant as a fee for its use and occupancy, and shall apply the net
amount collected to the Fixed Rent and the items of Rental reserved in this
Lease. No such assignment, subletting, occupancy, or use, whether with or
without Landlord’s prior consent, nor any such collection or application of
Rental or fee for use and occupancy, shall be deemed a waiver by Landlord of any
term, covenant or condition of this Lease or the acceptance by Landlord of such
assignee, subtenant, occupant or user as Tenant hereunder, nor shall the same,
in any circumstances, relieve Tenant of any of its obligations under this Lease.
The consent by Landlord to any assignment, subletting, occupancy or use shall
not relieve Tenant from its obligation to obtain the express prior consent of
Landlord to any further assignment, subletting, occupancy or use. Any Person to
which this Lease is assigned with Landlord’s consent shall be deemed without
more to have assumed all of the obligations arising under this Lease from and
after the date of such assignment and shall execute and deliver to Landlord,
upon demand, an instrument in commercially reasonable form confirming such
assumption. Notwithstanding and subsequent to any assignment, Tenant’s primary
liability hereunder shall continue notwithstanding (a) any subsequent amendment
hereof, or (b) Landlord’s forbearance in enforcing against Tenant any obligation
or liability, without notice to Tenant, to each of which Tenant hereby consents
in advance. If any such amendment operates to increase the obligations of Tenant
under this Lease, the liability under this Section 15.2 of the assigning Tenant
shall continue to be no greater than if such amendment had not been made (unless
such party shall have expressly consented in writing to such amendment).

 

40



--------------------------------------------------------------------------------

Section 15.3

(A) For purposes of this Article 15, (i) the transfer of a majority of the
issued and outstanding capital stock of any corporate tenant, or of a corporate
subtenant, or the transfer of a majority of the total interest in any
partnership tenant or subtenant, or the transfer of control in any general or
limited liability partnership tenant or subtenant, or the transfer of a majority
of the issued and outstanding membership interests in a limited liability
company tenant or subtenant, however accomplished, whether in a single
transaction or in a series of related or unrelated transactions, involving the
tenant, subtenant and/or its parent (including, without limitation, and by way
of example only, the transfer of a majority of the outstanding capital stock of
a company, which company owns 100% of a second tier company, which in turn owns
51% of the outstanding capital stock of a corporate tenant hereunder), shall be
deemed an assignment of this Lease, or of such sublease, as the case may be,
except that the transfer of the outstanding capital stock of any corporate
tenant, subtenant or parent, shall be deemed not to include the sale of such
stock by persons or parties, other than those deemed “affiliates” of Tenant
within the meaning of Rule 144 promulgated under the Securities Act of 1933, as
amended, through the “over-the-counter market” or through any recognized stock
exchange, (ii) any increase in the amount of issued and/or outstanding capital
stock of any corporate tenant, or of a corporate subtenant, or such tenant’s or
subtenant’s parent, or of the issued and outstanding membership interests in a
limited liability company tenant or subtenant, or such tenant’s or subtenant’s
parent, and/or the creation of one or more additional classes of capital stock
of any corporate tenant or any corporate subtenant, or such tenant’s or
subtenant’s parent, in a single transaction or a series of related or unrelated
transactions involving the tenant, subtenant and/or its parent, resulting in a
change in the legal or beneficial ownership of such tenant, subtenant or parent
so that the shareholders or members of such tenant, subtenant or parent existing
immediately prior to such transaction or series of transactions shall no longer
own a majority of the issued and outstanding capital stock or membership
interests of such entity, shall be deemed an assignment of this Lease, (iii) an
agreement by any other person or entity, directly or indirectly, to assume
Tenant’s obligations under this Lease shall be deemed an assignment, (iv) any
person or legal representative of Tenant, to whom Tenant’s interest under this
Lease passes by operation of law, or otherwise, shall be bound by the provisions
of this Article 15 and (v) a modification, amendment or extension of a sublease
shall be deemed a sublease. Tenant agrees to furnish to Landlord on request at
any time such information and assurances as Landlord may reasonably request that
neither Tenant, nor any previously permitted subtenant, has violated the
provisions of this Article 15.

(B) The provisions of clauses (a), (c) and (d) of Section 15.1 and Section 15.4
shall not apply to (and Landlord’s consent shall not be required for) (i) a
change in ownership of Tenant as a result of a merger, consolidation or
reorganization or the sale of substantially all of Tenant’s assets (provided
such merger, consolidation, reorganization or transfer of assets is for a good
business purpose and not principally for the purpose of transferring the
leasehold estate created by this Lease, and provided further, that the assignee
has a net worth at least equal to or in excess of ninety-five (95%) percent of
the net worth of Tenant as of the date of this Lease; (ii) the sale, exchange,
issuance or other transfer of Tenant’s stock on a national stock exchange; or
(iii) the assignment of this Lease or sublease of all or any portion of the
Premises to, or the use of

 

41



--------------------------------------------------------------------------------

the Premises by, an entity which controls, is controlled by or is under the
common control of Tenant. Tenant shall notify Landlord before any such
transaction is consummated, unless such prior notice violates any securities
laws or regulatory requirements applicable to Tenant, in which event Tenant
shall notify Landlord promptly after Tenant is permitted to do so.

(C) The term “control” as used in this Lease (i) in the case of a corporation
shall mean ownership of more than fifty (50%) percent of the outstanding capital
stock of that corporation, (ii) in the case of a general or limited liability
partnership, shall mean ownership of more than fifty (50%) percent of the
general partnership or membership interests of the partnership, (iii) in the
case of a limited partnership, shall mean ownership of more than fifty
(50%) percent of the general partnership interests of such limited partnership,
and (iv) in the case of a limited liability company, shall mean ownership of
more than fifty (50%) percent of the membership interests of such limited
liability company.

Section 15.4

(A) If Landlord shall not exercise its rights pursuant to paragraph (B)(x) or
(y) of this Section 15.4, Landlord shall not unreasonably withhold, condition or
delay its consent to a proposed subletting of the Premises, or an assignment of
this Lease (and shall provide Tenant with Landlord’s reasons for any
disapproval), provided that in each such instance, the following requirements
shall have been satisfied (if Tenant proposes a partial sublet, references in
this Section 15.4 to the Premises shall, unless the context otherwise requires,
refer to such portion):

(1) in the case of a proposed subletting, the listing or advertising for
subletting of the Premises shall not have included a proposed rental rate,
provided, however, that Tenant may quote in writing directly to prospective
subtenants the proposed rental rate;

(2) no Event of Default shall have occurred and be continuing;

(3) the proposed subtenant or assignee shall have a financial standing adequate
in Landlord’s reasonable judgment to satisfy its obligations under the sublease
or this Lease, as applicable, be engaged in a business, and propose to use the
Premises in a manner in keeping with the standards in such respects of the other
tenancies in the Building;

(4) provided that Landlord then has comparable space available for lease in the
Building or reasonably expects to have comparable space available for lease in
the Building within the following six (6) month period, the proposed subtenant
or assignee shall not be (x) a Person with whom Landlord is then actively
negotiating the leasing of space in the Building, which shall be evidenced by
the issuance of a proposed term sheet or offer by Landlord or its agent or by
the proposed subtenant or assignee or its broker; or (y) a tenant in or occupant
of the Building or any Person that, directly or indirectly, is controlled by,
controls or is under common control with any such tenant or occupant;

(5) intentionally omitted;

(6) any subletting shall be expressly subject to all of the terms, covenants,
conditions and obligations on Tenant’s part to be observed and performed under
this Lease and any assignment or subletting shall be subject to the further
condition and restriction that this Lease or the sublease shall not be further
assigned, encumbered or otherwise transferred

 

42



--------------------------------------------------------------------------------

or the subleased premises further sublet by the subtenant in whole or in part,
or any part thereof suffered or permitted by the assignee or subtenant to be
used or occupied by others, without the prior written consent of Landlord in
each instance, which consent shall be governed by all of the applicable
provisions of this Article 15, and if Landlord shall consent to any further
subletting by the subtenant or the assignment of the sublease, Sections 15.5 and
15.6 of this Lease shall apply to any such transactions as if the further
subletting or assignment of the sublease were a proposed subletting or
assignment being made by Tenant under this Lease so that Landlord shall be
entitled to receive all amounts described in such Sections;

(7) the subleased premises shall be regular in shape and at no time shall there
be more than two (2) occupants with separately demised space for each full
floor, including Tenant, in the Premises, all of whom shall have direct access
through existing public corridors to elevators, fire stairs and core rest rooms.

(8) Tenant shall reimburse Landlord on demand for any reasonable and actual
out-of-pocket costs that are incurred by Landlord in connection with said
assignment or sublease, including, without limitation, any reasonable and actual
out-of-pocket processing fees, attorneys’ fees and disbursements, and the
reasonable and actual out-of-pocket costs of making investigations as to the
acceptability of the proposed assignee or subtenant;

(9) any sublease shall expressly provide that in the event of termination,
re-entry or dispossession of Tenant by Landlord under this Lease, Landlord may,
at its option, take over all of the right, title and interest of Tenant as
sublessor under such sublease, and such subtenant shall, at Landlord’s option,
attorn to Landlord pursuant to the then executory provisions of such sublease,
except that Landlord shall not be (i) liable for any previous act or omission of
Tenant under such sublease, (ii) subject to any offset that theretofore accrued
to such subtenant against Tenant, (iii) bound by any previous modification of
such sublease or by any previous prepayment of more than one month’s rent unless
previously approved by Landlord, (iv) bound by any covenant to undertake or
complete or make payment to or on behalf of a subtenant with respect to any
construction of the Premises or any portion thereof demised by such sublease and
(v) bound by any obligations to make any other payment to or on behalf of the
subtenant, except for services, repairs, maintenance and restoration provided
for under the sublease to be performed after the date of such termination,
reentry or dispossession by Landlord under this Lease and which Landlord is
required to perform hereunder with respect to the subleased space at Landlord’s
expense;

(10) The nature of the occupancy of the proposed assignee or subtenant will not
result in (x) additional density of employees or increased traffic or (y) make
additional demands on the Building Systems or (z) present a greater (by more
than a de minimis amount) security risk to the Building than is presented by
Tenant;

(11) The nature of the occupancy, the use and the manner of use of the Premises
by the proposed subtenant or assignee shall not impose on Landlord any
requirements of the ADA in excess of those requirements imposed on Landlord in
the absence of such proposed subtenant or assignee or such occupancy, use or
manner of use, unless such proposed subtenant or assignee shall have agreed to
comply with each of such excess requirements; and

(12) Landlord and Tenant shall have agreed on the computation required under
Section 15.5 or Section 15.6, as applicable.

 

43



--------------------------------------------------------------------------------

(B) Upon obtaining a proposed assignee or subtenant, upon terms satisfactory to
Tenant, Tenant shall submit to Landlord in writing (the following documents and
information being collectively referred to as the “Sublease or Assignment
Statement”): (i) the name and business address of the proposed assignee or
subtenant; (ii) the nature and character of the business and credit of the
proposed assignee or subtenant; (iii) an original counterpart of the proposed
assignment or sublease and all related agreements, the effective or commencement
date of which shall be at least thirty (30) days after the date Tenant’s notice
to Landlord is given, along with Tenant’s and the subtenant’s (or assignee’s)
affidavit that such sublease or assignment instrument is the true and complete
statement of the subletting or assignment and reflects all sums and other
consideration passing between the parties to the sublease or assignment and all
reports, returns, transferor and transferee questionnaires and other documents
required to be filed under Article 31 of the New York State Tax Law and under
Chapter 21 of the New York City Administrative Code; (iv) current financial
information with respect to the proposed assignee or subtenant, including,
without limitation, its most recent financial statements, certified by an
independent certified public accountant (“CPA”) if such financial statements are
certified by a CPA (or, if not, certified by the chief financial officer of the
proposed assignee or subtenant as being true and correct) and (v) any other
information that Landlord may reasonably request. Landlord shall have the
following rights, exercisable within thirty (30) days after Landlord’s receipt
of the Sublease or Assignment Statement (including any additional information
reasonably requested by Landlord): (x) in the case of an assignment of this
Lease or a subletting of the entire Premises, to sublet (in its own name or that
of its designee) the entire Premises from Tenant on the terms and conditions set
forth in paragraph (C) of this Section 15.4, or to terminate this Lease or to
take an assignment of this Lease from Tenant or (y) in the case of a subletting
of a portion of the Premises for a term ending within three years of the
Expiration Date, to sublet (in its own name or that of its designee) such
portion of the Premises (the entire Premises sublet by Landlord (or its
designee) pursuant to clause (x) or such portion of the Premises sublet by
Landlord (or its designee) pursuant to this clause (y) being referred to as the
“Recapture Space”) from Tenant on the terms and conditions set forth in
paragraph (C) of this Section 15.4, or to terminate this Lease with respect only
to the Recapture Space or (z) to approve or disapprove the proposed assignment
or sublease in accordance with the provisions of Section 15.4 (A). If Landlord
shall fail to notify Tenant within said thirty (30) day period of Landlord’s
intention to exercise its rights pursuant to clauses (x) or (y) of this
Section 15.4(B), or to have approved or disapproved the transaction, Landlord
shall be deemed to have not exercised its right to sublet or terminate or take
an assignment of this Lease and shall be deemed to have approved such
transaction, provided that Tenant shall have sent Landlord a second request for
approval following such thirty (30) day period containing the following language
in eighteen-point print: “THIS IS A SECOND REQUEST FOR APPROVAL OF THE PROPOSED
[ASSIGNMENT] OR [SUBLETTING]. IF LANDLORD DOES NOT RESPOND TO THIS REQUEST
WITHIN FIVE (5) BUSINESS DAYS, LANDLORD’S APPROVAL SHALL BE DEEMED GRANTED
PURSUANT TO THE PROVISIONS OF SECTION 15.4 OF THE LEASE” and Landlord shall have
failed to respond within such time period. If pursuant to the exercise of any of
Landlord’s options pursuant to this Section 15.4, this Lease is terminated as to
only a portion of the Premises, then the Fixed Rent and Escalation Rent shall be
adjusted in proportion to the portion of the Premises affected by such
termination.

 

44



--------------------------------------------------------------------------------

(C) (1) If Landlord shall exercise its option to sublet the Recapture Space,
then, notwithstanding the terms contained in the Sublease or Assignment
Statement, such sublease (a “Recapture Sublease”) to Landlord or its designee as
subtenant (the “Recapture Subtenant”) or assignee shall:

(a) be at a rate, at all times throughout the term of the Recapture Sublease,
equal to (if Tenant had proposed to sublet the Premises) the lower of (i) the
rate then payable by Tenant under this Lease and (ii) the rate set forth in the
Sublease or Assignment Statement;

(b) otherwise be upon the same terms and conditions as those contained in the
Sublease or Assignment Statement (other than, in the case of an assignment,
payment of consideration therefor to Tenant) and (except as modified by the
Sublease or Assignment Statement) the terms and conditions contained in this
Lease, except such as are irrelevant or inapplicable and except as otherwise
expressly set forth to the contrary in this paragraph (C);

(c) give the Recapture Subtenant the unqualified and unrestricted right, without
Tenant’s permission, to assign such sublease and to further sublet the Recapture
Space or any part thereof and to make any and all changes, alterations, and
improvements in and to the Recapture Space;

(d) provide in substance that any such changes, alterations, and improvements
made in the Recapture Space may be removed, in whole or in part, prior to or
upon the expiration or other termination of the Recapture Sublease provided that
any material damage and injury caused thereby shall be repaired, and provided
further that, if the term of the sublease shall expire more than one (1) year
prior to the Expiration Date (as the same may have been extended), if required
by Tenant, the Recapture Subtenant shall remove any or all of such changes,
alterations and improvements prior to or upon the expiration or other
termination of the Recapture Sublease and any material damage and injury caused
thereby shall be repaired by the Recapture Subtenant;

(e) provide that (i) the parties to such Recapture Sublease expressly negate any
intention that any estate created under the Recapture Sublease be merged with
any estate held by either of said parties, (ii) prior to the commencement of the
term of the Recapture Sublease, Tenant, at its expense, shall make such
alterations as may be required or reasonably deemed necessary by the Recapture
Subtenant to physically separate the Recapture Space from the balance of the
Premises and to provide appropriate means of access thereto and to the public
portions of the balance of the floor such as toilets, janitor’s closets,
telephone and electrical closets, fire stairs, elevator lobbies, etc., and
(iii) at the expiration of the term of such Recapture Sublease, the Recapture
Subtenant shall quit and surrender to Tenant the Recapture Space, vacant, broom
clean, in good order and condition, ordinary wear and tear excepted, and the
Recapture Subtenant shall remove any changes, alterations and improvements made
by the Recapture Subtenant in the Recapture Space to the extent required
pursuant to Section 15.4(C)(1)(d) (provided, however, that in no event shall
Tenant be liable hereunder for the removal of any changes, alterations, and
improvements made to the Recapture Space by the Recapture Subtenant or for
anything done in or to the Recapture Space during the Recapture Subtenant’s
occupancy thereof); and

(f) provide that the Recapture Subtenant or occupant shall use and occupy the
Recapture Space for any purpose approved by Landlord (without regard to any
limitation set forth in the Sublease or Assignment Statement).

 

45



--------------------------------------------------------------------------------

(2) Until the termination of a Recapture Sublease, performance by Recapture
Subtenant under a Recapture Sublease shall be deemed performance by Tenant of
any similar obligation under this Lease and Tenant shall not be liable for any
default under this Lease or deemed to be in default hereunder if such default is
occasioned by or arises from any act or omission of Recapture Subtenant under
the Recapture Sublease or is occasioned by or arises from any act or omission of
any occupant under the Recapture Sublease.

(3) If Recapture Subtenant is unable to give Tenant possession of the Recapture
Space at the expiration of the term of the Recapture Sublease by reason of the
holding over or retention of possession of any tenant or other occupant, then
(w) until the date upon which Recapture Subtenant gives Tenant possession of
such Recapture Space free of occupancies, Recapture Subtenant shall continue to
pay all charges previously payable, and comply with all other obligations under
the Recapture Sublease and the provisions of Section 15.4(C)(2) shall continue
to apply, (x) neither the Expiration Date nor the validity of this Lease shall
be affected, (y) Tenant waives any rights under Section 223-a of the Real
Property Law of New York, or any successor statute of similar import, to rescind
this Lease and further waives the right to recover any damages from Landlord or
Recapture Subtenant that may result from the failure of Landlord to deliver
possession of the Recapture Space at the end of the term of the Recapture
Sublease, and (z) Recapture Subtenant, at Recapture Subtenant’s expense, shall
use its reasonable efforts to deliver possession of such Recapture Space to
Tenant and in connection therewith, if necessary, shall institute and diligently
and in good faith prosecute holdover and any other appropriate proceeding
against the occupant of such Recapture Space. Notwithstanding the foregoing, if
Recapture Subtenant is unable to give Tenant possession of the Recapture Space
at the Expiration Date, then provided that Tenant has complied with its
obligation to surrender the remainder of the Premises, if any, in accordance
with the terms of this Lease, this Lease shall end as of the Expiration Date and
Tenant shall not be liable for any costs incurred nor shall Tenant have any
further obligations with respect to the Recapture Space, other than any
obligations under this Lease which accrued prior to the commencement of the term
of the Recapture Sublease and which by their terms survive the expiration or
earlier termination of this Lease.

(4) The failure by Landlord to exercise its option under Section 15.4(B)(x) or
(y) with respect to any subletting or assignment shall not be deemed a waiver of
such option with respect to any extension of such subletting or assignment
except for extensions pursuant to the terms contained in the Sublease or any
subsequent subletting or assignment.

Section 15.5 If Tenant sublets any portion of the Premises to a Person in a
transaction for which Landlord’s consent is required, Landlord shall be entitled
to and Tenant shall pay to Landlord, as Additional Rent (the “Sublease
Additional Rent”), a sum equal to fifty (50%) percent of any rents, additional
charges and other consideration payable under the sublease to Tenant by the
subtenant in excess of the Fixed Rent and Escalation Rent accruing during the
term of the sublease in respect of the subleased space (at the rate per square
foot payable by Tenant under this Lease) pursuant to the terms of this Lease
(including, but not limited to, sums paid for the sale or rental of Tenant’s
Property less, in the case of a sale thereof, the then net unamortized or
undepreciated cost thereof determined on the basis of Tenant’s federal income

 

46



--------------------------------------------------------------------------------

tax or federal information returns) after first deducting from such rents,
additional charges and other consideration the actual out-of-pocket expenses
reasonably incurred by Tenant in connection with such sublease on account of
brokerage commissions, advertising expenses, legal fees, customary rent
concessions, work contributions and the cost of work performed by Tenant to
prepare the Premises for the subtenant’s occupancy, all amortized on a
straight-line basis over the term of the sublease. Such Sublease Additional Rent
shall be payable as and when received by Tenant.

Section 15.6 If Tenant shall assign this Lease to a Person in a transaction for
which Landlord’s consent is required, Landlord shall be entitled to and Tenant
shall pay to Landlord, as Additional Rent, an amount equal to fifty
(50%) percent of all sums and other consideration paid to Tenant by the assignee
for or by reason of such assignment (including, but not limited to, sums paid
for the sale or rental of Tenant’s Property less, in the case of a sale thereof,
the then net unamortized or undepreciated cost thereof determined on the basis
of Tenant’s federal income tax or federal information returns) and after first
deducting from such sums and other consideration the actual out-of-pocket
expenses reasonably incurred by Tenant in connection with such assignment on
account of brokerage commissions, advertising expenses, legal fees, customary
rent concessions, work contributions and the cost of work performed by Tenant to
prepare the Premises for the assignee’s occupancy. Such Additional Rent shall be
payable as and when received by Tenant from the assignee.

Section 15.7 Landlord shall have no liability for brokerage commissions incurred
with respect to any assignment of this Lease or any subletting of all or any
part of the Premises by or on behalf of Tenant. Tenant shall pay, and shall
indemnify and hold Landlord harmless from and against, any and all cost, expense
(including reasonable attorneys’ fees and disbursements) and liability in
connection with any compensation, commissions or charges claimed by any broker
or agent with respect to any such assignment or subletting.

ARTICLE 16

ACCESS TO PREMISES

Section 16.1

(A) Tenant shall permit Landlord, Landlord’s agents and public utilities
servicing the Building to erect, use and maintain concealed ducts, pipes and
conduits in and through the Premises, provided same (i) do not unreasonably
interfere with Tenant’s use or occupancy of the Premises, (ii) do not diminish
the usable area of the Premises by more than a de minimis amount, and
(iii) comply with Section 16.1(C) below. Landlord or Landlord’s agents shall
have the right to enter the Premises at all reasonable times upon (except in
case of emergency) reasonable prior notice, which notice may be oral, (I) to
examine the same, (II) to show the same to prospective purchasers, Mortgagees or
Lessors or, within the last twelve (12) months of the Term, to prospective
tenants of space in the Building, or (III) to make such repairs, alterations,
improvements or additions (a) as Landlord may deem necessary or desirable to the
Premises or to any other portion of the Building, or (b) which Landlord may
elect to perform at least ten (10) Business Days after notice (except in an
emergency when no notice shall be required) following Tenant’s failure to make
repairs or perform any work which Tenant is obligated to make or perform under
this Lease, or (c) for the purpose of complying with

 

47



--------------------------------------------------------------------------------

Requirements, and Landlord shall be allowed to take all material into (but not
store) and upon the Premises that may be required therefor without the same
constituting an eviction or constructive eviction of Tenant in whole or in part
and the Fixed Rent (and any other item of Rental) shall in no respect abate or
be reduced by reason of said repairs, alterations, improvements or additions,
wherever located, or while the same are being made, by reason of loss or
interruption of business of Tenant, or otherwise. Landlord shall make
commercially reasonable efforts to minimize interference with Tenant’s use of
the Premises as a result of any such entry and shall (x) promptly repair any
damage caused to the Premises by such work, alterations, improvements or
additions, or by the acts of any prospective tenants, purchasers, Mortgagees or
Lessors accompanying Landlord into the Premises pursuant to clause (II) above,
and (y) indemnify and hold harmless Tenant from and against any liability caused
by acts in the Premises of any prospective tenants, purchasers, Mortgagees or
Lessors accompanying Landlord into the Premises pursuant to clause (II) above.

(B) Any work performed or installations made pursuant to this Article 16 shall
be made with reasonable diligence and otherwise pursuant to Section 7.3.

(C) Any pipes, ducts, or conduits installed in or through the Premises pursuant
to this Article 16 shall, if reasonably practicable, either be concealed behind,
beneath or within partitioning, columns, ceilings or floors located or to be
located in the Premises, or completely furred at points immediately adjacent to
partitioning, columns or ceilings located or to be located in the Premises.

Section 16.2 If Tenant is not present when for any reason entry into the
Premises may be necessary or permissible in the case of emergency (or for normal
janitorial services performed during non-Operating Hours), Landlord or
Landlord’s agents may enter the same without rendering Landlord or such agents
liable therefor (if during such entry Landlord or Landlord’s agents accord
reasonable care to Tenant’s Property), and without in any manner affecting this
Lease.

Section 16.3 Landlord also shall have the right at any time, without the same
constituting an actual or constructive eviction and without incurring any
liability to Tenant therefor, (i) to change the arrangement or location of
public entrances or passageways; public doors, doorways, and corridors; public
elevators; public stairs; public toilets; or other public parts of the Building,
provided any such change does not unreasonably interfere with, or deprive Tenant
of access to, the Building or the Premises; (ii) to put so-called “solar film”
or other energy-saving installations on the inside and outside of the windows;
and (iii) to change the name, number or designation by which the Building is
commonly known. All parts (except surfaces facing the interior of the Premises)
of all walls, windows and doors bounding the Premises (including exterior
Building walls, exterior core corridor walls, exterior doors and entrances), all
balconies, terraces and roofs adjacent to the Premises, all space in or adjacent
to the Premises used for shafts, stacks, stairways, chutes, pipes, conduits,
ducts, fan rooms, heating, air cooling, plumbing and other mechanical
facilities, service closets and other Building facilities are not part of the
Premises, and Landlord shall have the use thereof, as well as access thereto
through the Premises for the purposes of inspection, operation, maintenance,
alteration and repair, subject to Landlord’s compliance with the provisions of
this Article 16.

 

48



--------------------------------------------------------------------------------

ARTICLE 17

CERTIFICATE OF OCCUPANCY

Section 17.1 Landlord has obtained a temporary certificate of occupancy for the
Building (“TCO”), a copy of which is annexed hereto as Schedule K, and Landlord
shall maintain and renew, as necessary, such TCO until such time as a permanent
certificate of occupancy is issued for the Building by the New York City
Department of Buildings.

Section 17.2 Tenant shall not at any time use or occupy the Premises in
violation of any TCO or permanent certificate of occupancy issued for the
Premises or for the Building. In the event that any Government Authority
hereafter contends or declares by notice, violation, order or in any other
manner whatsoever that the Premises are used for a purpose that is a violation
of such certificate of occupancy, Tenant shall, upon three (3) Business Days’
written notice from Landlord or any Government Authority, immediately
discontinue such use of the Premises; provided, however, that nothing herein
shall prevent Tenant from contesting such violation pursuant to and in
accordance with the provisions of Section 9.5.

ARTICLE 18

DEFAULT

Section 18.1 Each of the following events shall be an “Event of Default” under
this Lease:

(A) if Tenant shall on any occasion default in the payment when due of any
installment of Fixed Rent or in the payment when due of any other item of Rental
and such default shall continue for five (5) Business Days after Landlord shall
have given Tenant written notice of such default; or

(B) if the Premises shall be abandoned by Tenant; or

(C) if Tenant’s interest in this Lease shall devolve upon or pass to any person,
whether by operation of law or otherwise, except as expressly permitted under
Article 15 hereof; or

(D) (1) if Tenant shall not, or shall be unable to, or shall admit in writing
Tenant’s inability to, as to any obligation, pay Tenant’s debts as they become
due; or

(2) if Tenant shall commence or institute any case, proceeding or other action
(a) seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to Tenant or Tenant’s debts under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, or (b) seeking appointment of a
receiver, trustee, custodian or other similar official for it or for all or any
substantial part of its property; or

(3) if Tenant shall make a general assignment for the benefit of creditors; or

 

49



--------------------------------------------------------------------------------

(4) if any case, proceeding or other action shall be commenced or instituted
against Tenant (a) seeking to adjudicate Tenant a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to Tenant or Tenant’s
debts under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, or
(b) seeking appointment of a receiver, trustee, custodian or other similar
official for Tenant or for all or any substantial part of Tenant’s property,
which either (i) results in any such entry of an order for relief, adjudication
of bankruptcy or insolvency or such an appointment or the issuance or entry of
any other order having a similar effect or (ii) remains undismissed for a period
of ninety (90) days; or

(5) if a trustee, receiver or other custodian shall be appointed for any
substantial part of the assets of Tenant which appointment is not vacated or
effectively stayed within ninety (90) days; or

(6) if Tenant rejects this Lease in connection with any action or proceeding
under the Bankruptcy Code; or

(E) if Tenant shall default in the observance or performance of any other term,
covenant or condition of this Lease on Tenant’s part to be observed or performed
and Tenant shall fail to remedy such default within 30 days after notice by
Landlord to Tenant of such default, or if such default is of such a nature that
it cannot with due diligence be completely remedied within said period of 30
days and the continuation of which for the period required for cure will not
subject Landlord to the risk of criminal liability or termination of any
Superior Lease or foreclosure of any Mortgage, if Tenant shall not, (i) within
said 30 day period advise Landlord of Tenant’s intention duly to institute all
steps necessary to remedy such situation, (ii) duly institute within said 30 day
period, and thereafter diligently and continuously prosecute to completion all
steps necessary to remedy the same and (iii) complete such remedy within such
time after the date of the giving of said notice by Landlord as shall reasonably
be necessary.

Section 18.2 If an Event of Default shall occur, Landlord may, at any time
thereafter (unless such Event of Default has been remedied or waived by
Landlord), at Landlord’s option, give written notice to Tenant stating that this
Lease and the Term shall expire and terminate on the date specified in such
notice, which date shall not be less than five (5) days after the giving of such
notice, whereupon this Lease and the Term and all rights of Tenant under this
Lease shall automatically expire and terminate as if the date specified in the
notice given pursuant to this Section 18.2 were the Fixed Expiration Date and
Tenant immediately shall quit and surrender the Premises, but Tenant shall
remain liable for damages as provided herein or pursuant to law. Anything
contained herein to the contrary notwithstanding, if such termination shall be
stayed by order of any court having jurisdiction over any proceeding described
in Section 18.1(F), or by federal or state statute, then, following the
expiration of any such stay, or if the trustee appointed in any such proceeding,
Tenant or Tenant as debtor-in-possession fails to assume Tenant’s obligations
under this Lease within the period prescribed therefor by law or within one
hundred twenty (120) days after entry of the order for relief or as may be
allowed by the court, or if said trustee, Tenant or Tenant as
debtor-in-possession shall fail to provide adequate protection of Landlord’s
right, title and interest in and to the Premises or adequate assurance of the
complete and continuous future performance of Tenant’s obligations under this
Lease, Landlord, to the extent permitted by law or by leave of the court having
jurisdiction over such proceeding, shall

 

50



--------------------------------------------------------------------------------

have the right, at its election, to terminate this Lease on five (5) days’
notice to Tenant, Tenant as debtor-in-possession or said trustee and upon the
expiration of said five (5) day period this Lease shall cease and expire as
aforesaid and Tenant, Tenant as debtor-in-possession or said trustee shall
immediately quit and surrender the Premises as aforesaid.

Section 18.3 If, at any time, (i) Tenant shall consist of two (2) or more
persons, or (ii) Tenant’s obligations under this Lease shall have been
guaranteed by any person other than Tenant, or (iii) Tenant’s interest in this
Lease has been assigned, the word “Tenant” as used in Section 18.1(E), shall be
deemed to mean any one or more of the persons primarily or secondarily liable
for Tenant’s obligations under this Lease. Any monies received by Landlord from
or on behalf of Tenant during the pendency of any proceeding of the types
referred to in Section 18.1(E) shall be deemed paid as compensation for the use
and occupancy of the Premises and the acceptance of any such compensation by
Landlord shall not be deemed an acceptance of Rental or a waiver on the part of
Landlord of any rights under Section 18.2.

ARTICLE 19

REMEDIES AND DAMAGES

Section 19.1

(A) If any Event of Default shall occur, or this Lease and the Term shall expire
and come to an end as provided in Article 18:

(1) Tenant shall quit and peacefully surrender the Premises to Landlord, and
Landlord and its agents may immediately, or at any time after such Event of
Default or after the date upon which this Lease and the Term shall expire and
come to an end, re-enter the Premises or any part thereof, either by summary
proceedings, or by any other applicable legal action or legal proceeding
(without being liable to indictment, prosecution or damages therefor), but
excluding by force, and may repossess the Premises and dispossess Tenant and any
other persons from the Premises by summary proceedings or otherwise (excluding
by force) and remove any and all of their property and effects from the Premises
(and Tenant shall remain liable for damages as provided herein or pursuant to
law); and

(2) Landlord, at Landlord’s option, may relet the whole or any part or parts of
the Premises from time to time, either in the name of Landlord or otherwise, to
such tenant or tenants, for such term or terms ending before, on or after the
Fixed Expiration Date, at such rent or rentals and upon such other conditions,
which may include concessions and free rent periods, as Landlord, in Landlord’s
sole discretion, may determine; provided, however, that Landlord shall have no
obligation to relet the Premises or any part thereof and shall in no event be
liable for refusal or failure to relet the Premises or any part thereof, or, in
the event of any such reletting, for refusal or failure to collect any rent due
upon any such reletting, and no such refusal or failure shall operate to relieve
Tenant of any liability under this Lease or otherwise affect any such liability,
and Landlord, at Landlord’s option, may make such Alterations, in and to the
Premises as Landlord, in Landlord’s sole discretion, shall consider advisable or
necessary in connection with any such reletting or proposed reletting, without
relieving Tenant of any liability under this Lease or otherwise affecting any
such liability.

 

51



--------------------------------------------------------------------------------

(B) Tenant hereby waives the service of any notice of intention to re-enter or
to institute legal proceedings to that end that may otherwise be required to be
given under any present or future law. Tenant, on its own behalf and on behalf
of all persons claiming through or under Tenant, including all creditors, does
further hereby waive any and all rights that Tenant and all such persons might
otherwise have under any present or future law to redeem the Premises, or to
re-enter or repossess the Premises, or to restore the operation of this Lease,
after (a) Tenant shall have been dispossessed by a judgment or by warrant of any
court or judge, or (b) any re-entry by Landlord, or (c) any expiration or
termination of this Lease and the Term, whether such dispossess, re-entry,
expiration or termination is by operation of law or pursuant to the provisions
of this Lease. The words “re-entry”, “re-enter” and “re-entered” as used in this
Lease shall not be deemed to be restricted to their technical legal meanings. In
the event of a breach or threatened breach by Tenant, or any persons claiming
through or under Tenant, of any term, covenant or condition of this Lease,
Landlord shall have the right to enjoin such breach and the right to invoke any
other remedy allowed by law or in equity as if re-entry, summary proceedings and
other special remedies were not provided in this Lease for such breach. The
right to invoke the remedies hereinbefore set forth are cumulative and shall not
preclude Landlord from invoking any other remedy allowed at law or in equity.

Section 19.2

(A) If this Lease and the Term shall expire and come to an end as provided in
Article 18, or by or under any summary proceeding or any other action or
proceeding, or if Landlord shall re-enter the Premises as provided in
Section 19.1, or by or under any summary proceeding or any other action or
proceeding, then, in any of said events:

(1) Tenant shall pay to Landlord all Fixed Rent, Escalation Rent, other
Additional Rent and other items of Rental payable under this Lease by Tenant to
Landlord to the date upon which this Lease and the Term shall have expired and
come to an end or to the date of re-entry upon the Premises by Landlord, as the
case may be;

(2) Tenant also shall be liable for and shall pay to Landlord, as damages, any
deficiency (“Deficiency”) between the Rental for the period which otherwise
would have constituted the unexpired portion of the Term and the net amount, if
any, of rents collected under any reletting effected pursuant to the provisions
of Section 19.1(A)(2) for any part of such period (after first deducting from
the rents collected under any such reletting all of Landlord’s expenses in
connection with the termination of this Lease, Landlord’s reentry upon the
Premises and such reletting including, but not limited to, all repossession
costs, brokerage commissions, attorneys’ fees and disbursements, alteration
costs and other expenses of preparing the Premises for such reletting); any such
Deficiency shall be paid in monthly installments by Tenant on the days specified
in this Lease for payment of installments of Fixed Rent; Landlord shall be
entitled to recover from Tenant each monthly Deficiency as the same shall arise,
and no suit to collect the amount of the Deficiency for any month shall
prejudice Landlord’s right to collect the Deficiency for any subsequent month by
a similar proceeding; and

(3) whether or not Landlord shall have collected any monthly Deficiency as
aforesaid, Landlord shall be entitled to recover from Tenant, and Tenant shall
pay to Landlord, on demand, in lieu of any further Deficiency as and for
liquidated and agreed final damages, a sum equal to the amount by which the
unpaid Rental for the period which otherwise

 

52



--------------------------------------------------------------------------------

would have constituted the unexpired portion of the Term exceeds the then fair
and reasonable rental value of the Premises for the same period, both discounted
to present worth at the Base Rate; if, before presentation of proof of such
liquidated damages to any court, commission or tribunal, the Premises, or any
part thereof, are relet by Landlord for the period which otherwise would have
constituted the unexpired portion of the Term, or any part thereof, the amount
of rent reserved upon such reletting shall be deemed, prima facie, to be
evidence of the fair and reasonable rental value for the part or the whole of
the Premises so relet during the term of the reletting.

(B) If the Premises, or any part thereof, shall be relet together with other
space in the Building, the rents collected or reserved under any such reletting
and the expenses of any such reletting shall be equitably apportioned for the
purposes of this Section 19.2. Tenant shall in no event be entitled to any rents
collected or payable under any reletting, whether or not such rents exceed the
Fixed Rent reserved in this Lease. Solely for the purposes of this Article 19,
the term “Escalation Rent” as used in Section 19.2(A) shall mean the Escalation
Rent in effect immediately prior to the Expiration Date, or the date of re-entry
upon the Premises by Landlord, as the case may be, adjusted to reflect any
increase pursuant to the provisions of Article 3 hereof for the Operating Year
immediately preceding such event. Nothing contained in Article 18 or this
Article 19 shall be deemed to limit or preclude the recovery by Landlord from
Tenant of the maximum amount allowed to be obtained as damages by any statute or
rule of law, or of any sums or damages to which Landlord may be entitled in
addition to the damages set forth in this Section 19.2.

ARTICLE 20

FEES AND EXPENSES

Section 20.1 If (i) an Event of Default shall occur under this Lease, or
(ii) Tenant fails to comply with its obligations under this Lease and Landlord
in its good faith determination believes that there is, as a direct result, a
material and imminent threat to the preservation of property or the safety of
any tenant, occupant or other person, Landlord may (1) perform the same for the
account of Tenant and shall notify Tenant after such performance, or (2) make
any expenditure or incur any obligation for the payment of money in connection
with any obligation owed to Landlord, including, but not limited to, reasonable
attorneys’ fees and disbursements in instituting, prosecuting or defending any
action or proceeding, and in either case the cost thereof, with interest thereon
at the Applicable Rate, shall be deemed to be Additional Rent hereunder and
shall be paid by Tenant to Landlord within thirty (30) days after rendition of
any bill or statement to Tenant therefor accompanied by reasonable evidence
thereof. In addition, Tenant shall pay Landlord any reasonable attorneys’ fees
and disbursements incurred by Landlord in connection with any proceeding in
which the value for the use and occupancy of the Premises by Tenant is being
determined (whether or not any such proceeding results from a default by Tenant
under this Lease).

Section 20.2 If Tenant shall fail to pay any installment of Fixed Rent,
Additional Rent or any other item of Rental for a period longer than five
(5) days after the same shall have become due, Tenant shall pay to Landlord, in
addition to such installment of Fixed Rent, Additional Rent or other item of
Rental, as the case may be, as a late charge and as Additional Rent, a sum equal
to three (3%) percent of the amount unpaid (provided that such three (3%)

 

53



--------------------------------------------------------------------------------

percent late charge shall not be payable the first time in any twelve
(12) consecutive month period that Tenant shall fail to pay an item of Rental
for a period longer than five (5) days after the same shall have become due if
such sum shall have been paid within the same calendar month in which the item
of Rental is due). If Tenant shall fail to pay any installment of Fixed Rent,
Additional Rent or any other item of Rental for a period longer than 10 days
after the same shall have become due, Tenant shall pay to Landlord, in addition
to such installment of Fixed Rent, Additional Rent or other item of Rental, as
the case may be, and in addition to the late charge payable by Tenant pursuant
to the preceding sentence, as a late charge and as Additional Rent, a sum equal
to interest at the Applicable Rate on the amount unpaid. All late charges
payable by Tenant hereunder shall be computed from the date such payment was due
(without regard to any grace period set forth in this Section 20.2), to and
including the date of payment.

ARTICLE 21

NO REPRESENTATIONS BY LANDLORD

Section 21.1 Landlord and Landlord’s agents have made no representations,
warranties or promises with respect to the Building, the Real Property or the
Premises except as herein expressly set forth, and no rights, easements or
licenses are acquired by Tenant by implication or otherwise except as expressly
set forth herein. Tenant shall accept possession of the Premises in its “as is”
but broom-clean condition on the Commencement Date, and vacant and free of
occupants, with Landlord’s Work Substantially Completed. Subject to the
performance of Landlord’s Work, Landlord shall have no obligation to perform any
work or make any installations in order to prepare the Premises for Tenant’s
occupancy. The taking of occupancy of the whole or any part of the Premises by
Tenant shall be conclusive evidence, as against Tenant, that Tenant accepts
possession of the same and that the Premises and the Building were in good and
satisfactory condition at the time such occupancy was so taken and that the
Premises were substantially as shown on Schedule A, but subject to the
performance by Landlord of the items on Tenant’s Punchlist, and except that if
Tenant notifies Landlord in writing of any latent defects in Landlord’s Work
within four (4) months after Tenant occupies the Premises for the conduct of its
business, Landlord shall remedy such latent defects (unless such defect was
caused by Tenant or Persons Within Tenant’s Control during the performance of
any Alterations). The foregoing is not intended to relieve Landlord from its
ongoing repair, maintenance and compliance with Laws obligations under this
Lease. All references in this Lease to the consent or approval of Landlord shall
be deemed to mean the written consent or approval executed by Landlord and no
other consent or approval of Landlord shall be effective for any purpose
whatsoever. Promptly following the conclusion of the four (4) month period after
Tenant occupies the Premises for the conduct of its business, Landlord shall
assign to Tenant the benefit of any contractors’ or manufacturers’ warranties
applicable to Landlord’s Work.

ARTICLE 22

END OF TERM

Section 22.1 Upon the expiration or other termination of this Lease, Tenant
shall quit and surrender to Landlord the Premises, vacant, broom clean, in good
order and condition, ordinary wear and tear and any damage from casualty or
condemnation which Tenant shall not have been obligated to restore hereunder
excepted, and Tenant shall remove those of Tenant’s

 

54



--------------------------------------------------------------------------------

Alterations to the extent required pursuant to Article 6 or any other provision
of this Lease. Tenant shall also remove all of Tenant’s Property and all other
personal property and personal effects of all persons claiming through or under
Tenant, and shall pay the cost of repairing all damage to the Premises and the
Real Property occasioned by such removal. Any Tenant’s Property or other
personal property that remains in the Premises after the termination of this
Lease shall be deemed to have been abandoned and either may be retained by
Landlord as its property or may be disposed of in such manner as Landlord may
see fit. If such Tenant’s Property or other personal property or any part
thereof is sold, Landlord may receive and retain the proceeds of such sale as
the property of Landlord. Any expense incurred by Landlord in removing or
disposing of such Tenant’s Property or other personal property or Alterations
required to be removed as provided in Article 6, as well as the cost of
repairing all damage to the Building or the Premises caused by such removal,
shall be reimbursed to Landlord by Tenant, as Additional Rent, on demand.

Section 22.2 If the Expiration Date falls on a day which is not a Business Day,
then Tenant’s obligations under Section 22.1 shall be performed on or prior to
the immediately preceding Business Day.

Section 22.3 Tenant expressly waives, for itself and for any person claiming
through or under Tenant, any rights that Tenant or any such person may have
under the provisions of Section 2201 of the New York Civil Practice Law and
Rules and of any similar or successor law of like import then in force in
connection with any holdover proceedings that Landlord may institute to enforce
the provisions of this Article.

Section 22.4 If the Premises are not surrendered within ninety (90) days after
the Expiration Date, Tenant hereby indemnifies Landlord against liability or
expense (including any consequential damages but excluding punitive damages)
resulting from delay by Tenant in so surrendering the Premises, including any
claims made by any succeeding tenant or prospective tenant founded upon such
delay and agrees to be liable to Landlord for (i) any payment or rent concession
which Landlord may be required to make to any tenant obtained by Landlord for
all or any part of the Premises in order to induce such tenant not to terminate
its lease by reason of the holding-over by Tenant and (ii) the loss of the
benefit of the bargain if any such tenant shall terminate its lease by reason of
the holding-over by Tenant. Landlord’s rights under this Section 22.4 are in
addition to the holdover rental payable by Tenant under Section 39.7.

Section 22.5 Tenant’s obligations under this Article shall survive the
expiration or termination of this Lease.

ARTICLE 23

POSSESSION

Section 23.1 Except as otherwise set forth in Section 23.2, If Landlord shall be
unable to deliver possession of the Premises or any additional space to be
included within the Premises on the specific date (if any) designated in this
Lease for any reason whatsoever, Landlord shall not be subject to any liability
therefor and the validity of this Lease shall not be impaired thereby, but the
Commencement Date shall be postponed until five (5) Business Days following
notice from Landlord that the Premises or such additional space, as the case may
be, are

 

55



--------------------------------------------------------------------------------

available for occupancy by Tenant. In such event, the Rent Commencement Date and
the Fixed Expiration Date shall be delayed by an equal number of days. Tenant
expressly waives any right to rescind this Lease under Section 223-a of the New
York Real Property Law or under any present or future statute of similar import
then in force and further expressly waives the right to recover any damages that
may result from Landlord’s failure to deliver possession of the Premises or such
additional space on the specific date (if any) designated for the commencement
of the Term. Tenant agrees that the provisions of this Article 23 are intended
to constitute “an express provision to the contrary” within the meaning of said
Section 223-a.

Section 23.2

(i) Notwithstanding the foregoing or anything contained herein to the contrary,
provided that this Lease shall be fully executed and delivered on or prior to
5:00 p.m. on April 30, 2010 (with time being of the essence) and the Plans (as
defined in Exhibit C) shall have been approved by Landlord and Tenant on or
prior to 5:00 p.m. on April 16, 2010 (with time being of the essence), Landlord
shall endeavor to cause Substantial Completion of Landlord’s Work to occur on or
prior to September 15, 2010 (such date, subject to adjustment as set forth in
this Section 23.2(i), the “Target Date”). Provided that no Event of Default
shall have occurred and be continuing, if Landlord shall not have achieved
Substantial Completion of Landlord’s Work on or prior to the Target Date (as
such date shall be extended, on a day for day basis, by Unavoidable Delays and
by delays caused by Tenant or Persons Within Tenant’s Control), Tenant shall be
entitled, as Tenant’s sole and exclusive remedy by reason of such delay (other
than Tenant’s right to terminate this Lease as set forth in Section 23.2(ii)),
to an additional credit against Fixed Rent commencing on the Rent Commencement
Date in the amount of $5,812.81 for each day after the Target Date that the
Commencement Date fails to occur.

(ii) Notwithstanding the foregoing or anything contained herein to the contrary,
in the event that Landlord fails to deliver possession of the Premises to Tenant
by November 1, 2010 (such date, subject to adjustment as set forth in this
Section 23.2(ii), the “Outside Date”), Tenant shall have the option to terminate
this Lease by notice to Landlord given, if at all, within thirty (30) days after
the Outside Date (with time being of the essence), and, in such event, this
Lease shall terminate effective as of the thirtieth (30th) day after the date
such notice by Tenant is given as if such termination date were the Expiration
Date; provided, however, that if the Commencement Date shall have occurred prior
to such thirtieth (30th) day after such notice is given (or if Tenant shall fail
to give such notice within the thirty (30) day period after the occurrence of
the Outside Date), Tenant’s exercise of such right to terminate this Lease shall
be null and void and of no force or effect. For the purposes of this
Section 23.2(ii), the Outside Date shall be extended, on a day for day basis, by
Unavoidable Delays and by delays caused by Tenant or Persons Within Tenant’s
Control. Upon termination of this Lease as set forth in this Section 23.2(ii),
Landlord shall immediately return to Tenant the first installment of Fixed Rent
and the Security Deposit. Tenant hereby acknowledges and agrees that such
rescission right shall be Tenant’s sole and exclusive remedy if the Commencement
Date shall not have occurred on or before the Outside Date, and that Landlord
shall have no other liability to Tenant for failure of the Commencement Date to
occur.

(iii) In addition to, and without limiting the foregoing, in the event that the
Commencement Date is delayed by Tenant or Persons Within Tenant’s Control, then
Tenant agrees that, the term of this Lease and Tenant’s obligations shall
commence on the date that this Lease would have commenced had the Commencement
Date not been so delayed by Tenant or Persons Within Tenant’s Control.

 

56



--------------------------------------------------------------------------------

ARTICLE 24

NO WAIVER

Section 24.1 No act or thing done by Landlord or Landlord’s agents during the
Term shall be deemed an acceptance of a surrender of the Premises, and no
agreement to accept such surrender shall be valid unless in writing signed by
Landlord. No employee of Landlord or of Landlord’s agents shall have any power
to accept the keys to the Premises prior to the termination of this Lease. The
delivery of keys to any employee of Landlord or of Landlord’s agents shall not
operate as a termination of this Lease or a surrender of the Premises. If Tenant
shall at any time desire to have Landlord sublet the Premises for Tenant’s
account, Landlord or Landlord’s agents are authorized to receive the keys for
such purpose without releasing Tenant from any of the obligations under this
Lease, and Tenant hereby relieves Landlord of any liability for loss of or
damage to any of Tenant’s effects in connection with such subletting.

Section 24.2 The failure of either party to seek redress for violation of, or to
insist upon the strict performance of, any covenant or condition of this Lease,
or, in the case of Landlord, any of the Rules and Regulations, shall not prevent
a subsequent act, which would have originally constituted a violation, from
having all of the force and effect of an original violation. The receipt by
Landlord or payment by Tenant of Fixed Rent, Additional Rent or any other item
of Rental with knowledge of the breach of any covenant of this Lease shall not
be deemed a waiver of such breach. The failure of Landlord to enforce any of the
Rules and Regulations against Tenant or any other tenant in the Building shall
not be deemed a waiver of any such Rules and Regulations. Except as expressly
provided to the contrary in this Lease, no provision of this Lease shall be
deemed to have been waived by Landlord or Tenant, unless such waiver shall be in
writing and shall be signed by the waiving party. No payment by Tenant or
receipt by Landlord of a lesser amount than the Rental then due and payable
shall be deemed to be other than on account of the earliest item(s) of Rental,
or as Landlord may elect to apply the same, nor shall any endorsement or
statement on any check or any letter accompanying any check or payment be deemed
an accord and satisfaction, and Landlord may accept such check or payment
without prejudice to Landlord’s right to recover the balance due of the Rental
or pursue any other remedy in this Lease provided. This Lease contains the
entire agreement between the parties and all prior negotiations and agreements
are merged herein. Any executory agreement hereafter made shall be ineffective
to change, discharge or effect an abandonment of this Lease in whole or in part
unless such executory agreement is in writing and signed by the party against
whom enforcement of the change, discharge or abandonment is sought.

ARTICLE 25

WAIVER OF TRIAL BY JURY

Section 25.1 Landlord and Tenant shall and they hereby do waive trial by jury in
any action, proceeding or counterclaim brought by either of them against the
other on any matters whatsoever arising out of or in any way connected with this
Lease, the relationship of Landlord and Tenant, Tenant’s use or occupancy of the
Premises, whether during or after the Term, or for

 

57



--------------------------------------------------------------------------------

the enforcement of any remedy under any statute, emergency or otherwise. If
Landlord shall commence any summary proceeding against Tenant, Tenant will not
interpose any counterclaim of whatever nature or description in any such
proceeding (unless failure to impose such counterclaim would preclude Tenant
from asserting in a separate action the claim which is the subject of such
counterclaim), and will not seek to consolidate such proceeding with any other
action which may have been or will be brought in any other court by Tenant or
Landlord.

ARTICLE 26

INABILITY TO PERFORM

Section 26.1 Except as expressly provided to the contrary in this Lease, this
Lease and the obligation of Tenant to pay Rental hereunder and to perform all of
the other covenants and agreements hereunder on the part of Tenant to be
performed shall in no way be affected, impaired or excused because Landlord is
unable to fulfill any of Landlord’s obligations under this Lease, expressly or
implicitly to be performed by Landlord, or because Landlord is unable to make or
is delayed in making any repairs, additions, alterations, improvements or
decorations, or is unable to supply or is delayed in supplying any services,
equipment or fixtures, if Landlord is prevented from or delayed in so doing by
reason of acts of God, casualty, strikes or labor troubles, accident, acts of
war, terrorism, bioterrorism (i.e., the release or threatened release of an
airborne agent that may adversely affect the Building or its occupants),
governmental preemption in connection with an emergency, Laws, conditions of
supply and demand which have been or are affected by war, terrorism,
bioterrorism or other emergency, or any other cause whatsoever, whether similar
or dissimilar to the foregoing, beyond Landlord’s reasonable control
(“Unavoidable Delays”) (it being understood that a lack of funds shall not
constitute an Unavoidable Delay).

Section 26.2 Tenant shall not be liable for any failure or delay in performing
its obligations under this Lease, except for the payment of any Rental, if
Tenant is prevented from or delayed in so doing by reason of acts of God,
casualty, strikes or labor troubles, accident, acts of war, terrorism,
bioterrorism (as described above), governmental preemption in connection with an
emergency, Laws, conditions of supply and demand which have been or are affected
by war, terrorism, bioterrorism or other emergency or any other cause
whatsoever, whether similar or dissimilar to the foregoing, beyond Tenant’s
reasonable control. The inability of Tenant to pay for goods or services or to
meet its debts shall not excuse Tenant from performing its obligations under
this Lease.

 

58



--------------------------------------------------------------------------------

ARTICLE 27

BILLS AND NOTICES

Section 27.1

(A) Except as otherwise expressly provided in this Lease, any bills, statements,
consents, notices, demands, requests or other communications given or required
to be given under this Lease (“Notice(s)”) shall be in writing and shall be
deemed sufficiently given or rendered only if delivered by hand (against a
signed receipt), by a recognized overnight courier service (with a signed
receipt) or if deposited in a securely fastened, postage prepaid envelope in a
depository that is regularly maintained by the U.S. Postal Service, sent by
registered or certified mail (return receipt requested) and in any case
addressed:

if to Tenant (a) at 400 Technology Square, Cambridge, MA 02139, Attention: Vice
President – Corporate Services, or at any place where Tenant or any agent or
employee of Tenant may be found if given subsequent to Tenant’s vacating,
deserting, abandoning or surrendering such address, with simultaneous copies to
each of:

 

  (i) Forrester Research, Inc.

400 Technology Square

Cambridge, MA 02139

Attention: Chief Financial Officer

and

 

  (ii) Forrester Research, Inc.

400 Technology Square

Cambridge, MA 02139

Attention: Chief Legal Officer

and

 

  (iii) Dionne & Gass LLP

131 Dartmouth Street

Suite 501

Boston, MA 02116

Attention: Joanne A. Robbins, Esq.

if to Landlord, at Landlord’s address set forth in this Lease, Attn: General
Counsel, with simultaneous copies to each of:

 

  (i) RFR Realty LLC

390 Park Avenue

New York, New York 10022

Attention: President

 

  (ii) Loeb & Loeb LLP

345 Park Avenue

New York, New York 10154

Attention: Raymond A. Sanseverino, Esq.

and

 

  (iii) any Mortgagee or Lessor who may have requested the same, by Notice given
in accordance with the provisions of this Article 27, at the address designated
by such Mortgagee or Lessor.

 

59



--------------------------------------------------------------------------------

Landlord or Tenant may designate new address(es) by notice given to the other in
accordance with the provisions of this Article 27.

(B) Notices shall be deemed to have been rendered or given (i) on the Business
Day delivered, if delivered by hand or by recognized overnight courier service,
prior to 5:00 p.m. of such Business Day, or if delivered on a day other than a
Business Day or after 5:00 p.m. on any day, then on the next Business Day
following such delivery, or (ii) three (3) Business Days after the date mailed,
if mailed as provided in Section 27.1(A). Notice given by counsel for either
party on behalf of such party or by the Manager on behalf of Landlord shall be
deemed valid notices if addressed and sent in accordance with the provisions of
this Article.

Section 27.2 Notwithstanding the provisions of Section 27.1, Notices requesting
services for Overtime Periods pursuant to Article 28 may be given by delivery to
the Building superintendent or any other person in the Building designated by
Landlord to receive such Notices, and bills may be sent by first class mail or
delivered to the Premises without receipt.

ARTICLE 28

SERVICES AND EQUIPMENT

Section 28.1 Landlord shall, at Landlord’s expense:

(A) Provide passenger elevator service to the Premises on Business Days during
Operating Hours and, subject to Section 28.3, have at least one passenger
elevator on call at all other times. Tenant agrees that Landlord may, at its
election, install elevators with or without operators and may change the same
from time to time.

(B) Tenant acknowledges that the Building does not have a dedicated freight
elevator. Provided that no other tenants are physically occupying any space on
floors 2 through 9 of the Building, Landlord shall dedicate one passenger
elevator for Tenant’s non-exclusive use, at no charge, during Operating Hours,
for the first thirty (30) days after the Commencement Date. If another tenant is
in physical occupancy of any space on floors 2-9 of the Building during such
thirty (30) day period, then any Major Delivery of construction materials shall
be scheduled on Business Days after Operating Hours, at the charges set forth in
Section 28.2. After such thirty (30) day period, Landlord shall provide one
passenger elevator for freight purposes on a reservation, “first come, first
served” basis during Overtime Periods, as further described in Section 28.2.
“Major Delivery” shall mean any delivery of materials, furniture or equipment
that either (i) exceeds the weight capacity of the elevators in the Building or
(ii) does not fit within the openings of the elevators in the Building.

(C) Landlord has installed in the Premises a new United Air Cool, air-cool DX
air conditioning unit, with electric heating coil, that can accommodate either a
variable or constant volume control (the “DX Unit”). The DX Unit shall have a 30
ton capacity and shall be connected to Tenant’s electrical submeters to measure
its consumption of electricity. Tenant shall have control of the operation of
the DX Unit 24 hours per day, seven days per week. Landlord shall furnish heat
or ventilation (as needed), to the Premises from October 15 through April 30
through a centrally located boiler and perimeter fin tube radiator, containing
thermostatic control valves in the Premises controlled by Tenant, during
Operating Hours.

 

60



--------------------------------------------------------------------------------

Tenant shall draw and close the draperies or blinds for the windows of the
Premises whenever the HVAC System is in operation and the position of the sun so
requires and shall, at all times, reasonably cooperate with Landlord and abide
by all of the Rules and Regulations which Landlord may prescribe for the proper
functioning of the HVAC System. Tenant expressly acknowledges and agrees that
Tenant shall not permit any of the windows in the Premises to be opened as the
same shall interfere with the proper operation of the HVAC System (provided,
however, that the opening of any window(s) in the Premises shall not entitle
Landlord to terminate this Lease or to take possession of the Premises, provided
further, however, that Tenant shall be liable to Landlord for any and all
damages (including, without limitation, water damage and freezing damage) caused
to the Building and/or the Building Systems due to the opening of such window(s)
in the Premises). Tenant hereby expressly waives any claims against Landlord
arising out of the cessation of operation of the HVAC System, or the suitability
of the Premises when the same is not in operation, whether due to normal
scheduling or the reasons set forth in Section 28.3. Landlord will not be
responsible for the failure of the HVAC System if such failure results from the
occupancy of the Premises by more than an average of one person for each 100
square feet of usable area or if Tenant uses in excess of six (6) watts
connected load of electricity per rentable square foot (or if Tenant shall fail
to keep the windows in the Premises closed or to draw and close the draperies or
blinds as required hereunder). If Tenant occupies the Premises at an occupancy
rate of greater than that for which the HVAC System was designed (1 person per
100 square feet of usable area), or uses in excess of six (6) watts connected
load of electricity per rentable square foot or if Tenant’s partitions are
arranged in such a way as to interfere with the normal operation of the HVAC
System, Landlord may elect to make changes to the HVAC System or the ducts
through which it operates required by reason thereof, and the cost thereof shall
be reimbursed by Tenant to Landlord as Additional Rent within thirty (30) days
after presentation of a bill therefor. Landlord, throughout the Term, shall have
free access to all mechanical installations of Landlord, including but not
limited to air-cooling, fan, ventilating and machine rooms and electrical
closets, and Tenant shall not construct or place partitions, furniture or other
obstructions that may interfere with Landlord’s free access thereto or the
proper functioning of Building Systems, or interfere with the moving of
Landlord’s equipment to and from the enclosures containing said installations.
Neither Tenant nor its agents, employees or contractors shall at any time enter
the said enclosures or tamper with, adjust, touch or otherwise in any manner
affect said mechanical installations. Landlord’s obligations under this
Section 28.1 and under Section 28.2 are subject to applicable Laws that may
limit the hours or the extent to which Landlord is permitted to supply HVAC.

(D) Furnish cold water for ordinary drinking, cleaning, pantry and lavatory
purposes. If Tenant requires, uses or consumes water for any other purposes,
Tenant agrees that Tenant shall install a meter or meters or other means to
measure Tenant’s water consumption, and Tenant further agrees to pay for the
cost of the meter or meters and the installation thereof, and to pay for the
maintenance of said meter equipment and/or to pay Landlord’s cost of other means
of measuring such water consumption by Tenant. In such event, Tenant shall
reimburse Landlord for the cost of all water consumed as measured by said meter
or meters or as otherwise measured, including sewer rents, as Additional Rent
within thirty (30) days after bills are rendered. If Tenant wishes to use hot
water for its pantries or lavatories, Tenant, at its sole cost and expense and
in accordance with Article 6, shall install a system to generate such hot water.

(E) Provided Tenant shall keep the Premises in order, Landlord, at Landlord’s
expense, shall cause the Premises, and excluding any portions thereof used as
security areas or

 

61



--------------------------------------------------------------------------------

used for the storage, preparation, service or consumption of food or beverages,
to be cleaned on Business Days in accordance with the cleaning specifications
annexed to this Lease as Schedule D. If, however, any additional cleaning of the
Premises is to be done by Tenant, it shall be done at Tenant’s sole expense, in
a manner reasonably satisfactory to Landlord and no one other than persons
approved by Landlord shall be permitted to enter the Premises or the Building
for such purpose. Tenant shall pay to Landlord the cost of removal of any of
Tenant’s refuse and rubbish from the Premises and the Building (i) to the extent
that the same, in any one day, exceeds the average daily amount of refuse and
rubbish usually attendant upon the use of such Premises as offices, as described
and included in Landlord’s cleaning contract for the Building or as reasonably
recommended by Landlord’s cleaning contractor, and (ii) related to or deriving
from the preparation or consumption of food or drink. Bills for the same shall
be rendered by Landlord to Tenant at such time as Landlord may elect and shall
be due and payable as Additional Rent within thirty (30) days after the time
rendered. Tenant shall cause all portions of the Premises used for the storage,
preparation, service or consumption of food or beverages to be cleaned daily in
a manner reasonably satisfactory to Landlord, and to be treated against
infestation by vermin, rodents or roaches, whenever there is evidence of any
infestation. Tenant shall not permit any person to enter the Premises or the
Building for the purpose of providing such extermination services, unless such
persons have been approved by Landlord, which approval shall not be unreasonably
withheld, conditioned or delayed. If so requested by Landlord, Tenant, at
Tenant’s expense, shall store any refuse generated by the consumption of food or
beverages on the Premises in a cold box or similar facility.

(F) Subject to the Rules and Regulations, Tenant (and its employees, permitted
subtenants and occupants, and invitees) shall have access to the Premises 24
hours per day seven (7) days per week.

(G) Landlord shall maintain and provide security systems, procedures and
personnel for the Building on a 24-hour per day basis, including (i) a manned
concierge desk in the lobby of the Building which shall provide for controlled
access into the Building and cameras at lobby doors and (ii) a card key access
system through the elevators and to tenant spaces during non-Operating Hours.

(H) If the “sprinkler system” installed in the Building or any of its
appurtenances are damaged or injured or not in proper working order by reason of
any act or omission of Tenant or of Persons Within Tenant’s Control, Tenant
shall forthwith restore the same to good working condition at Tenant’s expense;
and if the New York Board of Fire Underwriters or the New York Insurance Rating
Organization or any Government Authority requires or recommends that any
changes, modifications, alterations or additional sprinkler heads or other
equipment be made or supplied by reason of Tenant’s business, or the location of
the partitions, trade fixtures, or other contents of the Premises, Landlord
shall, at Tenant’s expense, promptly make and supply such changes,
modifications, alterations, additional sprinkler heads or other equipment
(pursuant to submission of necessary engineering plans and specifications for
Landlord’s approval).

Section 28.2 The Fixed Rent does not reflect or include any charge to Tenant for
the furnishing of any necessary elevator facilities for freight purposes or heat
to the Premises during periods (“Overtime Periods”) other than the hours and
days set forth above. Accordingly, if Landlord furnishes any such elevator
facilities for freight purposes or heat to the Premises at the

 

62



--------------------------------------------------------------------------------

request of Tenant during Overtime Periods, Tenant shall pay Landlord Additional
Rent for such services at the standard rates then fixed by Landlord for the
Building. Landlord shall not be required to furnish any such services during any
Overtime Periods unless Landlord has received advance notice from Tenant
requesting such services prior to 2:00 p.m. of the day upon which such services
are requested or by 2:00 p.m. of the last preceding Business Day if such
Overtime Periods are to occur on a day other than a Business Day. If Tenant
fails to give Landlord such advance notice, then failure by Landlord to furnish
or distribute any such services during such Overtime Periods shall not
constitute an actual or constructive eviction, in whole or in part, or entitle
Tenant to any abatement or diminution of Rental, or relieve Tenant from any of
its obligations under this Lease, or impose any liability upon Landlord or its
agents by reason of inconvenience or annoyance to Tenant, or injury to or
interruption of Tenant’s business or otherwise.

Section 28.3(A) Landlord reserves the right to stop the furnishing of the
Building services and to stop service of the Building Systems, when necessary,
by reason of accident, or emergency, or for Alterations in the judgment of
Landlord advisable or necessary to be made, until said Alterations shall have
been completed; and Landlord shall have no responsibility or liability for
failure to supply air-conditioning, ventilation, heat, elevator, plumbing,
electric, or other services during said period or when prevented from so doing
by strikes, lockouts, labor troubles, difficulty of obtaining materials,
accidents or by any cause beyond Landlord’s reasonable control, or by Laws or
failure of electricity, water, steam, coal, oil or other suitable fuel or power
supply, or inability by exercise of reasonable diligence to obtain electricity,
water, steam, coal, oil or other suitable fuel or power. Except as otherwise
expressly provided in this Lease, no diminution or abatement of rent or other
compensation shall or will be claimed by Tenant as a result therefrom, nor shall
this Lease or any of the obligations of Tenant be affected or reduced by reason
of such interruption, curtailment or suspension, nor shall the same constitute
an actual or constructive eviction. Without limiting events that may constitute
“any cause beyond Landlord’s reasonable control,” the following are items which
Landlord and Tenant agree are beyond Landlord’s reasonable control:

(1) Lack of access to the Building or the Premises (which shall include, but not
be limited to, the lack of access to the Building or the Premises when it or
they are structurally sound but inaccessible due to the actions of a Government
Authority, the evacuation of the surrounding area or damage to nearby structures
or public areas);

(2) any cause outside the Building;

(3) Reduced air quality or other contaminants within the Building that would
adversely affect the Building or its occupants (including, but not limited to,
the presence of biological or other airborne agents within the Building or the
Premises);

(4) Disruption of mail and deliveries to the Building or the Premises resulting
from a casualty;

(5) Disruption of telephone and telecommunications services to the Building or
the Premises resulting from a casualty; or

(6) Blockages of any windows, doors, or walkways to the Building or the Premises
resulting from a casualty.

 

63



--------------------------------------------------------------------------------

(B) Notwithstanding anything to the contrary contained herein, if, by reason of
Landlord’s failure to (i) provide (I) the electricity required to be provided to
the Premises by Landlord under Article 4 hereof, or (II) water service to the
entire Building or (III) access to the Premises, and in any such case, such
failure is due to the negligence or wrongful act or wrongful omission of
Landlord or its agents, employees or contractors, or (ii) make repairs required
to be made by Landlord pursuant to this Lease (or if due to the performance of
such repairs by Landlord), or (iii) provide the services required to be provided
by Landlord under Sections 28.1(A), (B) and (C) (such required electrical
service, water service to the Building, and access to the Premises, or required
repairs or service obligations set forth in this Section 28.3(B) being referred
to individually and/or collectively as “Critical Services”), and as a result
thereof a material portion of the Premises is rendered untenantable for the
conduct of Tenant’s business and Tenant ceases to use such portion of the
Premises for the conduct of its business, and Landlord’s failure to provide such
Critical Services continues unremedied for more than five (5) consecutive
Business Days after Tenant gives written notice to Landlord of such failure and
the fact that a material portion of the Premises has been rendered untenantable
for the conduct of Tenant’s business by reason of such Landlord failure and that
Tenant shall have ceased using such portion of the Premises for the conduct of
its business, then the Fixed Rent and the Escalation Rent shall be abated during
the time that such portion remains so untenantable and unused by reason of such
Landlord failure to provide such Critical Services after such fifth
(5th) consecutive Business Day, apportioned according to the rentable area of
the Premises so rendered untenantable and unused. Nothing contained in this
Section 28.3(B) is intended to, or shall be deemed to, make any event described
in or contemplated by Articles 13, 14 or 26 or Section 28.3(A) or any event
resulting from an act or omission of Tenant or Persons Within Tenant’s Control,
a Landlord failure to provide Critical Services.

Section 28.4 Tenant agrees to reasonably cooperate with Landlord, and to abide
by all reasonable requirements which Landlord may prescribe, to ensure the
effective and energy-efficient operation of the Building, and for the proper
protection and functioning of its Building Systems and the furnishing of the
Building services; provided, however, that such cooperation shall not entail any
unreasonable interference with Tenant’s use or occupancy of, or access to, the
Premises. Tenant further agrees to reasonably cooperate with Landlord in any
conservation effort pursuant to a program or procedure promulgated or
recommended by the public utility serving the Building, or ASHRAE or any
Requirements.

Section 28.5 Landlord shall have no obligation to clean, repair, replace or
maintain any “private” plumbing fixtures or facilities (i.e., plumbing fixtures
and facilities other than those that would be the common toilets in a
multi-tenant floor) or the rooms in which they are located.

Section 28.6 Tenant acknowledges that the Building does not contain facilities
to furnish condenser or chilled water to the Premises. Subject to Tenant’s
compliance with all of the provisions of Article 6 with respect to Alterations,
Landlord approves in concept the installation by Tenant, at its sole cost and
expense, of air-cooled supplemental air-conditioning units to service
specialized areas of the Premises.

 

64



--------------------------------------------------------------------------------

Section 28.7 Landlord shall provide Tenant reasonable and non-exclusive access
to use a 2 1⁄2 inch sleeve from the basement to the roof of the Building
designated by Landlord which may be reasonably required for Tenant’s
installation, removal, replacement, repair, maintenance and operation therein,
at Tenant’s sole cost and expense, of lines, cables, conduits and other
installations for telecommunications purposes. All such installations shall be
subject to Landlord’s reasonable review and approval. Landlord shall not
unreasonably withhold its consent to Tenant’s proposed telecommunications
providers, so long as they execute Landlord’s commercially reasonable standard
form of license agreement.

ARTICLE 29

PARTNERSHIP TENANT

Section 29.1 If Tenant is a partnership, or is comprised of two (2) or more
persons, individually or as co-partners of a partnership (any such partnership
and such persons are referred to in this Article 29 as “Partnership Tenant”), or
if Tenant’s interest in this Lease shall be assigned to a Partnership Tenant,
the following provisions shall apply to such Partnership Tenant: (a) the
liability of each of the parties comprising Partnership Tenant shall be joint
and several; (b) each of the parties comprising Partnership Tenant hereby
consents in advance to, and agrees to be bound by (i) any written agreement that
may hereafter be executed by Partnership Tenant or any successor entity,
changing, extending or discharging this Lease, in whole or in part, or
surrendering all or any part of the Premises to Landlord, and (ii) any Notices
that may hereafter be given by Partnership Tenant or by any of the parties
comprising Partnership Tenant; (c) any Notices given or rendered to Partnership
Tenant or to any of such parties shall be binding upon Partnership Tenant and
all such parties; (d) if Partnership Tenant admits new partners, all of such new
partners shall, by their admission to Partnership Tenant, be deemed to have
assumed joint and several liability for the performance of all of the terms,
covenants and conditions of this Lease on Tenant’s part to be observed and
performed; (e) Partnership Tenant shall give prompt notice to Landlord of the
admission of any such new partners, and upon demand of Landlord, shall cause
each such new partner to execute and deliver to Landlord an agreement in form
satisfactory to Landlord, wherein each such new partner assumes joint and
several liability for the performance of all the terms, covenants and conditions
of this Lease on Tenant’s part to be observed and performed (but neither
Landlord’s failure to request any such agreement nor the failure of any such new
partner to execute or deliver any such agreement to Landlord shall vitiate the
provisions of clause (d) of this Article 29); and (f) any present or future
partner of Partnership Tenant who is no longer a partner of Partnership Tenant
at the time of any default under this Lease shall, nevertheless, remain liable
for the obligations of Tenant under this Lease, as if any such partner had been
a partner of Partnership Tenant on the date of such default. The provisions of
this Article 29 shall be inapplicable to the Tenant named in this Lease and to
its corporate successors under Section 15.3(B).

ARTICLE 30

VAULT SPACE

Section 30.1 Notwithstanding anything contained in this Lease or indicated on
any sketch, blueprint or plan, any vaults, vault space or other space outside
the boundaries of the Real Property are not included in the Premises. Landlord
makes no representation as to the

 

65



--------------------------------------------------------------------------------

location of the boundaries of the Real Property. All vaults and vault space and
all other space outside the boundaries of the Real Property which Tenant may be
permitted to use or occupy are to be used or occupied under a revocable license,
and if any such license is revoked, or if the amount of such space is diminished
or required by any Government Authority or by any public utility company, such
revocation, diminution or requisition shall not constitute an actual or
constructive eviction, in whole or in part, or entitle Tenant to any abatement
or diminution of Rental, or relieve Tenant from any of its obligations under
this Lease, or impose any liability upon Landlord. Any fee, tax or charge
imposed by any Government Authority for any such vaults, vault space or other
space occupied by Tenant shall be paid by Tenant.

ARTICLE 31

SIGNS

Section 31.1 The location, size, materials, quality, design, color and lettering
of any signs desired by Tenant, including in the elevator lobby of the Premises,
shall be subject to the prior approval of Landlord (which Landlord shall not
unreasonably withhold, condition or delay) and shall be subject to the terms of
this Article 31 and in compliance with the standards set forth in the Building
and Rules and Building Standards for Alterations. At Landlord’s option, Landlord
may install any such signs, and Tenant shall pay all reasonable costs associated
with such installation, as Additional Rent, within thirty (30) days after demand
therefor, together with customary back-up documentation.

ARTICLE 32

BROKER

Section 32.1 Landlord represents and warrants to Tenant that Landlord has not
dealt with any broker or Person in connection with this Lease other than the
Broker(s). Tenant represents and warrants to Landlord that Tenant has not dealt
with any broker or Person in connection with this Lease other than the
Broker(s). The execution and delivery of this Lease shall be conclusive evidence
that the parties have relied upon the foregoing representation and warranty.
Landlord and Tenant shall indemnify and hold harmless the other party from and
against any and all claims for commission, fee or other compensation by any
Person (other than the Broker(s) with respect to Tenant’s indemnity to Landlord)
who claims to have dealt with the indemnitor in connection with this Lease and
for any and all costs incurred by the indemnitee in connection with such claims,
including, without limitation, reasonable attorneys’ fees and disbursements.
Landlord shall pay Broker their commissions pursuant to separate agreement. This
provision shall survive the expiration or earlier termination of this Lease.

ARTICLE 33

INDEMNITY

Section 33.1 Tenant shall not do or permit any act or thing to be done upon the
Premises or the Real Property by any Person Within Tenant’s Control that may
subject any Indemnitee to any liability or responsibility for injury, damage to
persons or property or to any liability by reason of the existence or
application of, compliance with or violation of any

 

66



--------------------------------------------------------------------------------

Requirement, but shall exercise such control over the Premises as to protect
each Indemnitee fully against any such liability and responsibility. Tenant
shall indemnify and save harmless the Indemnitees from and against (a) all
claims of whatever nature against the Indemnitees arising from any act, omission
or negligence of Tenant or Persons Within Tenant’s Control, (b) all claims
against the Indemnitees arising from any accident, injury or damage whatsoever
caused to any person or to the property of any person and occurring in or about
the Premises during the Term or during Tenant’s occupancy of the Premises,
unless and to the extent caused by the act, omission or negligence of Landlord,
the Manager or its principals, officers, employees, agents or contractors,
(c) all claims against the Indemnitees arising from any accident, injury or
damage occurring outside of the Premises but anywhere within or about the Real
Property, where such accident, injury or damage results or is claimed to have
resulted from an act, omission or negligence of Tenant or Persons Within
Tenant’s Control, and (d) any breach, violation or non-performance of any
covenant, condition or agreement contained in this Lease to be fulfilled, kept,
observed and performed by Tenant. This indemnity and hold harmless agreement
shall include indemnity from and against any and all liability, fines, suits,
demands, costs and expenses of any kind or nature (including, without
limitation, reasonable attorneys’ fees and disbursements) incurred in or in
connection with any such claim or proceeding brought thereon, and the defense
thereof, but shall be offset to the extent of any insurance proceeds collected
by the Indemnitees under policies covering the Indemnitees. In addition, the
foregoing indemnity shall exclude consequential damages, other than as set forth
in Section 22.4.

Section 33.2 Except to the extent otherwise expressly limited in this Lease,
Landlord shall indemnify and save Tenant harmless from and against (a) all
claims of whatever nature against Tenant and its shareholders, officers,
directors, employees, agents and contractors (“Tenant Indemnitees”) arising from
any willful misconduct or negligence of Landlord or Persons Within Landlord’s
Control, (b) all claims against Tenant Indemnitees arising from any accident,
injury or damage occurring within or about the Real Property to the extent such
accident, injury or damage results or is claimed to have resulted from the
willful misconduct or negligence of Landlord or Persons Within Landlord’s
Control, and (c) any breach, violation or non-performance of any covenant,
condition or agreement contained in this Lease to be fulfilled, kept, observed
and performed by Landlord. This indemnity and hold harmless agreement shall
include indemnity from and against any and all liability, fines, suits, demands,
costs and expenses of any kind of nature (including, without limitation,
reasonable attorneys’ fees and disbursements) incurred in or in connection with
any such claims or proceeding brought thereon, and the defense thereof, but
shall be offset to the extent of any insurance proceeds collected by Tenant
Indemnitees under policies covering Tenant Indemnitees. In addition, the
foregoing indemnity shall exclude consequential damages.

Section 33.3 If any claim, action or proceeding is made or brought against
(i) any Indemnitee, against which claim, action or proceeding Tenant is
obligated to indemnify such Indemnitee pursuant to the terms of this Lease, or
(ii) any Tenant Indemnitee against which claim, action or proceeding Landlord is
obligated to indemnify such Tenant Indemnitee pursuant to the terms of this
Lease, then, upon demand by the Indemnitee or Tenant Indemnitee (as the case may
be), the applicable indemnitor, at its sole cost and expense, shall resist or
defend such claim, action or proceeding in the Indemnitee’s or Tenant’s
Indemnitee’s name if necessary, by such attorneys as the indemnitor may select,
subject to the Indemnitee’s or Tenant’s Indemnitee’s reasonable consent.
Notwithstanding the foregoing, an Indemnitee or a Tenant Indemnitee may retain
its own attorneys to defend or assist in defending any claim, action or

 

67



--------------------------------------------------------------------------------

proceeding involving potential liability of Seven Million Five Hundred Thousand
Dollars ($7,500,000) or more, and the indemnitor shall pay the reasonable fees
and disbursements of such attorneys. The provisions of this Article 33 shall
survive the expiration or earlier termination of this Lease.

ARTICLE 34

ADJACENT EXCAVATION; SHORING

Section 34.1 If an excavation shall be made upon land adjacent to the Building,
or shall be authorized to be made, Tenant shall, upon reasonable advance notice,
afford to the person causing or authorized to cause such excavation, license to
enter upon the Premises for the purpose of doing such work as said person shall
deem necessary to preserve the walls of the Building from injury or damage and
to support the same by proper foundations without any claim for eviction or
constructive eviction, damages or indemnity against Landlord, or diminution or
abatement of Rental, provided that Tenant continues to have access to the
Premises for the conduct of its business therein.

ARTICLE 35

OPTION TO CANCEL

Section 35.1 Provided that (i) an Event of Default under this Lease shall not
then be continuing, (ii) this Lease shall be in full force and effect at all
times mentioned below, and (iii) Tenant shall not have assigned its interest in
this Lease in a transaction requiring Landlord’s consent, Tenant shall have the
one-time right to cancel this Lease effective as of the seventh
(7th) anniversary of the Rent Commencement Date (the “Cancellation Option
Termination Date”), provided that (A) Tenant shall have given Landlord, at least
twelve (12) months prior to the Cancellation Option Termination Date, a notice
(the “Cancellation Notice”) of Tenant’s cancellation of this Lease effective as
of the Cancellation Option Termination Date, and (B) Tenant shall have paid
Landlord, simultaneously with the giving of the Cancellation Notice, an amount
equal to (x) the unamortized costs incurred and paid by Landlord in connection
with this Lease for (a) brokerage commissions, (b) free rent, and (c) the cost
of Landlord’s Work and the Tenant Improvement Allowance, all amortized on a
straight-line basis over the originally scheduled Term, at an annual interest
rate of 8% (the “Cancellation Payment”). Upon Tenant’s request, Landlord shall
promptly deliver to Tenant an itemized list of such costs incurred by Landlord
and, where applicable, evidence of such costs. Time is of the essence with
respect to the giving of the Cancellation Notice by Tenant and the making of the
Cancellation Payment by Tenant by the date set forth above. Upon the timely
giving of the Cancellation Notice and the timely payment of the Cancellation
Payment, the Term of this Lease shall expire on the Cancellation Option
Termination Date as if such date were the Fixed Expiration Date and neither
party shall have any further rights or obligations under this Lease, except for
such rights and obligations which expressly survive the termination or
expiration of the Term of this Lease.

 

68



--------------------------------------------------------------------------------

ARTICLE 36

RENT REGULATION

Section 36.1 If at any time or times during the Term of this Lease, the Rental
reserved in this Lease is not fully collectible by reason of any Law, Tenant
shall enter into such agreements and take such other steps (without additional
expense to Tenant) as Landlord may request and as may be legally permissible to
permit Landlord to collect the maximum rents that may from time to time during
the continuance of such legal rent restriction be legally permissible (and not
in excess of the amounts reserved under this Lease). Upon the termination of
such legal rent restriction (a) the Rental shall become and thereafter be
payable hereunder in accordance with the amounts reserved in this Lease for the
remainder of the Term, and (b) Tenant shall pay to Landlord, if legally
permissible, an amount equal to (i) the items of Rental that would have been
paid pursuant to this Lease but for such legal rent restriction less (ii) the
rents paid by Tenant to Landlord during the period or periods such legal rent
restriction was in effect. This provision shall survive the expiration or
earlier termination of this Lease to the maximum enforceable extent.

ARTICLE 37

COVENANT OF QUIET ENJOYMENT

Section 37.1 Landlord covenants that, upon Tenant paying the Fixed Rent and
Additional Rent and observing and performing all the terms, agreements,
covenants, provisions and conditions of this Lease on Tenant’s part to be
observed and performed, Tenant may peaceably and quietly enjoy the Premises,
subject nevertheless to the terms and conditions of this Lease, and provided,
however, that no eviction of Tenant by reason of the foreclosure of any Mortgage
now or hereafter affecting the Premises or by reason of any termination of any
Superior Lease to which this Lease is subject and subordinate, whether such
termination is effected by operation of law, by agreement or otherwise, shall be
construed as a breach of this covenant nor shall any action by reason thereof be
brought against Landlord, and provided further that this covenant shall bind and
be enforceable against Landlord or any successor to Landlord’s interest, subject
to the terms hereof, only so long as Landlord or any successor to Landlord’s
interest, is in possession and is collecting rent from Tenant but not
thereafter.

ARTICLE 38

ICIP PROGRAM

Section 38.1 Landlord hereby notifies Tenant that Landlord intends to avail
itself of certain exemptions and/or abatements of Taxes under the Industrial and
Commercial Incentive Program (“ICIP”) in connection with the renovation of the
Building, including any work to be performed by Landlord in the Premises. Tenant
agrees to comply, and to cause its contractors and subcontractors performing
Alterations in the Premises to comply, with all rules and regulations of the
ICIP in effect from time to time, including, but not limited to, the filing
requirements of the New York City Department of Finance (“DOF”) and the New York
City Department of Small Business Services (“DSBS”) with respect to all
Alterations performed by Tenant in the Premises and the Building. In connection
therewith, all of Tenant’s construction

 

69



--------------------------------------------------------------------------------

managers, contractors and subcontractors employed in connection with the
Alterations shall be contractually required by Tenant to comply with DSBS
requirements currently and hereinafter applicable to construction projects
benefiting from the ICIP. Such compliance, as of the date hereof, includes the
following: the submission and approval of a Construction Employment Report,
attendance at a pre-construction conference with representatives of DSBS and
adherence to the provisions of Article 22 of the ICIP Rules and Regulations, the
provisions of the New York City Charter Chapter 13B and the provisions of
Executive order No. 50 (1980) and cooperation with Landlord with respect to
Landlord’s application to obtain the ICIP exemption and/or abatements and the
implementation of the ICIP through the period that the program shall be in
effect. Promptly following knowledge or receipt of notice of any failure of any
contractor or subcontractor to comply with such contractual provisions regarding
DSBS compliance, Tenant shall use all commercially reasonable efforts to enforce
such contractual DSBS compliance obligations, including, without limitation, by
way of termination of such contracts and/or subcontracts.

Section 38.2 Prior to performing the Alterations, obtaining building permits in
connection with the Alterations or executing an agreement with a contractor to
perform the Alterations, Tenant shall direct its architect or engineer to
prepare a narrative description of the project with a construction budget. In
addition, Tenant shall (i) upon Landlord’s request and upon thirty (30) days
notice to Tenant, report annually to Landlord the use of the Premises, number of
workers permanently engaged in employment in the Premises, the nature of each
worker’s employment, and to the extent applicable, the New York City residency
of each worker, (ii) provide access to the Premises by employees and agents of
the Department (as such term is defined in the ICIP rules and regulations) at
all reasonable times, (iii) enforce the contractual obligations of Tenant’s
construction managers, contractors, and subcontractors to comply with the DSBS
requirements, (iv) timely submit required ICIP documentation which shall include
copies of blueprints, plans, building permits, (v) furnish to Landlord (and
cause its contractors and subcontractors to so furnish), simultaneously with the
submission to any agency administering the ICIP, copies of all documents
submitted by Tenant or required to be submitted by Tenant in connection with the
ICIP (and cause its contractors and subcontractors to do the same) and
(vi) submit to Landlord on completion of the Alterations, an architect’s letter
of completion, a summary by trade of the costs incurred in the performance of
such Alterations, certified by a reputable, independent certified public
accountant. Tenant agrees to cause all such information and reports to be
supplied within the time limits for submitting such information.

Section 38.3 The ICIP imposes certain requirements with respect to construction
managers, contractors and subcontractors performing Alterations in the Building.
Tenant agrees that it shall use only those contractors that qualify under and
satisfy the requirements of the ICIP.

ARTICLE 39

MISCELLANEOUS

Section 39.1 This Lease is presented for signature by Tenant and it is
understood that this Lease shall not constitute an offer by or be binding upon
Landlord or Tenant unless and until Landlord and Tenant shall have executed and
delivered a fully executed copy of this Lease to the other.

 

70



--------------------------------------------------------------------------------

Section 39.2 The obligations of Landlord under this Lease shall not be binding
upon Landlord named herein after the sale, conveyance, assignment or transfer by
such Landlord (or upon any subsequent landlord after the sale, conveyance,
assignment or transfer by such subsequent landlord) of its interest in the
Building or the Real Property, as the case may be, and in the event of any such
sale, conveyance, assignment or transfer, Landlord shall be and hereby is
entirely freed and relieved of all covenants and obligations of Landlord under
this Lease thereafter arising, and the transferee shall be deemed to have
assumed, subject to the remaining provisions of this Section 39.2, all
obligations of the Landlord under this Lease arising after the effective date of
the transfer. No trustee, partner, shareholder, director or officer of Landlord,
or of any partner or shareholder of Landlord (collectively, the “Parties”) shall
have any direct or personal liability for the performance of Landlord’s
obligations under this Lease, and Tenant shall look solely to Landlord’s
interest in the Real Property (and the net proceeds derived therefrom) to
enforce Landlord’s obligations hereunder and shall not otherwise seek any
damages against Landlord personally or any of the Parties whatsoever. Tenant
shall not look to any other property or assets of Landlord or any property or
assets of any of the Parties in seeking either to enforce Landlord’s obligations
under this Lease or to satisfy a judgment for Landlord’s failure to perform such
obligations.

Section 39.3 Notwithstanding anything contained in this Lease to the contrary,
all amounts payable by Tenant to or on behalf of Landlord under this Lease,
whether or not expressly denominated Fixed Rent, Escalation Rent, Additional
Rent or Rental, shall constitute rent for the purposes of Section 502(b)(7) of
the Bankruptcy Code.

Section 39.4 Intentionally Omitted.

Section 39.5 Except as otherwise expressly stated in this Lease, any consent or
approval required to be obtained from Landlord may be granted by Landlord in its
sole discretion. In any instance in which Landlord agrees not to act
unreasonably, Tenant hereby waives any claim for damages against or liability of
Landlord that Tenant may have based upon any assertion that Landlord has
unreasonably withheld, unreasonably conditioned or unreasonably delayed any
consent or approval requested by Tenant, and Tenant agrees that its sole remedy
shall be an action or proceeding to enforce any related provision or for
specific performance, injunction or declaratory judgment. If with respect to any
required consent or approval Landlord is required by the express provisions of
this Lease not to unreasonably withhold, condition or delay its consent or
approval, and if it is determined in any such proceeding referred to in the
preceding sentence that Landlord acted unreasonably, the requested consent or
approval shall be deemed to have been granted; however, Landlord shall have no
liability whatsoever to Tenant for its refusal or failure to give such consent
or approval. Tenant’s sole remedy for Landlord’s unreasonably withholding,
conditioning or delaying consent or approval shall be as provided in this
Section 39.5 and in Section 39.22.

Section 39.6

(A) Tenant represents and warrants that to its actual knowledge (a) Tenant and
each person or entity owning an interest in Tenant is (i) not currently
identified on the Specially Designated Nationals and Blocked Persons List
maintained by the Office of Foreign Assets Control, Department of the Treasury
(“OFAC”) and/or on any other similar list maintained by OFAC pursuant to any
authorizing statute, executive order or regulation (collectively, the

 

71



--------------------------------------------------------------------------------

“List”), and (ii) not a person or entity with whom a citizen of the United
States is prohibited to engage in transactions by any trade embargo, economic
sanction, or other prohibition of United States Laws, regulation, or Executive
Order of the President of the United States, (b) none of the funds of Tenant
have been derived from any unlawful activity with the result that this Lease is
in violation of Laws, and (c) Tenant has implemented procedures, and will
consistently apply those procedures, to ensure that it is in compliance with
Laws.

(B) Tenant covenants and agrees (a) to comply with all Laws relating to money
laundering, anti-terrorism, trade embargos and economic sanctions, now or
hereafter in effect, (b) to immediately notify Landlord in writing if any of the
representations, warranties or covenants set forth in this paragraph or the
preceding paragraph are no longer true or have been breached, (c) not to use
funds from any “Prohibited Person” (as such term is defined in the September 24,
2001 Executive Order Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism) to make any payment due to
Landlord under this Lease and (d) at the request of Landlord, to provide such
information as may be requested by Landlord to determine Tenant’s compliance
with the terms hereof, provided that Tenant shall otherwise be required to
provide such information to Government Authorities under applicable Law.

(C) Tenant hereby acknowledges and agrees that Tenant’s inclusion on the List at
any time during the Term shall be a material default of this Lease.
Notwithstanding anything herein to the contrary, Tenant shall not knowingly
permit the Premises or any portion thereof to be used or occupied by any person
or entity on the List, and any such use or occupancy of the Premises by any such
person or entity shall be a material default of this Lease.

In connection with this Lease or any proposed assignment of this Lease or
sublease, Tenant shall provide to Landlord within thirty (30) days after request
the names of the persons holding an ownership interest in Tenant or any proposed
assignee or sublessee, as applicable, if required for purposes of compliance
with Presidential Executive Order 13224 (issued September 24, 2001), as amended.

Section 39.7 If Tenant shall remain in possession of the Premises after the
Expiration Date, without the execution by both Tenant and Landlord of a new
lease, Tenant, at the election of Landlord, shall be deemed to be occupying the
Premises as a Tenant from month-to-month, at a monthly rental equal to (i) for
the first thirty (30) days of such holdover, 150% of the Rental payable during
the last month of the Term, and (ii) thereafter during such holdover, 200% of
the Rental payable during the last month of the Term, subject to all the other
conditions, provisions and obligations of this Lease insofar as the same are
applicable to a month-to-month tenancy. The acceptance of any holdover rental
paid by Tenant pursuant to this Section 39.7 shall not preclude Landlord from
commencing and prosecuting a holdover or summary eviction proceeding.

Section 39.8 This Lease shall be construed without regard to any presumption or
other rule requiring construction against the party causing this Lease to be
drafted. If any words or phrases in this Lease are stricken out or otherwise
eliminated, whether or not any other words or phrases have been added, this
Lease shall be construed as if the words or phrases so stricken out or otherwise
eliminated were never included in this Lease and no implication or inference
shall be drawn from the fact that such words or phrases were stricken out or
otherwise eliminated.

 

72



--------------------------------------------------------------------------------

Section 39.9 Landlord shall make available to Tenant on any directory in the
lobby of the Building which Landlord may install, Tenant’s Share of the total
number of listings available, which listings may include subtenants occupying
the Premises in accordance with the terms hereof. The initial listing shall be
without charge to Tenant. From time to time, but not more frequently than once
every three (3) months, Landlord shall revise the directory to reflect such
changes in the listings therein as Tenant may request, and Tenant within thirty
(30) days after demand by Landlord shall pay to Landlord, as Additional Rent,
Landlord’s reasonable cost in making each revision that Tenant requests.

Section 39.10 Intentionally Omitted.

Section 39.11 If any of the provisions of this Lease, or the application thereof
to any person or circumstance, shall, to any extent, be invalid or
unenforceable, the remainder of this Lease, or the application of such
provisions to persons or circumstances other than those as to whom or which it
is held invalid or unenforceable, shall not be affected thereby and shall remain
valid and enforceable, and every provision of this Lease shall be valid and
enforceable to the fullest extent permitted by law.

Section 39.12 Landlord shall have the right to erect any gate, chain or other
obstruction or to close off any portion of the Real Property to the public at
any time to the extent necessary to prevent a dedication thereof for public use,
so long as Tenant’s access to the Premises shall not be unreasonably impaired
thereby.

Section 39.13 Landlord and Tenant each hereby represents to the other party that
it is not entitled, directly or indirectly, to diplomatic or sovereign immunity
and agrees that in all disputes arising directly or indirectly out of this Lease
it shall be subject to service of process in, and the jurisdiction of the courts
of, the State of New York. The provisions of this Section 39.13 shall survive
the expiration of this Lease.

Section 39.14 This Lease contains the entire agreement between the parties and
all prior negotiations and agreements are merged into this Lease. This Lease may
not be changed, abandoned or discharged, in whole or in part, nor may any of its
provisions be waived except by a written agreement that (a) expressly refers to
this Lease, and (b) is executed by the party against whom enforcement of the
change, abandonment, discharge or waiver is sought.

Section 39.15 Any apportionment or prorations of Rental to be made under this
Lease shall be computed on the basis of a three hundred sixty (360) day year,
with twelve (12) months of thirty (30) days each.

Section 39.16 This Lease shall be governed by the laws of the State of New York
without regard to conflict of laws principles.

Section 39.17 Each person executing this Lease on behalf of Landlord and Tenant
hereby covenants, represents and warrants that such entity is duly incorporated
or duly qualified (if foreign) and is authorized to do business in the State of
New York; and that each person executing this Lease on behalf of such party is
an officer or member or partner of such party (or such party’s partner) and that
he or she is duly authorized to execute, acknowledge and deliver this Lease (a
copy of a resolution to that effect to be supplied to Landlord by Tenant upon
request).

 

73



--------------------------------------------------------------------------------

Section 39.18 The captions are inserted only as a matter of convenience and for
reference and in no way define, limit or describe the scope of this Lease nor
the intent of any provision thereof.

Section 39.19 The covenants, conditions and agreements contained in this Lease
shall bind and inure to the benefit of Landlord and Tenant and their respective
legal representatives, successors, and, except as otherwise provided in this
Lease, their assigns.

Section 39.20 From and after the date of this Lease, Tenant and Persons Within
Tenant’s Control shall maintain the terms and conditions of this Lease
confidential and, without Landlord’s prior written consent, shall neither
discuss nor disclose the terms and conditions of this Lease with any tenant or
occupant of the Building or with any other person, other than (i) the Broker,
(ii) the attorneys who are representing Tenant in connection with this Lease,
(iii) Tenant’s accountants and (iv) any proposed subtenant of the Premises or
assignee of this Lease and only if and to the extent such other parties listed
in clauses (i) to (iv) inclusive are informed by Tenant of the confidential
nature of this Lease and shall agree to act in accordance with the provisions of
this section, or (v) if required to do so to enforce the terms of this Lease, or
as may otherwise be required to be disclosed by Laws or judicial process;
provided that, if Tenant is required or requested by legal process to disclose
the terms and conditions of this Lease, Tenant shall provide Landlord with
prompt notice of such requirement or request and unless Landlord waives the
confidentiality requirements of this Lease, Tenant shall cooperate with
Landlord, at Landlord’s cost and expense, in obtaining an appropriate protective
order regarding such disclosure. Tenant acknowledges that a breach or threatened
breach of this section will cause irreparable injury and damage to Landlord,
and, therefore, agrees that, in addition to any other remedies that may be
available to Landlord, Landlord shall be entitled to an injunction and/or other
equitable relief (without the requirement of posting a bond or other security)
as a remedy for a breach or threatened breach of this section and to secure its
enforcement.

Section 39.21 For the purposes of this Lease and all agreements supplemental to
this Lease, unless the context otherwise requires:

(a) The words “herein”, “hereof”, “hereunder” and “hereby” and words of similar
import shall be construed to refer to this Lease as a whole and not to any
particular Article or Section unless expressly so stated.

(b) Tenant’s obligations hereunder shall be construed in every instance as
conditions as well as covenants, each separate and independent of any other
terms of this Lease.

(c) Reference to Landlord as having “no liability” or being “without liability”
shall mean that Tenant shall not be entitled to terminate this Lease, or to
claim actual or constructive eviction, partial or total, or to receive any
abatement or diminution of rent, or to be relieved in any manner of any of its
other obligations hereunder, or to be compensated for loss or injury suffered or
to enforce any other right or liability whatsoever against Landlord under or
with respect to this Lease or with respect to Tenant’s use or occupancy of the
Premises.

 

74



--------------------------------------------------------------------------------

(d) Reference to “termination of this Lease” or “expiration of this Lease” and
words of like import includes expiration or sooner termination of this Lease and
the Term and the estate hereby granted or cancellation of this Lease pursuant to
any of the provisions of this Lease or to law. Upon the termination of this
Lease, the Term and estate granted by this Lease shall end at 11:59 p.m. on the
date of termination as if such date were the Fixed Expiration Date, and neither
party shall have any further obligation or liability to the other after such
termination except (i) as shall be expressly provided for in this Lease, and
(ii) for such obligations as by their nature under the circumstances can only
be, or by the provisions of this Lease, may be, performed after such
termination, and, in any event, unless expressly otherwise provided in this
Lease, any liability for a payment (which shall be apportioned as of such
termination) which shall have accrued to or with respect to any period ending at
the time of termination shall survive the termination of this Lease.

(e) Words and phrases used in the singular shall be deemed to include the plural
and vice versa, and nouns and pronouns used in any particular gender shall be
deemed to include any other gender.

(f) The rule of “ejusdem generis” shall not be applicable to limit a general
statement following or referable to an enumeration of specific matters to
matters similar to the matters specifically mentioned.

Section 39.22 If Tenant desires to determine any dispute between Landlord and
Tenant as to the reasonableness of Landlord’s decision to refuse to consent to
any Alterations in accordance with the provisions of Article 6 or to any
subletting or assignment in accordance with the provisions of Article 15, such
dispute shall be settled and finally determined by arbitration in The City of
New York in accordance with the following provisions of this Section. Within
five (5) Business Days following the giving of any notice by Tenant to Landlord
stating that it wishes such dispute to be so determined, Landlord and Tenant
shall each give notice to the other setting forth the name and address of an
arbitrator designated by the party giving such notice. If either party shall
fail to give notice of such designation within said five (5) Business Days, then
the arbitrator chosen by the other side shall make the determination alone. The
two arbitrators shall designate a third arbitrator. If the two arbitrators shall
fail to agree upon the designation of a third arbitrator within five
(5) Business Days after the designation of the second arbitrator, then either
party may apply to the Supreme Court of the State of New York or to any other
court having jurisdiction, for the designation of such arbitrator. All
arbitrators shall be persons who shall have had at least ten (10) years of
continuous experience in the business of owning or managing real estate in the
Borough of Manhattan, The City of New York. The three arbitrators shall conduct
such hearings as they deem appropriate, making their determination in writing
and giving notice to Landlord and Tenant of their determination as soon as
practicable, and if possible, within five (5) Business Days after the
designation of the third arbitrator; the concurrence of any two of said
arbitrators shall be binding upon Landlord and Tenant, or, in the event no two
of the arbitrators shall render a concurrent determination, then the
determination of the third arbitrator designated shall be binding upon Landlord
and Tenant. Judgment upon any award rendered in any arbitration held pursuant to
this Section shall be final and binding upon Landlord and Tenant, whether or not
a judgment shall be entered in any court. Each party shall pay its own counsel
fees and expenses, if any, in connection with any arbitration under this
Section, including the expenses and fees of any arbitrator selected by it in
accordance with the

 

75



--------------------------------------------------------------------------------

provisions of this Section, and the parties shall share all other expenses and
fees of any such arbitration. The arbitrators shall be bound by the provisions
of this Lease, and shall not add to, subtract from or otherwise modify such
provisions.

ARTICLE 40

SECURITY DEPOSIT

Section 40.1 Tenant has deposited with Landlord on the signing of this Lease the
Security Deposit by Letter of Credit (as defined and further described in
Section 40.2), as security for the faithful performance and observance by Tenant
of the terms, provisions and conditions of this Lease. Tenant agrees that in the
event of the occurrence of an Event of Default, Landlord may draw upon the
Letter of Credit and use, apply or retain the whole or any part of such
proceeds, to the extent required for the payment of any Fixed Rent, Escalation
Rent, or any other sum as to which Tenant is in default, or for any sum that
Landlord may expend or may be required to expend by reason of the default
(including any damages or deficiency accrued before or after summary proceedings
or other re-entry by Landlord). If Landlord applies or retains any portion or
all of the proceeds of the Letter of Credit, Tenant shall forthwith restore the
amount so applied or retained by delivering an additional or new Letter of
Credit so that, at all times, the amount of the Security Deposit shall be the
amount set forth on the Reference Page. Provided there is no uncured default,
any balance of the proceeds of the Letter of Credit held by Landlord and not
used, applied or retained by Landlord as above provided, and any remaining
Letter of Credit, shall be returned to Tenant after the Expiration Date and
after delivery of possession of the entire Premises to Landlord in accordance
with the terms of this Lease.

Section 40.2 Tenant shall deliver to Landlord a clean, irrevocable and
unconditional letter of credit (such letter of credit, and any replacement
thereof as provided herein, is called a “Letter of Credit”) issued and drawn
upon UBS Financial Services, Inc. (together with the issuer of any replacement
Letter of Credit, the “Issuer”), which Letter of Credit shall have a term of not
less than one year, be in form and content satisfactory to Landlord, be for the
account of Landlord and be in the amount of the Security Deposit set forth in
the Reference Page. The form of letter of credit annexed to this Lease as
Schedule E is satisfactory. The Letter of Credit shall provide that:

(1) The Issuer shall pay to Landlord or its duly authorized representative an
amount up to the face amount of the Letter of Credit upon presentation of the
Letter of Credit and a sight draft in the amount to be drawn;

(2) The Letter of Credit shall be deemed to be automatically renewed, without
amendment, for consecutive periods of one year each during the Term, unless the
Issuer sends written notice (the “Non-Renewal Notice”) to Landlord by certified
or registered mail, return receipt requested, at least thirty (30) days prior to
the expiration date of the Letter of Credit, to the effect that it elects not to
have such Letter of Credit renewed;

(3) The Letter of Credit delivered in respect of the last year of the Term shall
have an expiration date of not earlier than sixty (60) days after the Fixed
Expiration Date; and

(4) The Letter of Credit shall be transferable by Landlord as provided in
Section 40.4.

 

76



--------------------------------------------------------------------------------

Any replacement Letter of Credit shall be issued by a commercial bank or other
financial institution approved by Landlord (which approval shall not be
unreasonably withheld, conditioned or delayed) upon which presentation may be
made in the City of New York or by facsimile presentation with original to
follow which shall have combined capital, surplus and undivided profits of at
least One Billion Dollars ($1,000,000,000) and a financial strength rating of at
least “A” and a long-term bank deposit rating of at least “Aa”, as published by
Moody’s Investors Services, Inc., or its successor (collectively, the “Issuer
Criteria”). If at any time during the Term, the Issuer does not maintain the
Issuer Criteria, then Landlord may so notify Tenant and, unless Tenant delivers
a replacement Letter of Credit from another bank or financial institution
meeting the Issuer Criteria within thirty (30) days after receipt of such
notice, Landlord may draw the full amount of the Letter of Credit and hold the
proceeds as a cash security deposit in accordance with all Laws. Landlord shall
release such proceeds to Tenant upon delivery to Landlord of a replacement
Letter of Credit complying with the terms of this Article 40.

Section 40.3 Landlord, after receipt of the Non-Renewal Notice, shall have the
right to draw the entire amount of the Letter of Credit and to hold the proceeds
as a cash Security Deposit. Landlord shall release such proceeds to Tenant upon
delivery to Landlord of a replacement Letter of Credit complying with the terms
hereof.

Section 40.4 In the event of the sale or lease or other conveyance of the
Building or the Real Property, Landlord shall transfer the Security Deposit,
without charge for such transfer to Landlord, the purchaser, lessee or other
transferee, and Landlord shall thereupon be released by Tenant from all
liability for the return of such Security Deposit. In such event, Tenant agrees
to look solely to the new Landlord for the return of said Security Deposit. It
is agreed that the provisions hereof shall apply to every transfer or assignment
made of the Security Deposit to a new Landlord. Tenant shall execute such
documents as may be necessary to accomplish such transfer or assignment of the
Letter of Credit.

Section 40.5 Tenant covenants that it will not assign or encumber, or attempt to
assign or encumber, the Security Deposit held hereunder, and that neither
Landlord nor its successors or assigns shall be bound by any such assignment,
encumbrance, attempted assignment, or attempted encumbrance. In the event that
any bankruptcy, insolvency, reorganization or other debtor-creditor proceedings
shall be instituted by or against Tenant, its successors or assigns, or any
guarantor of Tenant hereunder, the security shall be deemed to be applied to the
payment of the Fixed Rent and Additional Rent due Landlord for periods prior to
the institution of such proceedings and the balance, if any, may be retained by
Landlord in partial satisfaction of Landlord’s damages.

Section 40.6 Provided that no Event of Default shall have occurred and then be
continuing at any time on or after the third (3rd) anniversary of the Rent
Commencement Date, Tenant may reduce the Security Deposit to the amount of
$139,507.50. In no event shall the Security Deposit be further reduced to an
amount below $139,507.50. Such reduction(s) shall be effected by (x) Tenant
exchanging a replacement Letter of Credit meeting the requirements of this
Article 40 in the reduced amount for the existing Letter of Credit, or (y) the
Issuer delivering

 

77



--------------------------------------------------------------------------------

an amendment to the Letter of Credit reducing the amount thereof to the amount
then permitted pursuant to this Section 40 (but which does not otherwise amend
or modify same), which Landlord shall promptly countersign or authorize in
writing if required by the Issuer.

ARTICLE 41

ROOF INSTALLATIONS

Section 41.1 Tenant shall have the right to install, remove, replace, repair,
maintain and operate on the available space on the roof of the Building, at
Tenant’s sole cost and expense (and by using Landlord’s designated contractor),
a sixteen (16”) inch DSL satellite dish, antenna and support equipment
(hereinafter collectively referred to as the “Installations”), at a mutually
agreeable location reasonably suitable for the installation and operation
thereof, subject to all of the terms, covenants and conditions of this Lease
(including Article 6), and subject to Landlord’s prior written approval,
including, without limitation, approval as to size, weight, location and method
of attachment, which approval shall not be unreasonably withheld, conditioned or
delayed, and the approval of the Landmarks Preservation Commission. Landlord’s
approval shall also be required for modifications to, and the removal of, the
Installations, which approval shall not be unreasonably withheld, conditioned or
delayed. In connection with Tenant’s installation, removal, replacement, repair,
maintenance and operation of its Installations, Tenant shall comply with all
Laws and shall procure, maintain and pay for all permits and licenses required
therefor, including all renewals thereof. Landlord shall cooperate with Tenant
to assist Tenant in obtaining such permits and licenses. The parties agree that
Tenant’s use of the roof of the Building is a non-exclusive use and Landlord may
permit the use of any other portion of the roof to any other person, firm or
corporation for any use, including the installation of other antennas,
generators and/or communications systems. Tenant shall ensure that its use of
the roof does not impair such other person’s, firm’s or corporation’s data
transmission and reception via their respective antennas and support equipment,
if any, and Landlord agrees that it shall require other tenants or occupants of
the Building requesting use of the roof to make a similar covenant in connection
therewith. Tenant, at its sole cost and expense, shall install any screening
device reasonably requested by Landlord at any time to ensure that the
Installations cannot be viewed or seen by the public and, if such screening
device is installed, it shall be deemed to be an Installation under this clause.

Section 41.2 In no event shall the maximum level of emissions from the
Installations exceed a reasonable portion of the total emissions allowable for
the Building under applicable Laws, taking into account the number of rooftop
installations at the Building.

Section 41.3 Tenant shall pay for all electrical service required for Tenant’s
use of the Installations in accordance with Article 4 of this Lease. Tenant
shall be responsible for connecting the Installations and the Premises by core
drilling and, if necessary, installing a conduit in the Building shafts and
risers, and Landlord shall provide Tenant, at no cost to Tenant, with all
reasonable and non-exclusive access to such shafts and risers for Tenant’s
installation, removal, replacement, repair, maintenance and operation therein of
lines, cables and other installations.

Section 41.4 Tenant, at Tenant’s sole cost and expense, shall promptly repair
any and all damage to the roof of the Building and to any part of the Building
caused by or resulting from

 

78



--------------------------------------------------------------------------------

the installation, maintenance and repair, operation or removal of the
Installations erected or installed by Tenant pursuant to the provisions of this
Article 41. Tenant further covenants and agrees that the Installations and any
related equipment erected or installed by Tenant pursuant to the provisions of
this Article 41 shall be erected, installed, repaired, maintained and operated
by Tenant at the sole cost and expense of Tenant and without charge, cost or
expense to Landlord.

Section 41.5 The Installations and related equipment installed by Tenant
pursuant to the provisions of this Article 41 shall be Tenant’s Property, and,
upon the expiration or earlier termination of the Term of this Lease shall be
removed by Tenant, at Tenant’s sole cost and expense and Tenant shall repair any
damage to the roof of the Building, or any other portion or portions of the
Building caused by or resulting from said removal.

Section 41.6 Landlord may require Tenant to relocate the Installations and
related equipment to another reasonably suitable portion of the roof upon thirty
(30) days’ notice to Tenant or to remove the Installations if their existence
would constitute a violation of any Laws.

ARTICLE 42

OPTION TO RENEW

Section 42.1 Provided that both at the time of the exercise of the Renewal
Option (as hereinafter defined) and at the time of the commencement of the
Renewal Term (as hereinafter defined): (i) this Lease shall be in full force and
effect; (ii) there shall not then be existing an Event of Default under this
Lease; and (iii) Tenant (and its affiliates) are in physical occupancy of the
entire Premises, Tenant shall have one option to extend the Term of this Lease
(the “Renewal Option”) for a period of five (5) years (the “Renewal Term”). The
Renewal Term shall commence on the day following the Fixed Expiration Date. The
Renewal Option shall be exercisable by written notice (the “Renewal Notice”) to
Landlord given not earlier than eighteen (18) months, nor later than twelve
(12) months, prior to the Fixed Expiration Date. Notwithstanding the first
sentence of this Section 42.1, Landlord, in its sole discretion, may waive any
default by Tenant and no such default may be used by Tenant to negate the
effectiveness of Tenant’s exercise of the Renewal Option. The Renewal Term shall
constitute an extension of the Term of this Lease and shall be upon all of the
same terms and conditions as the existing Term, except that (A) during the
Renewal Term there shall be no further option to renew the Term of this Lease,
(B) Landlord shall not be required to furnish any materials or perform any
Landlord’s Work or other work to prepare the Premises for Tenant’s continued
occupancy during the Renewal Term and Landlord shall not be required to make a
Tenant Improvement Allowance or to reimburse Tenant for any Alterations made or
to be made by Tenant during or in preparation of the Renewal Term, and (C) the
Fixed Rent for the Renewal Term shall be payable at a rate per annum equal to
the Fair Market Value of the Premises as of the first day of the Renewal Term.
During the Renewal Term, all Escalation Rent that Tenant is obligated to pay
under Article 3 of this Lease during the existing Term hereof shall continue
without interruption, it being the intention of the parties hereto that the
Renewal Term shall be deemed a part of and continuation of the existing Term of
this Lease, except that the Base Tax Factor for the Renewal Term shall be the
Taxes payable for the Tax Year commencing on July 1, 2020 and the Base Operating
Factor shall be the Operating Expenses paid or incurred with respect to the
Operating Year commencing on January 1, 2020.

 

79



--------------------------------------------------------------------------------

Section 42.2 If Tenant has given the Renewal Notice in accordance with
Section 42.1, the parties shall endeavor to agree upon the Fair Market Value of
the Premises, as of the commencement date of the Renewal Term. In the event that
the parties are unable to agree upon the Fair Market Value for the Renewal Term
within six months prior to the first day of the Renewal Term then the same shall
be determined as follows. Landlord shall notify Tenant of Landlord’s good faith
determination of the Fair Market Value, which shall constitute the maximum that
Landlord can claim is the Fair Market Value of the Premises for the applicable
Renewal Term in any arbitration thereof (“Landlord’s Maximum Determination”).
Within 30 days after Landlord shall have given Tenant Landlord’s Maximum
Determination (time being of the essence as to Tenant’s obligation to give
Landlord Tenant’s Minimum Determination by such date), Tenant shall notify
Landlord whether Tenant disputes Landlord’s Maximum Determination and, if Tenant
disputes Landlord’s Maximum Determination, Tenant shall set forth in such notice
Tenant’s good faith determination of the Fair Market Value of the Premises for
the applicable Renewal Term, which shall constitute the minimum that Tenant can
claim is the Fair Market Value for the Premises for the applicable Renewal Term
in any arbitration thereof (“Tenant’s Minimum Determination”). If Tenant fails
to dispute Landlord’s Maximum Determination or to set forth Tenant’s Minimum
Determination within the time period set forth above (time being of the essence
as to Tenant’s obligation to give Landlord Tenant’s Minimum Determination by
such date), then Tenant shall be deemed to have accepted Landlord’s Maximum
Determination as the Fair Market Value for the Renewal Term.

Section 42.3 If Tenant disputes Landlord’s determination of Fair Market Value,
and Landlord and Tenant fail to agree as to the amount thereof within 30 days
after the giving of Tenant’s Minimum Determination, then the dispute shall be
resolved by arbitration as set forth below. If the dispute shall not have been
resolved on or before the first day of the Renewal Term, then pending such
resolution, Tenant shall pay, as Fixed Rent for the Renewal Term, an amount
equal to Landlord’s Maximum Determination. If such resolution shall be in favor
of Tenant, then within 30 days after the final determination of Fair Market
Value for the Renewal Term, Landlord shall refund to Tenant any overpayment. Any
dispute as to Fair Market Value shall be determined as follows. A senior officer
of a recognized New York City leasing brokerage firm (the “Baseball Arbitrator”)
shall be selected and paid for jointly by Landlord and Tenant. If Landlord and
Tenant are unable to agree upon the Baseball Arbitrator, then the same shall be
designated by the American Arbitration Association (“AAA”). The Baseball
Arbitrator selected by the parties or designated by the AAA shall not have been
employed by Landlord or Tenant during the previous five-year period and shall
have at least ten years experience in the leasing of office space in Manhattan
in the vicinity of the Building. Landlord and Tenant shall each submit to the
Baseball Arbitrator and to the other its determination of the Fair Market Value
for the applicable Renewal Term, as set forth above, which need not be
Landlord’s Maximum Determination or Tenant’s Minimum Determination. The Baseball
Arbitrator shall determine which of the two rent determinations more closely
represents the Fair Market Value for the Renewal Term. The Baseball Arbitrator
may not select any other rental value for the Renewal Term other than one
submitted by Landlord or Tenant. The determination of the Baseball Arbitrator
shall be binding upon Landlord and Tenant and shall serve as the Fixed Rent
payable for the Renewal Term. After a determination has been made of the Fair
Market Value, the parties shall execute and deliver an instrument setting forth
the Fixed Rent for the Renewal Term, but the failure to so execute and deliver
any such instrument shall not affect the determination of such Fixed Rent in
accordance with this Article 42.

 

80



--------------------------------------------------------------------------------

ARTICLE 43

RIGHT OF FIRST OFFER

Section 43.1 As used herein,

“Available” means, as to the ROFO Space, that such space is vacant and free of
any present or future possessory right or option then existing in favor of any
third party. Tenant acknowledges that Tenant shall have no rights under this
Article 43 with respect to particular ROFO Space unless and until Landlord has
first leased such ROFO Space after the date of this Lease. Tenant further
acknowledges and agrees that the ROFO Space is presently vacant and that
Landlord may lease all or any of such space on whatever terms Landlord may deem
appropriate, and that the availability of the ROFO Space shall be subject to any
rights of first offer or expansion granted to other tenants in the Building as
of the date of this Lease as more particularly set forth on Schedule J annexed
hereto. Tenant further acknowledges and agrees that Tenant shall have no rights
under this Article 43 with respect to particular ROFO Space until the end of the
twenty-fifth (25th) month after the Rent Commencement Date. In addition, ROFO
Space shall not be deemed Available if Landlord is negotiating a renewal or
extension, or a new lease, with an existing occupant of the ROFO Space, and
Landlord shall be free to enter into any such agreement with such occupant at
any time.

“ROFO Space” means any space on the second (2nd), fourth (4th) or fifth
(5th) floors of the Building, provided that ROFO Space may include other space
in the Building marketed by Landlord together with the ROFO Space, even if such
other space is not on the second, fourth or fifth floors of the Building.

Section 43.2 (A) Provided that (i) this Lease shall be in full force and effect,
(ii) there shall not then be existing an Event of Default under this Lease,
(iii) Tenant (and its affiliates) shall then physically occupy the entire
Premises, and (iv) as of the Anticipated ROFO Inclusion Date (as hereinafter
defined), there shall be at least five (5) years remaining in the Term or the
Renewal Term (if Tenant shall have exercised its Renewal Option); then from and
after the end of the twenty-fifth (25th) month after the Rent Commencement Date,
if as and when, from time to time during the Term, all or any portion of the
ROFO Space becomes, or Landlord becomes aware that all or any portion of the
ROFO Space will become, Available, then Landlord, as soon as practicable, shall
give Tenant notice (a “ROFO Notice”) thereof, specifying (A) Landlord’s good
faith determination of the Fair Market Value for such ROFO Space, which shall
constitute the maximum thereof Landlord can claim as the Fair Market Value for
such space in any arbitration thereof (“Landlord’s Maximum ROFO Determination”),
(B) the date or estimated date that such ROFO Space has or shall become
Available (the “Anticipated ROFO Inclusion Date”), and (C) a description of such
ROFO Space.

(B) Provided that on the date that Tenant exercises a ROFO Space Option (as
hereinafter defined) and on the applicable ROFO Space Inclusion Date (as
hereinafter defined), (i) this Lease shall be in full force and effect,
(ii) there shall not then be existing an Event of Default under this Lease,
(iii) Tenant (and its affiliates) shall then physically occupy the entire
Premises, and (iv) at the time that Tenant exercises the ROFO Space Option and
on the ROFO Space Inclusion Date, there shall be at least five (5) years
remaining in the Term or the Renewal Term (if Tenant shall have exercised its
Renewal Option), Tenant shall have the option with

 

81



--------------------------------------------------------------------------------

respect to each portion of the ROFO Space covered by a ROFO Notice (a “ROFO
Space Option”), exercisable by notice (a “ROFO Acceptance Notice”) given to
Landlord on or before the date that is ten (10) Business Days after the giving
of such ROFO Notice (time being of the essence with respect to Tenant’s
obligation to give the ROFO Acceptance Notice by such date) to include such ROFO
Space (and not less than all of such ROFO Space) in the Premises for a term
ending on the Fixed Expiration Date. Tenant shall notify Landlord in its ROFO
Acceptance Notice whether Tenant accepts or disputes Landlord’s Maximum ROFO
Determination, and if Tenant disputes Landlord’s Maximum ROFO Determination, the
ROFO Acceptance Notice shall set forth Tenant’s good faith determination of the
Fair Market Value for such ROFO Space, which shall constitute the minimum that
Tenant can claim as the Fair Market Value for such space in any arbitration
thereof (“Tenant’s Minimum ROFO Determination”). If Tenant fails to object to
Landlord’s Maximum ROFO Determination in the ROFO Acceptance Notice and to set
forth therein Tenant’s Minimum ROFO Determination, then Tenant shall be deemed
to have accepted Landlord’s Maximum ROFO Determination as the Fair Market Value
for such ROFO Space.

(C) Notwithstanding anything to the contrary contained in this Section 43.2, if
at any time after the end of the twenty-fifth (25th) month after the Rent
Commencement Date all or any portion of the ROFO Space becomes, or Landlord
becomes aware that all or any portion of the ROFO Space will become, Available
when less than five (5) years but more than eighteen (18) months are then
remaining in the Term, Landlord nevertheless shall give the ROFO notice to
Tenant and Tenant nevertheless shall have the right to exercise the ROFO Space
Option if, together with the ROFO Acceptance Notice, Tenant shall exercise its
Renewal Option (in which event the limitation set forth in Section 42.1 as to
the time when the Renewal Notice may be given shall not apply).

Section 43.3 If Tenant timely delivers a ROFO Acceptance Notice, then, on the
date on which Landlord delivers vacant and broom-clean possession of the
applicable ROFO Space to Tenant (the “ROFO Space Inclusion Date”), such ROFO
Space shall become part of the Premises, upon all of the terms and conditions
set forth in this Lease, except (i) the Fixed Rent for the ROFO Space shall be
equal to the Fair Market Value, without an abatement of Fixed Rent,
(ii) Landlord shall not be required to perform any Landlord’s Work or any other
work, pay a Tenant Improvement Allowance or any other amount, or render any
services to make the Building or such ROFO Space ready for Tenant’s use or
occupancy, and Tenant shall accept such ROFO Space in its “as is” condition on
the applicable ROFO Space Inclusion Date, (iii) Tenant shall be obligated to pay
Escalation Rent for the ROFO Space pursuant to Article 3 (but with current base
years), (iv) Tenant shall be obligated to deposit with Landlord an additional
Security Deposit with respect to the ROFO Space commensurate with the existing
Security Deposit and (v) as may be otherwise set forth above.

Section 43.4 If in any ROFO Acceptance Notice Tenant disputes Landlord’s
determination of Fair Market Value, and Landlord and Tenant fail to agree as to
the amount thereof within thirty (30) days after the giving of the ROFO
Acceptance Notice, then the dispute shall be resolved by arbitration as set
forth in Section 42.3, except (i) Tenant’s Minimum ROFO Determination shall be
substituted for Tenant’s Minimum Determination and Landlord’s Maximum ROFO
Determination shall be substituted for Landlord’s Maximum Determination. If the
dispute shall not have been resolved on or before the applicable ROFO Space
Inclusion Date, then pending such resolution, Tenant shall pay, as Fixed Rent
for the applicable ROFO Space, an

 

82



--------------------------------------------------------------------------------

amount equal to Landlord’s Maximum ROFO Determination. If such resolution shall
be in favor of Tenant, then within 30 days after the final determination of Fair
Market Value, Landlord shall refund to Tenant any overpayment.

Section 43.5 If Landlord is unable to deliver possession of any ROFO Space to
Tenant for any reason on or before the applicable Anticipated ROFO Inclusion
Date, the applicable ROFO Space Inclusion Date shall be the date on which
Landlord is able to so deliver possession and Landlord shall have no liability
to Tenant therefor and this Lease shall not in any way be impaired. This
Section 43.5 constitutes “an express provision to the contrary” within the
meaning of Section 223-a of the New York Real Property Law and any other law of
like import now or hereafter in effect. Notwithstanding the foregoing, in the
event that Landlord is unable to deliver possession of any ROFO Space to Tenant
for any reason within six (6) months after the applicable Anticipated ROFO
Inclusion Date, (x) Tenant shall have the right to revoke its ROFO Acceptance
Notice, and in the event of such revocation, Tenant shall have no further rights
or obligations with respect thereto and (y) the terms and conditions of this
Article 43 shall remain in full force and effect. Tenant hereby acknowledges and
agrees that such rescission right shall be Tenant’s sole and exclusive remedy if
the ROFO Space Inclusion Date shall not have occurred within six (6) months
after the applicable Anticipated ROFO Inclusion Date, and that Landlord shall
have no other liability to Tenant for failure of the ROFO Space Inclusion Date
to occur.

Section 43.6 If Tenant fails timely to give a ROFO Acceptance Notice, then
Landlord may enter into one or more leases of the applicable ROFO Space (or any
portion thereof) with third parties on such terms and conditions as Landlord
shall determine.

Section 43.7 Promptly after the occurrence of a ROFO Space Inclusion Date,
Landlord and Tenant shall confirm the occurrence thereof and the inclusion of
the applicable ROFO Space in the Premises by executing an instrument reasonably
satisfactory to Landlord and Tenant; provided that failure by Landlord or Tenant
to execute such instrument shall not affect the inclusion of the applicable ROFO
Space in the Premises in accordance with this Article 43.

ARTICLE 44

USE OF ROOF

Section 44.1 Landlord contemplates that a portion of the roof of the Building
shall be used for a terrace with elevator access, containing wood decking, white
pavers and metal and wood pergola. To the extent Landlord maintains such terrace
and makes its use available to tenants in the Building generally, Tenant shall
have the non-exclusive right to use such terrace but strictly in accordance with
such rules, regulations, security procedures, insurance requirements and payment
terms as Landlord adopts on a Building-wide basis.

ARTICLE 45

SELF-HELP

Section 45.1 Provided that no monetary or material, non-monetary default under
this Lease is continuing, subject to the notice requirements set forth below, in
the event Tenant advises Landlord in writing that Tenant claims Landlord has
failed to perform its obligations

 

83



--------------------------------------------------------------------------------

with respect to the repair and maintenance of the DX Unit in accordance with the
express terms of Article 7 (collectively, the “DX Maintenance Obligations”),
Tenant shall have the right to remedy such Landlord failure provided that such
failure by Landlord of the DX Maintenance Obligations adversely affects Tenant’s
ability to conduct Tenant’s normal business operations in at least 5,000
rentable square feet of the Premises.

Section 45.2 Tenant’s right to remedy the foregoing DX Maintenance Obligations
shall (x) arise immediately in case of an emergency whereby Tenant believes, in
good faith, there is (i) imminent threat of physical injury to persons or
(ii) imminent threat of damage (other than a de minimis nature) to property that
reasonably mandates an immediate response, and (y) in all other cases arise only
after Tenant shall have first delivered to Landlord written notice of such
failure as set forth below. If Landlord fails to commence to remedy a failure to
perform the DX Maintenance Obligations within fifteen (15) days after delivery
of Tenant’s notice, Tenant may deliver a second written notice of such failure
to Landlord in 18 point print stating: “LANDLORD HAS FAILED TO PERFORM ITS DX
MAINTENANCE OBLIGATIONS UNDER ARTICLE 7 OF THE LEASE. IF LANDLORD FAILS TO
COMMENCE TO REMEDY LANDLORD’S FAILURE TO PERFORM SUCH OBLIGATIONS WITHIN FIVE
(5) BUSINESS DAYS, TENANT INTENDS TO EXERCISE ITS RIGHT OF SELF-HELP UNDER
ARTICLE 45 OF THE LEASE,” and if Tenant delivers such second notice and Landlord
fails to commence such remedy within such five (5) Business Day period and
thereafter diligently pursue such remedy, then Tenant shall have the right to
remedy such failure as provided above. Notwithstanding the time periods
described above, Landlord shall use good faith efforts to commence the DX
Maintenance Obligations as soon as commercially practicable. If Tenant performs
any of Landlord’s DX Maintenance Obligations, Landlord shall reimburse Tenant
for its reasonable out-of-pocket costs of performance within thirty (30) days
after a statement is given to Landlord of the amount of such costs and the
parties to which such payments have been made, unless Landlord notifies Tenant
that Landlord disputes either the propriety of Tenant’s action and/or that the
costs incurred by Tenant were excessive.

*        *        *

[Remainder of Page Intentionally Left Blank; Signature Page Follows.]

 

84



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease as of the
day and year first above written.

 

LANDLORD: RFL 160 FIFTH LLC, a Delaware limited liability company By:  

/s/ Aby Rosen

  Name:  

Aby Rosen

  Title:  

Member

TENANT: FORRESTER RESEARCH, INC., a Delaware corporation By:  

/s/ Michael Doyle

  Name:  

Michael Doyle

  Title:  

Chief Financial Officer

Tenant’s Federal Employer Identification Number

04-27977789

 

85



--------------------------------------------------------------------------------

SCHEDULE A

Floor Plan

 

LOGO [g652998ex10_29pg086.jpg]

ALL AREAS, DIMENSIONS AND CONDITIONS ARE APPROXIMATE.

 

A-1



--------------------------------------------------------------------------------

SCHEDULE B

Building Rules & Standards For Alterations

TABLE OF CONTENTS

 

         Page  

Tenant’s Responsibilities prior to any Alteration Work

     B-2   

1.

 

Landlord’s Consent

     B-2   

2.

 

Construction Plans and Applications

     B-2     

A Formatting Guidelines:

     B-2     

B. Architectural Drawings and Specifications

     B-3     

C. Mechanical Engineering Drawings and Specifications

     B-5     

D. Electrical Engineering Drawings and Specifications

     B-6     

E. Plumbing Engineering Drawings and Specifications

     B-6     

F. Fire Suppression (Sprinkler) System Engineering Drawings and Specifications

     B-7     

G. Fire and Life Safety System Engineering Drawings and Specifications

     B-7     

H. Structural Engineering Drawings and Specifications

     B-8     

I. Card Access/Security Cameras Drawings and Specifications

     B-8   

3.

 

Permits

     B-9   

4.

 

Contractor Qualifications

     B-9   

5.

 

Insurance and Indemnification

     B-10   

Tenant’s Responsibilities during Construction of Alterations

     B-12   

1.

 

Permissible Work Periods and Work in Non-Tenant Areas

     B-12   

2.

 

Protection of Building

     B-12   

3.

 

Demolition and Construction

     B-12   

4.

 

Controlled Inspections

     B-13   

5.

 

Landlord’s Review of Work

     B-13   

6.

 

Inquiries and Submissions

     B-13   

7.

 

Storage of Materials and Tools

     B-13   

8.

 

Building Construction Services

     B-13   

9.

 

Prohibited Activities

     B-14   

10.

 

Completion Certificates & Completion of Work

     B-14   

11.

 

As-Built Drawings and Specifications

     B-14   

12.

 

Update of Building’s Drawings

     B-14   

13.

 

Contractor’s Rules and Regulations

     B-14   

Forms

       B-6   

PARTIAL RELEASE AND WAIVER OF LIENS

     B-6   

FINAL RELEASE AND WAIVER OF LIENS

     B-8   

 

B-1



--------------------------------------------------------------------------------

The terms “Decorative Alterations” and “Alterations” and other capitalized terms
not defined in the Building Rules and Building Standards for Alterations (the
“Standards”) shall have the respective meanings ascribed to them in the Lease to
which this Schedule B is annexed or incorporated by reference. Tenant shall
comply with these Standards in addition to all other provisions set forth in or
referred to in the Lease. The Standards shall not be construed as limiting or
otherwise modifying the terms and conditions of any consent to Tenant’s work.
These Building Standards and Rules for Alterations may be revised by Landlord
from time to time. Tenant is responsible for all associated costs and or fees in
connection with Alteration Work unless otherwise specified in the Lease,
including but not limited to (subject to the provisions of the Lease) third
party expenses incurred by Landlord associated with reviewing Tenant’s
submission requesting Landlord’s Consent.

Tenant’s Responsibilities prior to any Alteration Work

1. Landlord’s Consent: Except as otherwise provided in the Lease, prior to
making any Alterations, Tenant is required to obtain Landlord’s written approval
as set forth in the Lease (“Consent”) to the Construction Plans and Applications
outlined below. Prior to making any Decorative Alterations, Tenant is required
to notify Landlord thereof in accordance with the Lease. In order to obtain
Landlord’s Consent, when required by the Lease, Tenant shall submit Construction
Plans and Applications sufficient to fully define the work proposed in order for
the Landlord to provide their consent as well as update their records. The
procedure for Landlord’s consent is defined in Article 6 of the Lease; Tenant
shall follow these guidelines in submitting for Approvals and verification
process. No work shall proceed without receiving Landlord’s consent. Landlord
reserves the right to stop any work being performed by the Tenant’s General
Contractor and or sub-contractors that does not have written consent, if such
consent is required by the Lease.

2. Construction Plans and Applications: All Design and Construction must conform
to the current Building Codes and Zoning Requirement as issued by the
authorities having jurisdiction. In all cases of Alterations, the Plans and
Applications must be submitted to the Building Manager who will distribute them
to the appropriate parties for review and/or approval, if applicable. Landlord’s
written approval will be issued in the timeline provided for in Article 6 of the
Lease. The plans should follow the following guidelines:

A. Formatting Guidelines:

 

  (A) All plans must be drawn at either 1/8” or 1/4” per foot scale; details
must be of sufficient scale to show complete information.

 

  (B) All tenant alteration drawings submitted must be complete. Landlord will
not review drawings unless issued as a complete set.

 

  (C) All final drawings and “As-Built” drawings shall be submitted on AutoCAD
format to the Building Management Office.

 

  (D) Drawings must be minimum size of 18” x 24”.

 

B-2



--------------------------------------------------------------------------------

  (E) All plans shall have title block showing the following:

 

  (1) Building address and floor number;

 

  (2) Name of Tenant;

 

  (3) Scale and date;

 

  (4) Name, address and telephone number of architect or designer and engineers;

 

  (5) Numbering for all sheets; and

 

  (6) Revisions and all changes to plans noted in revision box (indicating the
extent of changes and date).

 

  (F) Drawings must show all existing conditions, i.e., walls, doors, columns,
lights, switches, electric and telephone outlets, as well as:

 

  (1) Indicate all work to remain;

 

  (2) Show existing work to be removed;

 

  (3) Add new work on separate page;

 

  (4) Provide legend of material covering all new and existing work, indicating
location types, sizes and fire ratings of all partitions of any type of material
and construction

 

  (5) Provide plot plan showing location of work, public corridors, Building
stairs and elevators.

 

  (G) All new work, partitions, doors, electrical and telephone outlets must be
fully dimensioned. Aligning work with existing work is permitted; however, no
dimensions should be given from work that is to be demolished. Where possible,
dimensions should be given from existing walls, column faces, or centerline of
window mullions. Drawings must indicate whether dimensions are from partition
face or partition centerline.

B. Architectural Drawings and Specifications: Must include at a minimum, but not
be limited to the following:

 

  (A) Construction Plan fully dimensioned, including the location, types, sizes
and fire ratings of all partitions and doors of any type of material and
construction.

 

  (1) Partitions are permitted perpendicular to the exterior wall, no partitions
should block the perimeter windows.

 

  (2) No mechanical fastening of walls to the perimeter fin tube radiation where
they intersect each other.

 

B-3



--------------------------------------------------------------------------------

  (3) All Demising partitions must be acoustically lined.

 

  (4) All corridor partitions and doors must comply with the latest codes.

 

  (B) Door and Hardware Schedule including the location, types, sizes, fire
ratings and finishes of all door frames, doors and door saddles of any type, and
all associated hardware including types, manufacturer, model numbers and
finishes of all hardware. All fail-safe hardware must be compatible with the
building’s fire alarm system.

 

  (C) Glass and Glazing Schedule Glass and glazing components shall include all
windowed doors, sidelights, pass-through, clear stories and framing, including
the types, sizes, thickness, fire ratings and finishes.

 

  (D) Reflected Ceiling Plan fully dimensioned and coordinated with the other
disciplines, including the switching arrangements for lighting, all lighting
fixtures, fire and life safety devices, sprinkler heads, air conditioning
diffusers and/or return grilles. The drawing shall include the ceiling types
throughout the Premises including the manufacturer, style and/or model numbers
and finishes of any acoustical ceiling systems, including main bars, grids and
molding.

 

  (E) Power, Fire System, Telephone and Communication Plan including all wall
mounted electrical power outlets, whether ganged or separately circuited,
specifying type, style, color and finish of outlets and cover plates, mounting
positions and heights. This drawing shall include all fire alarm connection.
This drawing shall show all telephone and communication outlets including
manufacturer, style, color and finish of cover plates, and mounting positions
and heights.

 

  (F) Finish Plan including all wall, floor, base and trim finishes throughout
the Premises.

 

  (1) Furniture, carpeting and wall covering must be certified nonflammable and
bear the Underwriters’ Laboratory Approval.

 

  (G) Details of any type, required to understand the type and quality of the
various components of the various installations. As example but not limited to:

 

  (1) Waterproofing of all toilet rooms, pantries with dishwashers or water
service with a membrane waterproofing over the entire room and up all partitions
4”.

 

  (2) Built-in woodworking and cabinetry constitute Alterations and must be
constructed of fireproof materials and meet applicable codes. A copy of the
material certificates indicating flame spread, etc., must be submitted to
Landlord.

 

  (3) Penetrations through the floor slab must be properly fire safed or patched
with concrete through the full penetration.

 

  (4) Window Shades shall conform to the Building Standards (i.e., shades shall
be purchased through the Building Window treatment Contractor). No other window
treatments are permitted. Replacement, repair and cleaning of window shades
shall be coordinated and performed by Manager at the sole cost of the Tenant.

 

  (5) Public Toilets are not to be altered in any way unless previously
authorized per the Lease (except that Tenant shall have the right in its
discretion to change the column covers).

 

B-4



--------------------------------------------------------------------------------

  (H) Specifications as required for the complete implementation of the work.

 

  (I) Building Department Plan and Note Sheets required for filing and permit
acquisition including a plot/key plan, applicable D.O.B. Notes, partitions and
ceiling details, a construction legend, ADA handicap maneuvering clearances and
plumbing fixture elevations and sections.

 

  (J) Demolition Plan to the extent necessary to obtain a permit and to ensure
that the bidding general contractors/contractors understand the scope and limits
of the required demolition and removals. All abandoned or unused cabling,
raceways, sheet metal, ductwork, conduit, pipes, etc., shall be removed back to
there point of origin. Active systems shall be capped appropriately. Abandonment
in-place is not permitted.

C. Mechanical Engineering Drawings and Specifications: Must include at a
minimum, but not be limited to the following:

 

  (A) Plan layout and details showing changes and/or additions to the base
building heating, ventilating and air conditioning systems servicing the
Premises. Include sheet metal drawings, equipment specifications, piping if
applicable and control diagrams. Clearly indicate the method proposed to
accomplish the required ventilation index and meet the requirements of the New
York State Energy Conservation Construction Code (as amended), and any other
requirements covering this Work.

 

  (B) Specifications as required for the complete implementation of the Work.

 

  (C) Supplemental air conditioning system(s) can not be installed without
Landlord’s Consent (written permission, which shall not be unreasonably withheld
or delayed), unless permission was previously granted in the Lease. Where
required, Tenant shall submit a complete design indicating type of system,
equipment specifications, sheet metal drawings, piping if applicable, controls
diagrams. The design is to include the following design and installation
criteria:

 

  (1) Intentionally omitted.

 

  (2) Tenant shall engage Landlord’s Class “E” Fire Alarm System Vendor at
Tenant’s sole expense for the installation of additional devices/points and
modifying and reprogram the system as required by the additional equipment.
Tenant shall also enter into “Turn Key” agreement for the term of the Lease to
maintain and service the added devices/points due to the additional equipment.

 

B-5



--------------------------------------------------------------------------------

  (3) Intentionally omitted.

 

  (4) That the system modifications must be demonstrated as operable in the
presence of the Consulting Engineer, the Building’s Chief Engineer, the Building
Manager and/or his or her designee. Tenant to provide notice of the tests to all
parties at least 72 hours in advance; all tests are to be performed after normal
business hours in order not to disturb other Tenants of the Building.

D. Electrical Engineering Drawings and Specifications: Must include at a
minimum, but not be limited to the following:

 

  (A) Lighting Plan indicating fully labeled circuiting. Connections must be
concealed and not exceed three feet in length for motors and six feet in length
for lighting fixtures.

 

  (B) Telephone and Communications Plan. All wire within the Premises shall be
run as plenum rated cable and comply with code. Fire and Life Safety System
wiring shall not be bundled with any other wiring.

 

  (C) Tenant Power Plan indicating fully labeled circuiting.

 

  (D) Single-line diagram of the Tenant’s electrical distribution from the point
of connection to the existing buss duct(s) or power riser(s) up to and including
all tenant distribution panels.

 

  (E) Panel Schedules including accurate phase balance calculations. All panels
must be properly grounded, phase balanced and tagged.

 

  (F) Specifications as required for a complete implementation of the Work.

 

  (G) Calculations of entire electrical load expressed in resultant watts per
square foot.

E. Plumbing Engineering Drawings and Specifications: Must include at a minimum,
but not be limited to the following:

 

  (A) Plans showing all proposed modifications and/or additions to the
Building’s domestic hot and cold water systems and domestic waste and vent
systems must be shown, including all points of connection to the water, waste
and vent risers. Work to be done in any ceilings in any other tenant spaces or
in the common areas must be specified to be installed on overtime.

 

  (1) Domestic Water System: Cold and hot domestic water piping from pump
discharge to and including any main risers must be type-K copper tubing of
proper pressure rating with brazed or silver soldered fittings. Branch piping
must be type-K copper tubing with soldered connections (95/5 - no lead). Valves
must be compatible in pressure rating and material, and the piping materials and
must not cause the formation of galvanic corrosion Only Apollo ball valves may
be used on three-inch piping or smaller. Only Building standard high-performance
Grinnell butterfly valves may be used in piping over three inches.

 

B-6



--------------------------------------------------------------------------------

  (2) Hot Water System: Tenant may not connect to the buildings hot water
systems for private bathrooms, kitchen/pantry, etc. Tenant may install “instant
hot system” similar to REMAX Model SP2412 having a 33 degree Fahrenheit rise at
5 GPM connected to the tenant electrical panel, or may use a dedicated tank type
hot water heater suitably sized with overflow pan and leak detector. The leak
detector should be connected to the building BMS.

 

  (3) Waste and vent piping must be cast iron or no-hub connections.

F. Fire Suppression (Sprinkler) System Engineering Drawings and Specifications:
Must include at a minimum, but not be limited to the following:

 

  (A) Plans showing complete system layout, indicating type, size and location
of piping and heads; including the location of the hydraulically most remote
1,500 square foot area as required by code.

 

  (B) All hydraulic calculations inclusive of identifying any changes needed to
the floor PRV setting and the scope shall include any adjustment of the PRV as
required.

 

  (C) Any requirements of the New York City Department of Buildings, Fire
Department or any other governing agency. Flexible sprinkler lines are not
acceptable.

 

  (D) The Base Building sprinkler riser diagram updated to include the current
installation(s).

G. Fire and Life Safety System Engineering Drawings and Specifications: Must
include at a minimum, but not be limited to the following:

 

  (A) Plans showing a complete addressable fire/smoke detection devices, alarm
devices, warden stations and other requirements of all applicable codes. The
Consulting Engineer shall consult with the Landlord’s Building Class “E” system
vendor, and incorporate the actual point-to-point wiring diagrams for the
required system modifications on the fire/life safety system drawings. These
drawings must show a device location, an operational sequence, and a one-line
riser diagram. They must also include notes indicating the following:

 

  (1) Requirement for Contractor to retain Landlord’s Building Class “E” system
vendor to install all fire alarm related devices and wiring “TURN KEY” inclusive
of required filings, inspections and permit fees.

 

  (2) That all required Class “E” System work must be included under the general
contract as a sub-subcontract to the electrical sub-contractor;

 

  (3)

That the contractor has included in his price: all necessary re-programming, any
head-end Class “E” System work; update of the Class “E” System (i.e.

 

B-7



--------------------------------------------------------------------------------

  addressable devices), riser diagram, and any lateral wiring changes from the
riser to the Fire Command Station and from the subject spaces to the applicable
Class “E” System sub-panels. The modified diagram shall also note all types and
quantities of field devices installed, relocated or modified in the Premises.

 

  (4) Except with respect to Landlord’s Work, Tenant is responsible for ensuring
at its expense, that the Class “E” System sub-subcontractor and their
sub-contractors will correct any defect which may appear on any Fire Department
inspection of the work covered under this contract and will be responsible for
any fines levied and re-inspection fees as a result of any such letter of defect
or violation. The Tenant will provide the Building Manager the Fire Department
Letter of Approval once obtained.

 

  (5) That the system modifications must be demonstrated as operable in the
presence of the Consulting Engineer, the Building’s Chief Engineer, the Building
Manager and/or his designee. Notice of the test must be given to all parties at
least 72 hours in advance; all tests are to be performed after normal business
hours in order not to disturb other tenants of the building.

 

  (6) Upon entering into “Turn Key” agreement with the Fire Alarm vendor an
additional contract for the term of the Tenants Lease must be signed between the
Tenant and Fire Alarm vendor to maintain the Fire Alarm devices in the demising
space. Failure of Tenant to enter into agreement with the Fire Alarm vendor
shall authorize Landlord to engage Fire Alarm vendor in performing all necessary
maintenance work at Tenant sole expense and also places tenant in default of
Lease.

H. Structural Engineering Drawings and Specifications: Must include at a
minimum, but not be limited to the following: (No such modifications may be
undertaken without the express written consent of Landlord’s structural
engineer)

 

  (A) Plans & Details showing structural modifications or improvements required
where deign loads exceed the structural floor load as noted in the Certificate
of Occupancy (100lbs/SF Live Load), or where floor openings or structural
supports are required. Drawings must be developed by a structural engineer
licensed to practice in the State of New York and must include, without
limitation:

 

  (1) Structural steel modifications, fireproofing repairs, new slabs, including
re-enforcing details, a list of all controlled inspections, and any other
details necessary to fully outline the work necessary to maintain the structural
integrity;

 

  (2) All structural engineering calculations.

I. Card Access/Security Cameras Drawings and Specifications: Must include at a
minimum, but not be limited to the following:

 

  (A) Plans indicating additional Devices and or modifications.

 

B-8



--------------------------------------------------------------------------------

  (B) Single-line diagram from to point to point of connections to. Tenant shall
be responsible to comply with all codes when installing card access within their
premises. Security cameras are not permitted within the public corridor at any
time.

 

  (C) Tenant shall be responsible for the operational and maintenance expense of
all additional devices that they have installed.

3. Permits: No work shall commence without providing Building Manager all
original permits and approvals as required by any agencies having jurisdiction.
Tenant shall post a duplicate permit on the Premises in a conspicuous location,
prior to the commencement of any work.

 

  (A) Tenant is required to utilize Landlord’s Building Filing Agent/Expediter
for all DOB Applications, filings, close-outs and all agency work.

 

  (B) Self-Certification: Tenant shall submit all properly executed Alteration
Type II forms or Alteration Type I forms, Department of Buildings Form PW1 and
Department of Buildings Technical Report Forms for legal application for permits
and sign-offs as required by the scope of the work to be performed

 

  (C) If Tenant’s contractor intends to use the Self-Certification provision
under the Department of Buildings Directive #14, all required Department of
Buildings Technical Report Forms must accompany the alteration request letter
along with all other forms required.

 

  (D) At the completion of the job, all required signed and sealed Department of
Buildings Technical Report Forms, a final letter of satisfactory completion from
the Department of Buildings and a letter of approval from the Fire Department
(if required) must be given to the Building Manager.

4. Contractor Qualifications: Tenant shall submit to the Building Manager in
writing a list of all proposed General Contractors and sub-contractors that are
to bid for any type of Tenant Alteration Work. Landlord in writing must then
approve General Contractors and all sub-contractors in advance, as provided in
the Lease. Landlord reserves the right to stop any work being performed by the
Tenants General Contractor and or sub-contractors who do not have written
consent from the Building Management. Tenant may not employ any contractor or
subcontractor whose presence in the Building would cause labor disputes, work
stoppages or picketing by other tradesmen working in the Building.

 

B-9



--------------------------------------------------------------------------------

5. Insurance and Indemnification: Before commencing work, each contractor and
subcontractor must furnish certificates of insurance as required hereunder,
including without limitation, certificates evidencing Builder’s Risk Insurance
and Worker’s Compensation Insurance. Such Certificates of Insurance must be
issued by an insurance carrier authorized to do business in New York State and
acceptable to the Landlord naming RFL 160 Fifth LLC, 200 Greenwich Fee LLC, RFR
Holdings LLC, RFR Realty LLC, Owner’s Managing Agent, Owner’s Lender and
Development Manager and their respective partners, Directors, Officers,
Employees, Agents and representatives. The Union Labor Life Insurance Company,
as agent for the Lenders, their successors and assigns, Aby Rosen and Michael
Fuchs (Principals), as agents for the Owner, shall be Additional Insureds with
the following coverage which must be maintained until completion of the work and
written on an “occurrence” basis:

For all contractors and subcontractors (except Minor Subcontractors (as
hereinafter defined)):

(I) Worker’s Compensation and Employers’ Liability Insurance covering each and
every worker employed in, about or upon the work, as provided for in all
statutes applicable to Worker’s Compensation and Employers’ Liability;

(II) Commercial General Liability Insurance for not less than the following
limits:

 

  (A) Personal Injury: $5,000,000 per person

$5,000,000 per occurrence

 

  (B) Property Damage: $500,000 per occurrence

$5,000,000 per aggregate

 

  (C) Tenant must also carry automobile liability insurance and blanket
contractual liability coverage for Tenant’s indemnity obligations to Landlord
under the Lease into which this “Construction Guidelines” is incorporated;

 

  (III) Umbrella Coverage: $5,000,000 per occurrence; $5,000,000 per aggregate;
and

 

  (IV) Before commencing work, such contractor/subcontractor must deliver to
Landlord:

An agreement satisfactory to Landlord pursuant to which contractor/subcontractor
agrees to indemnify and hold harmless the Landlord against loss or expense by
reason of liability imposed by law upon Landlord because of personal injuries
(including death), accidentally sustained by any person or persons or on account
of damage to property arising out of or in consequence of the performance of any
Alterations caused by the negligence of contractor/subcontractor, its employees,
agents, (sub-)subcontractors or suppliers.

For minor subcontractors whose work engagements shall not (x) include work on
any of the structural elements of the Building or Building systems or (y) cost
more than an aggregate amount (including labor and materials) of $75,000.00
(“Minor Subcontractors”):

 

 

  (I) Worker’s Compensation and Employers’ Liability Insurance covering each and
every worker employed in, about or upon the work, as provided for in all
statutes applicable to Worker’s Compensation and Employers’ Liability;

 

  (II) Commercial General Liability Insurance for not less than the following
limits:

 

  (A) Personal Injury: $2,000,000 per person

$2,000,000 per occurrence

 

  (B) Property Damage: $500,000 per occurrence

$2,000,000 per aggregate

 

B-10



--------------------------------------------------------------------------------

  (III) Umbrella Coverage: $2,000,000 per occurrence; $2,000,000 per aggregate;
and

 

  (IV) Before commencing work, such subcontractor must deliver to Landlord:

An agreement satisfactory to Landlord pursuant to which subcontractor agrees to
indemnify and hold harmless the Landlord against loss or expense by reason of
liability imposed by law upon Landlord because of personal injuries (including
death), accidentally sustained by any person or persons or on account of damage
to property arising out of or in consequence of the performance of any
Alterations caused by the negligence of subcontractor, its employees, agents,
sub-subcontractors or suppliers.

 

B-11



--------------------------------------------------------------------------------

Tenant’s Responsibilities during Construction of Alterations

1. Permissible Work Periods and Work in Non-Tenant Areas: The following work
shall be performed after 6:00 p.m. and before 8:00 a.m. on Business Days or on
Weekends, provided that at least 24 hours written notice is given to the
Building Manager during the regular work week: Landlord’s representative at
Tenant’s expense must supervise all demolition related to structural and MEP
components at Landlord’s discretion.

 

  (A) Work in any other tenant’s areas (written request to Building Management
at least 5 business days notice);

 

  (B) Work in any common area of the Building that would interfere with the
normal use of such common area;

 

  (C) Work requiring the shut down or cessation of any utility (At least 20
business days notice)

 

  (D) Any coring, drilling, hammer drilling, demolition or other activity that
generates or causes noises that can be heard outside the Premises and that
disrupts other occupants of the Building or interferes with the conduct of their
business, as reasonably determined by Landlord. Any costs associated with any
utility shutdown will be at Tenant’s expense.

 

  (E) All work involving areas other than Tenant’s Premises must be completed by
the next Business Day with such area restored to the same condition as existed
immediately prior to such work.

2. Protection of Building: All public areas must be protected to the sole
satisfaction of the Landlord. Any damage to the Building (including tenanted
space) caused by Tenant or its contractors shall be repaired at Tenant’s and or
contractors expense to the sole satisfaction of Landlord. Flooring, walls, and
service elevator door/trim in common floor areas must be protected including but
not limited to the following at all times:

 

  (A) 1/4” Masonite over the carpet and terrazzo from the area of work to
freight service car, taped at seams and covering the entire carpet;

 

  (B) 1/4” Masonite over freight entrance doors;

 

  (C) A clean, damp walk-off carpet from the work area, which must be changed by
contractor upon demand by the Building Manager.

3. Demolition and Construction: Except as otherwise provided in the Building
Rules and Building Standards for Alterations, Tenant shall be permitted to
perform Alterations during Operating Hours, provided that such work does not
unreasonably interfere with or interrupt the operation and maintenance of the
Building or unreasonably interfere with or interrupt the use and

 

B-12



--------------------------------------------------------------------------------

occupancy of the Building by other tenants in the Building. Otherwise,
Alterations shall be performed at Tenant’s expense and at such times as Landlord
may from time to time reasonably designate. All demolition and removals must be
performed after 6 p.m. and before 8:00 a.m. on Business Days or on weekends and
the Building Manager must be given at least 48 hours prior written notice. If
the demolition involves a Department of Buildings’ permit, an after-hours permit
is required. The delivery, handling, and installation of materials, equipment,
and debris must be prearranged. Cleaning must be controlled to prevent dirt and
dust from infiltrating into adjacent tenant premises or mechanical areas.
Landlord’s representative at Tenant’s expense must supervise all demolition and
installation of materials and or equipment, which impact the floor above, below,
or adjacent tenant space.

4. Controlled Inspections: Tenant at their sole expense shall perform controlled
inspections conducted by a third party testing agency approved by Landlord for
any Work involving structural modifications, welding, fire-stopping,
fireproofing, etc., and any Work affecting the Building systems, including
without limitation, the Class “E” System.

5. Landlord’s Review of Work: All work shall be subject to periodic review by
Landlord’s representative. Such reviews shall be done at Tenant’s expense (as
provided in the Lease).

6. Inquiries and Submissions: Contact Building Manager with all inquiries,
submissions, approvals, and all other matters.

7. Storage of Materials and Tools: Must be contained within the Tenant’s
Premises no exceptions. All fire exists must be kept clear and accessible at all
times.

8. Building Construction Services: Tenant and their contractors must comply with
the Building’s rules concerning the availability and charges for use of a
Landlord designated elevator, personnel, sprinkler and fire alarm drain downs
and disconnects, controlled inspections, drawing reviews and the handling of
materials, equipment and debris.

 

  (1) Arrangements for Landlord designated elevator use must be made in advance
as required by the Lease. Tenant is responsible for any and all charges that may
arise from such request. Tenant will be charged for service if the request for
use is not cancelled within 8 business hours. Landlord shall have the right to
stop construction services (Landlord designated elevator usage, engineering,
security and porter services, etc.) if tenant or tenant’s representative fail to
pay invoices issued to them in accordance with the Lease within the allotted
time therefor. All future construction service requests shall be payable via
certified check the day of the requested service at the minimum rate set by the
management office.

 

  (2) Tenant’s vendor(s), contractor(s) and sub-contractor(s) shall utilize only
the Landlord designated elevator. Anyone violating this rule will be escorted
from the building immediately. All vendor(s)’, contractor(s)’ and
sub-contractor(s)’ personnel are to use the Landlord designated elevator only at
all times during the duration of the work.

 

B-13



--------------------------------------------------------------------------------

9. Prohibited Activities: Burning of holes in structural steel and chopping of
fireproofing around the structural steel is prohibited unless specifically noted
in the Tenant’s drawings, reviewed, and approved by the Landlord.

10. Completion Certificates & Completion of Work: Tenant and/or Tenant’s
contractor shall submit the following certificates to Landlord upon completion
of work, including, but not limited to:

 

  (1) Alteration Type II Application approvals and sign-offs issued by the
Department of Buildings (including fireproof wood test reports)

 

  (2) Equipment Use Permits

 

  (3) Approvals of the Landmarks Preservation Commission of New York City (if
Applicable)

 

  (4) Electrical and air-conditioning certificates issued by the Bureau of Gas
and Electricity, the Board of Fire Underwriters, and any other agency having
jurisdiction

 

  (5) An air balance report performed and signed by building’s designated air
balancer

 

  (6) Final “As built” Drawings in AutoCAD and mylar sepias showing all work in
full detail.

11. As-Built Drawings and Specifications: Upon completion of the work, Tenant
shall provide the Building Manager with 3 sets of contractor’s drawings and an
electronic copy of all drawings on AutoCAD labeled as “As-Built Drawings”
indicating any changes to existing architectural, structural, electrical,
mechanical, fire alarm, plumbing or telephone wiring.

12. Update of Building’s Drawings: Landlord, at Tenant’s expense, shall make
whatever updates are necessary to the Building’s drawings to reflect the
Alterations. This includes, but is not limited to updating electrical, fire
alarm and tenant condenser riser diagrams to the extent these systems are
affected by the tenant’s work.

13. Contractor’s Rules and Regulations: Tenant shall have there General
Contractor/contractors comply with the attached Contractor’s Rules and
Regulations.

 

B-14



--------------------------------------------------------------------------------

160 FIFTH AVENUE

CONTRACTOR’S RULES AND REGULATIONS

The following rules and regulations will dictate the conduct of all contractors
performing construction related services at 160 fifth Avenue. These regulations
are presented as a guide as to the manner in which contractors, (which refers to
the employees of the general and all sub contractors), are expected to conduct
their daily functions, but are not the limit of regulations that may be enforced
during the scope of the project.

Landlord reserves the right to amend as appropriate these rules and regulations
as the particular situation dictates. The overall intent of these regulations is
to ensure the efficient completion of the tenants’ project with minimal
inconvenience to the other tenants on the construction floor and throughout the
building. The management will determine the meaning of these rules and
regulations should uncertainty regarding the meaning of any particular statement
arise.

 

  (i) Prior to the commencement of any work within the building the General
Contractor shall provide to Management a Certificate of Insurance and required
Endorsement for General Liability and Workmen’s Compensation in the amounts,
form and worded exactly in the manner of the example attached plus the same for
each of their sub-contractors.

 

  (ii) Except as otherwise provided in the Lease, all deliveries of materials
shall be made before 8:00 AM or after 6:00 PM, Monday - Friday. No large
deliveries shall be allowed during regular business hours. Arrangements for
freight elevator access must be made with the management office by no later than
4:00 PM on the day prior to the scheduled delivery. Arrangements for Saturday
deliveries must be made no later than 1:00 PM on the Friday prior. The
contractor is responsible for protecting the elevators, corridors (carpets and
walls) to the satisfaction of the management. The areas will be inspected prior
to and immediately after the deliveries by both a representative of the
contractor and building management, the contractor and /or tenant will be held
liable for any and all damages incurred during the course of the project

 

  (iii) Except as otherwise provided in the Lease, all construction and /or
demolition debris must be removed from the premises before 7:00 am, rubbish
containers must not be left unsupervised while waiting for pickup, contractor
will have a laborer on site to ensure that the containers are properly removed
and any residual debris cleaned up immediately. No containers will be permitted
to remain outside the building after 8:00 am, if the rubbish contractor fails to
remove the material by the appointed time, the contractor must bring the
containers back onto the project site.

 

B-1



--------------------------------------------------------------------------------

  (iv) There will be a designated elevator for use as freight and will be
operated only by building personnel, under no circumstances is the contractor
permitted to take control of the elevator for any reason. Building trades are
not permitted on the passenger elevators and stairwells; all trades will enter
and exit the work areas via the designated freight elevator. Construction
personnel found violating these polices will be escorted from the building
permanently. All construction work scheduled for after normal business hours
must reserve the freight elevator for transportation to and from the work site
at all times.

 

  (v) Contractors are expressly prohibited from using the restroom facilities on
occupied floors, should the need arise, contractors shall use the facilities in
the lower basement areas or as otherwise directed by the Landlord. If there are
no other occupants on the floor on which the project is being conducted, the
contractor is responsible to clean and maintain the restrooms used on a daily
basis by its personnel. The construction areas must be kept clean and swept at
the end of each work day, using an approved dustless sweeping compound, damp
mats must be placed at all points of egress from the construction site to
prevent / limit the carryover of dust and dirt through the other areas of the
building. Failure to properly protect or prevent the transmission of dirt to
other areas of the building / floor will result in the contractor being held
liable for the costs to clean and if deemed necessary replacement of the damaged
areas.

 

  (vi) There will be no use of obscene or potentially offensive language,
yelling, comments, and gestures in any location within the building. Graffiti of
any kind will not be tolerated anywhere within the building. Radio playing is
not permitted. Individuals violating these rules will be escorted out of the
Building.

 

  (vii) Contractors shall not, in any way, interfere or cause interruptions in
the daily operation and maintenance of the building or the use of the building
facilities by the tenants.

 

  (viii) All work being conducted on an after hours basis will be supervised by
the building engineers and/or security staff; all costs associated with this
overtime supervision shall be the responsibility of the tenant and/or
contractor.

 

  (ix) Core drilling of floors, heavy banging, chopping and the use of power
assisted tools for hammering must be started after 6:00 pm and completed prior
to 8:00 am. Contractors are expected to supervise their employees and to ensure
that the work is completed in an efficient professional manner at all times
without any unnecessary noise. Noise complaints from surrounding tenants will
cause postponement of the offending work until non business hours.

 

B-2



--------------------------------------------------------------------------------

  (x) The building management office must be notified prior to the commencement
of any welding, sweating, soldering or cutting of wood or other materials which
might cause smoke to be generated, so that arrangements may be made to prevent
the transmission of false fire alarms throughout the building or to the NYC Fire
Department via the buildings Class “E” system. Any alarm transmitted due to the
negligence of the General Contractor or any of their sub-contractors, tenant’s
and or building’s contractors and or vendors shall be levied a $1,000.00 penalty
for each Alarm Occurrence and or that penalty will be deducted from the next
invoice statement. There are NO EXCEPTIONS. Failure to pay such penalty shall
result in the contractors or vendors removal from the building. City Permits,
fire watch (by persons carrying Form 820-Certificate of Qualification and
Fitness) and protective blankets are required for all burning and welding. It is
the Tenant’s General Contractor’s responsibility to provide for the proper fire
watch personnel as per code, and all fire watch personnel must sign-in and out
with the Building’s Fire safety director on duty. A log will be maintained at
the lobby desk for this purpose.

 

  (xi) The building management office must be notified prior to any work being
done on the sprinkler system. The building engineers are the only persons
permitted to shut down and drain the sprinkler loops and / or riser to a
particular floor to allow alterations to the system. No work of any kind related
to the sprinkler system may be started until the contractors confirms with the
building engineer and security that the fire alarm system has been placed on
standby, the central station has been notified and the system properly drained
and all valves secured. Sprinkler systems must be filled and returned to full
operation at the end of each working day, if for some reason the restoration of
sprinkler service to the floor is not possible, the contractor is responsible
for establishing and maintaining a certified fire guard on site until such time
as the system is restored and operational. If the contractor is unable to
provide such a fire guard, the building will provide same at additional cost to
the tenant and / or contractor. Any alarm transmitted due to the negligence of
the General Contractor or any of their sub-contractors, tenant’s and or vendors
shall be levied a $1,000.00 penalty for each Alarm Occurrence. There are NO
EXCEPTIONS. Failure to pay such penalty shall result in the contractors or
vendors removal from the building.

 

  (xii) Access to all building mechanical areas (i.e. telephone, electric, and
HVAC rooms) will be provided only by the building engineers and or security, at
the end of each work day the contractor must ensure that these areas are
secured. It is strictly prohibited for anyone to block open any door to
equipment rooms or prevent them from returning to their normally locked position
by any means.

 

B-3



--------------------------------------------------------------------------------

  (xiii) Contractor and Sub Contractors shall not enter any other areas of the
building and specifically other tenant areas without escort by: (a) building
engineer, or (b) building security officer. Contractors may only use the
staircases in the event of an emergency only.

 

  (xiv) The lobby security station is not to be used as a place to conduct
contractors business (i.e. Filling out paperwork, receiving materials etc.); no
telephone calls may be made at the lobby, it is expected that each contractor
will provide a means for their own communication. The building staff is not
authorized to accept or receive any packages or materials for the contractor.

 

  (xv) All construction work scheduled for after normal business hours must
reserve the designated freight elevator for transportation to and from the work
site at all times.

 

  (xvi) There is absolutely NO SMOKING ALLOWED within the premises.

 

  (xvii) Fire Extinguishers fully charged and in sufficient quantity and type
per NYFD regulations must be on the job-site at all times.

 

  (xviii) The General Contractor will be required to provide an acceptable Site
Safety Plan for approval by Building Management prior to the start of work. This
plan shall include but not be limited to:

 

  (a) Designation of site safety person as a primary point of contact for safety
related issues. This individual will be responsible for enforcement of all safe
work rules identified here-in and applicable to the work area. Provide a 24 hour
telephone number for this person.

 

  (b) Designation of all sub-contractor safety representatives as a primary
point of contact for each sub-contractor. Provide 24 hour phone number for each
person.

 

  (c) Sign-in sheet indicating the reading and understanding of the provisions
within the safety plan by all workers under the jurisdiction of the General
Contractor. All workers must read and sign the site safety plan.

 

  (d) Floor Plan indicating primary means of egress.

 

  (e) Location and type of fire extinguishers.

 

  (f) Hot Work Program to be exercised when burning or welding. Including
certificates of Fitness for all personnel who will be responsible for the fire
watch and use of all acetylene cutting and welding apparatus.

 

B-4



--------------------------------------------------------------------------------

  (g) Lock-out/tag-out Program for Energized devices, circuits, and control of
Hazardous Energy per current OSHA regulations to be exercised during applicable
work.

 

  (h) Identity of person(s) responsible for maintenance of fire alarm devices,
including daily responsibility of covering and un-covering of all active smoke
detectors. Provide a 24 hour telephone number for this person.

 

  (i) Weekly Safety Meetings.

 

  (xix) Properly protect all openings, including but not limited to elevator
openings, induction units, etc., to protect against dirt and dust from
permeating into them or to other floors during the performance of the work.

 

  (xx) General Contractor shall clean and or repair all public areas daily, and
or other Tenant Premises as may be required due to the results of the
Contractor’s work.

 

  (xxi) Any mechanic’s liens filed against the demised premises of the building
shall be discharged by Tenant or Tenant’s general Contractor at their own
expense within thirty (30) days after such filing, by payment or by filing of
the bond required by law or otherwise. Proof of such discharge shall be
forwarded to the Building Management immediately thereafter.

These rules are established to familiarize the contractor with what is expected
of them and what will or will not be permitted during the completion of the
project and may be changed at the discretion of the building management as
dictated by the circumstances; your compliance with these rules is required.

If you have any questions regarding these rules and regulations, please contact
the building Management Office @                    .

 

B-5



--------------------------------------------------------------------------------

Forms

PARTIAL RELEASE AND WAIVER OF LIENS

 

The undersigned,  

 

(“Releasing Party”), located at  

 

  ,

having performed or furnished, or having caused to be performed or furnished,
labor, services, or materials in the construction, alteration, or improvement of
that property of the Owner described as:

 

 

 

 

 

 

 

 

(the “Project”, which term includes the real property on which construction is
taking place) certifies that the Releasing Party has been paid a partial payment
in the amount of $             for                      pursuant to a contract
with                      (Partial Payment) in the total amount of $            
(including all change orders approved to date), and that the total amount
Releasing Party has received to date, NOT including the partial payment referred
to above, is $            .

To the extent of the Partial Payment, the Releasing Party does hereby remise,
release, and forever discharge, for itself and its successors, (tenant name and
or RFL 160 Fifth LLC) and its successors, heirs, executors, and administrators
of and from all manner of action and actions, cause and causes of actions,
suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, extents, executions, claims, and
demands whatsoever in law, in admiralty, or in equity which against the said
             the Releasing Party ever had, now has, or which it or its
successors hereafter can, shall, or may have in connection with any and all
claims of any nature whatsoever arising out of or relating to the Project.

Further, to the extent of the Partial Payment, the Releasing Party certifies,
under oath and in accordance with all applicable statutes, laws, and
regulations, that all lienors, including laborers, subcontractors, or material
men, have been paid in full for all materials, equipment, fees, licenses,
insurances, and taxes of every description and that there are no liens, causes
for liens, or claims against the Releasing Party for such items. The Releasing
Party certifies that he will indemnify and save harmless the Owner and
Construction Manager from any and all manner of claims, liens, suits, losses,
costs, expenses, and damages, including but not limited to reasonable attorney’s
fees arising out of or resulting from the contract agreement referred to above
or any work performed or material supplied thereunder and hereby releases
forever all claim, title, and interest in the Project for the same through the
effective date of this Release.

 

B-6



--------------------------------------------------------------------------------

Further, to the extent of the Partial Payment, the Releasing Party for value
received does hereby release and discharge the Project from any and all liens
and claims of liens, equitable or legal, which the undersigned has or may have
against the Project for labor, services, or materials to the effective date
hereof and further hereby releases and discharges any and all claims against the
Payment Bond, if any, applicable to the Project for labor, services, or
materials to the effective date hereof. Lien rights or rights against any
Payment Bond which the Releasing Party may acquire for labor, services, or
materials furnished subsequent to the effective date hereof are not released.

Further, the Releasing Party warrants that no assignment of claims for payments,
rights to perfect a lien against the Project, or claims against the Payment Bond
have been made and that the undersigned has the authority to execute this
Partial Release and Waiver of Liens and has performed the labor and services and
supplied the materials required of the Releasing Party to the state of
completion of said improvements for which payment is being applied. The
undersigned has personal knowledge that the statements made herein are true and
correct.

Effective date:             , 20    .

 

[                    ] By:  

 

  Name:  

 

  Title:  

 

 

STATE OF  

 

COUNTY OF  

 

The foregoing instrument was acknowledged before me this      day of
            , 20    , by                     , a                      on behalf
of said             . He/She is personally known to me or has produced
                     as identification and did (did not) take an oath.

 

My commission expires:  

 

Signature:  

 

Name:  

 

Legibly printed

(AFFIX OFFICIAL SEAL) Notary Public, State of                     

 

B-7



--------------------------------------------------------------------------------

FINAL RELEASE AND WAIVER OF LIENS

 

The undersigned,  

 

(“Releasing Party”), located at  

 

  ,

having performed or furnished, or having caused to be performed or furnished,
labor, services, or materials in the construction, alteration, or improvement of
that property of the Owner described as:

 

 

 

 

 

 

 

 

(the “Project”, which term includes the real property on which construction is
taking place) acknowledges receipt of final payment in the amount of
$             for                      pursuant to a contract with
                     in the total amount of $             (including all change
orders approved to date), and that the total amount Releasing Party has received
to date NOT including the final payment referred to above is $            .

The Releasing Party does hereby remise, release, and forever discharge, for
itself and its successors, (tenant name and or RFL 160 Fifth LLC) and its
successors, heirs, executors, and administrators of and from all manner of
action and actions, cause and causes of actions, suits, debts, dues, sums of
money, accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, judgments,
extents, executions, claims, and demands whatsoever in law, in admiralty, or in
equity which against the said              the Releasing Party ever had, now
has, or which it or its successors hereafter can, shall, or may have in
connection with any and all claims of any nature whatsoever arising out of or
relating to the Project.

Further, the Releasing Party certifies, under oath and in accordance with all
applicable statutes, laws, and regulations, that all lienors, including
laborers, subcontractors, or material men, have been paid in full for all
materials, equipment, fees, licenses, insurances, and taxes of every description
and that there are no liens, causes for liens, or claims against the Releasing
Party for such items. The Releasing Party certifies that he will indemnify and
save harmless the Owner and Construction Manager from any and all manner of
claims, liens, suits, losses, costs, expenses, and damages, including but not
limited to reasonable attorney’s fees arising out of or resulting from the
contract agreement referred to above or any work performed or material supplied
thereunder and hereby releases forever all claim, title, and interest in the
Project for the same.

Further the Releasing Party for value received does hereby release and discharge
the Project from any and all liens and claims of liens, equitable or legal,
which the undersigned has or may have against the Project for labor, services,
or materials and further hereby releases and discharges any and all claims
against the Payment Bond, if any, applicable to the Project for labor, services,
or materials to the effective date hereof.

 

B-8



--------------------------------------------------------------------------------

Further, the Releasing Party warrants that no assignment of claims for payments,
rights to perfect a lien against the Project, or claims against the Payment
Bond, if any, have been made and that the undersigned has the authority to
execute this Final Release and Waiver of Liens and has performed the labor and
services and supplied the materials required of the Releasing Party. The
undersigned has personal knowledge that the statements made herein are true and
correct.

Effective date:             , 20    .

 

[                    ]

By:

 

 

  Name:  

 

  Title:  

 

 

STATE OF  

 

COUNTY OF  

 

The foregoing instrument was acknowledged before me this      day of
            , 20    , by                     , a                      on behalf
of said             . He/She is personally known to me or has produced
                     as identification and did (did not) take an oath.

 

My commission expires:  

 

Signature:  

 

Name:  

 

Legibly printed

(AFFIX OFFICIAL SEAL) Notary Public, State of                     

 

B-9



--------------------------------------------------------------------------------

SCHEDULE C

WORK AGREEMENT

Landlord and Tenant hereby covenant and agree as follows:

ARTICLE I

LANDLORD’S WORK

Except as otherwise specifically provided, Landlord, at its expense, shall
furnish, install and perform in the Premises, using Building Standard materials
and quantities, all of the work (“Landlord’s Work”) shown on the working
drawings (the “Plans”) hereafter to be prepared by Tenant (with the cooperation
of Tenant’s architect) and approved by Landlord, which approval shall not be
unreasonably withheld or delayed if the Plans are consistent with the work shown
on the layout plan annexed to this Work Agreement as Exhibit C-1. Tenant shall
submit the Plans to Landlord on or before April 16, 2010, time being of the
essence. If Landlord shall object to any part of the Plans, such objections
shall be made in a writing given by Landlord to Tenant within five (5) Business
Days after Landlord’s receipt of the Plans, which objections shall be set forth
in such notice in sufficient detail to enable Tenant to modify such Plans in
order to make them acceptable to Landlord. Tenant shall cause the Plan to be
modified within three (3) Business Days after Landlord shall have given its
comments to Tenant. Landlord shall respond to such revised plans within three
(3) Business Days after Landlord’s receipt thereof. Notwithstanding anything
contained herein to the contrary, Landlord’s costs and expenses incurred with
respect to Landlord’s Work, Additional Work (as hereinafter defined) and the
cost of permits, filing fees and Landlord’s expediter, shall not exceed the
amount of the Tenant Improvement Allowance defined in this Lease (“Landlord’s
Maximum Work Cost”); provided, however, Landlord’s Maximum Work Cost will not
include Landlord’s costs with respect to the review, comments to and approval of
the Plans. Tenant shall pay all costs and expenses in excess of Landlord’s
Maximum Work Cost upon demand and as otherwise directed by Landlord. Landlord’s
bidding, pricing and change orders shall be on an open-book basis.

Landlord and Tenant agree that Landlord shall bid out Landlord’s Work to at
least the following General Contractors: TriStar, James E. Fitzgerald,
StructureTone, Lewis & Kennedy and ACC Construction, and each such General
Contractor will bid all major trades to at least three (3) subcontractors who
are pre-qualified to perform work in the Building and who have been provided
with a copy of the project schedule. The General Contractors shall provide their
fee (as a percentage of the work), general conditions and general requirements
separately, with the balance of the subcontractor work provided as a lump sum.
After the bids are received, Landlord shall recommend the selection of a General
Contractor, subject to Tenant’s approval (which shall not be unreasonably
withheld). (Tenant shall approve or reject such recommendation within two
(2) Business Days, and if Tenant shall fail to respond within such period of
time, Tenant shall be deemed to have approved Landlord’s recommendation.) After
a General Contractor has been selected, such General Contractor shall provide
the subcontractors’ bids, including line item scopes, for Tenant’s review.

 

C-1



--------------------------------------------------------------------------------

Tenant shall respond to Landlord’s submission of any change orders within two
(2) Business Days. In the event that Tenant shall fail to so respond, any change
in Landlord’s Work or the Additional Work requested by Tenant shall be deemed to
have been disapproved and withdrawn by Tenant, and any change in Landlord’s Work
or the Additional Work requested by Landlord shall be deemed to have been
approved by Tenant. Notwithstanding the foregoing, any changes as may be
required by any Government Authority or department thereof affecting the
construction of the Building and/or the Premises or any Landlord’s Work or any
Additional Work to be performed therein may be complied with by Landlord in
completing the same and shall not be deemed a violation of the Plans or any
provision of this Schedule C and shall be accepted and approved by Tenant.

ARTICLE II

ADDITIONAL WORK

If Tenant shall request Landlord to perform additional work in the Premises or
to substitute for any Building Standard item or quantity of work forming part of
Landlord’s Work, which causes Landlord’s Work to exceed Landlord’s Maximum Work
Cost, such request shall be deemed to be Additional Work (hereinafter
“Additional Work”) and Tenant shall pay to Landlord the actual cost of labor and
materials for the Additional Work plus a fee payable to Landlord’s designated
construction manager or the Manager of ten (10%) percent for overhead and ten
(10%) for profit, and paid by Tenant as set forth below. Landlord shall estimate
reasonably the cost of the Additional Work depicted on the Plans or requested by
Tenant and advise Tenant of such estimate (the “Plan Based Estimate”) and Tenant
shall either promptly withdraw its request for all or part of the Additional
Work so estimated or pay to Landlord, prior to the commencement of Landlord’s
Work or the Additional Work, the amount by which the Plan Based Estimate exceeds
the Preliminary Estimate, if any, which payment shall be reconciled by Landlord
and Tenant upon the completion of the Additional Work.

If in Landlord’s commercially reasonable judgment, any items of Landlord’s Work
or Additional Work shall involve ordering of materials or products which must be
specially fabricated to order and thus will prevent Landlord’s substantial
completion of Landlord’s Work beyond 60 days after the commencement of
Landlord’s Work, then Landlord may require Tenant to agree on a fixed
Commencement Date of this Lease (allowing a reasonable time for the performance
of Landlord’s Work in absence of the necessity of performing Landlord’s Work or
the Additional Work occasioning such material delay). If the parties cannot
agree upon a fixed Commencement Date, then Landlord shall have the right to
decline to perform such portion of Landlord’s Work or such Additional Work, and
Tenant shall be responsible for the performance thereof (subject to the terms of
this Lease) after the completion of the remainder of Landlord’s Work and any
other (non-objected to by Landlord) Additional Work.

 

C-2



--------------------------------------------------------------------------------

ARTICLE III

TENANT’S AUTHORIZED AGENT(S)

Tenant shall identify a duly authorized agent to provide design and
construction-related instructions in writing, and such agent shall bind and act
for Tenant with respect to all matters relating to the build-out of the
Premises.

ARTICLE IV

TENANT’S OFFICE INSTALLATIONS

In the event Tenant shall desire to make any installations of its furniture,
fixtures and office equipment (herein called “Tenant’s Office Installations”)
which are not to be made by Landlord for Tenant, the following shall apply:

On condition that such Tenant’s Office Installations will not require any
structural change, and further provided that all Landlord’s Work and Additional
Work required to be made by Landlord therein shall have reached a point with
respect to which, in Landlord’s sole judgment, exercised in good faith, the
making of Tenant’s Office Installations will not delay or hamper Landlord in the
completion of Landlord’s Work or any Additional Work, Tenant may enter the
Premises for the purpose of making Tenant’s Office Installations, approximately
two weeks prior to the Commencement Date after notice of the same by Landlord,
subject, however, to the applicable provisions of Article 6 of the Lease. The
foregoing shall include access by Tenant’s telephone, cable and other
information technology contractors.

Prior to the Commencement Date, any entry by Tenant in or on the Premises shall
be at Tenant’s sole risk and shall be pursuant to all of the terms and
conditions of the Lease, except for the payment of Rental. Tenant’s Office
Installations shall be completed free of all liens and encumbrances.

In the event Tenant or any agent or contractor of Tenant shall enter upon the
Premises or any other part of the Building, Tenant agrees to indemnify and save
Landlord free and harmless from and against any and all claims whatsoever
arising out of said entry or any work performed by such contractor. Tenant’s
agents, contractors and their employees shall comply with the special rules,
regulations and requirements of Building management for the performance of work
and coordination of said agents, contractors and their employees so as to avoid
interference with the operation of the Building and/or the business operation of
other tenants.

ARTICLE IV

TENANT’S DELAY

If there shall be a delay in the occurrence of the Commencement Date due to any
of the following: (i) in the Substantial Completion of Landlord’s Work, or any
portion thereof, due to any act or omission of Tenant, its contractors,
subcontractors, architects, space designers, agents or employees, including,
without limitation, delays in submission of information; (ii) delays in payment
of any costs and expenses in excess of Landlord’s Maximum Work as set forth in
this Work Agreement for more than ten (10) Business

 

C-3



--------------------------------------------------------------------------------

Days after demand therefor; (iii) delays beyond the specified dates or allotted
time periods in submission of the Plans or any revised plans to Landlord or
giving authorizations or approvals in accordance with the time periods set forth
above or delays resulting from the fact that, under good construction practice,
portions of Landlord’s Work must be scheduled after the completion of certain
items of Tenant’s Office Installations; (iv) resulting from Tenant’s request for
Landlord to utilize non-Building Standard materials or products in Landlord’s
Work, or to perform Additional Work; or (v) any event defined in Article 1 of
the body of this Lease as a Tenant Delay (any of the foregoing being called a
“Tenant’s Delay”) then the Premises shall be deemed Substantially Completed on
the date the Premises would have been available but for the duration of any
Tenant Delay, even though work to be done by Landlord has not been commenced or
completed.

The parties recognize that a Tenant’s Delay may be aggravated or extended by a
strike, labor problem, materials or labor shortage, or loss of time due to
construction scheduling changes occasioned by such Tenant’s Delay or other
Unavoidable Delays, any or all of which would not have adversely affected the
timely completion of Landlord’s Work in the absence of such Tenant’s Delay and
agree that the duration of Tenant’s Delay should include all delays resulting
from such other causes, notwithstanding that as a result thereof, the Tenant’s
Delay in question may substantially exceed, in duration, the length of time
during which the act or omission of Tenant or Persons Within Tenant’s Control
causing such Tenant’s Delay may have occurred or continued.

 

C-4



--------------------------------------------------------------------------------

EXHIBIT C-1

LAYOUT PLAN

(attached)

 

Exhibit C-1



--------------------------------------------------------------------------------

 

LOGO [g652998ex10_29pg0115.jpg]

 

Exhibit C-2



--------------------------------------------------------------------------------

SCHEDULE D

CLEANING SERVICES

 

A. The following general cleaning will be performed nightly, Monday through
Friday, excluding union and legal holidays:

 

  1. All carpeting will be vacuumed once per week and carpets will be swept as
needed, the remaining four (4) nights.

 

  2. All composition floor tiling will be swept and dust-mopped with a
chemically-treated mop (for dust control) one (1) time per week.

 

  3. All desks will be dusted. Tenant personalty and work product will not be
moved.

 

  4. Wastepaper baskets will be empties and trash removed to a designated
location in the Premises. Plastic liners will be installed weekly in all trash
receptacles at Tenant’s expense.

 

  5. Wipe clean of all water fountains and coolers and empty of waste water

 

B. The following lavatory service will be performed Monday through Friday,
excluding union and legal holidays:

 

  1. Porcelain fixtures will be scoured clean.

 

  2. Both sides of toilet seats will be washed with a mild germicidal solution.

 

  3. Bright work will be dry polished.

 

  4. Trash receptacles will be emptied and cleaned, as needed.

 

  5. Mirrors will be wiped clean.

 

  6. Partitions will be wiped down, as necessary.

 

  7. Shelves and counters will be wiped clean.

 

  8. Floors will be mopped with a mild disinfectant.

 

  9. Lavatory supplies will be furnished and installed at the Tenant’s expense.

 

C. The following shall be performed weekly:

 

  1. All chairs, tables, cabinets and attachments will be dusted weekly. Tenant
personalty and work product will not be moved.

 

  2. Window sills will be dusted. Tenant personalty and work product will not be
moved.

 

  3. Moldings and ledges within hand reach will be dusted.

 

D-1



--------------------------------------------------------------------------------

D. The following shall be performed quarterly:

 

  1. Dust in place all picture, frame, charts, graphs and similar wall-hangings
not reached in nightly cleaning.

 

  2. Dust all vertical surfaces and walls, partition doors, door bucks and other
surfaces not reached in nightly cleaning. Tenant personalty and work product
will not be moved.

 

E. Window Cleaning:

 

  1. All windows are to be cleaned inside and out two (2) times per year.

 

D-2



--------------------------------------------------------------------------------

SCHEDULE E

FORM OF LETTER OF CREDIT

[ISSUER]

[Date]

RFL 160 Fifth LLC

c/o RFR Realty LLC

390 Park Avenue

New York, New York 10022

Attention: President

 

  Ref: Irrevocable Letter of Credit No.             

Gentlemen:

By order of our client, [name of Tenant], [address of Tenant], we hereby open in
your favor our clean irrevocable Letter of Credit No.              for the
aggregate sum of [amount of Security Deposit] United States Dollars, (U.S.
$        ) effective immediately and expiring at our [address of Bank] New York
Office on                      or any automatically extended date.

Funds under this Letter of Credit are available to you against presentation of
your sight draft(s) drawn on us marked “drawn under Irrevocable Letter of Credit
No.              date [date of Letter of Credit]”, and accompanied by the
following:

Beneficiary’s signed statement that [name of Tenant] has failed to comply with
the terms and conditions of a contract described as Agreement of Lease between
RFL 160 Fifth LLC, Landlord, and [name of Tenant], Tenant, dated [date of
Lease].

It is a condition of this Letter of Credit that it shall be deemed automatically
extended without amendment for one year from the present or any future
expiration date hereof, unless thirty (30) days prior to any such date we shall
notify you by registered mail that we elect not to consider this Letter of
Credit renewed for any such additional period. Upon receipt by you of such
notice, you may draw hereunder by means of your draft on us at sight,
accompanied by the original Letter of Credit.

This Letter of Credit is transferrable in whole but not in part by the
beneficiary upon notice to the undersigned, without charge. Requests for
transfer will be in the form of Annex A attached hereto, duly completed by an
officer of your company and accompanied by the original of this Letter of
Credit.

If we receive your sight draft as mentioned above, in accordance with the terms
and conditions of this credit, here at our [address], New York Office we will
promptly honor the same.

 

E-1



--------------------------------------------------------------------------------

This Letter of Credit is subject to the Uniform Customs and Practice for
Documentary Credits (1993 Revision) International Chamber of Commerce Brochure
No. 500, shall be deemed to be a contract made under, and as to matters not
governed by the UCP, shall be governed by and construed in accordance with the
laws of the State of New York and applicable U.S. Federal Law.

 

[Name of Bank] By:  

 

  Authorized Signature   Title:

[ANNEX A TO BE ADDED BY ISSUER, IF REQUIRED]

 

E-2



--------------------------------------------------------------------------------

SCHEDULE F

RULES AND REGULATIONS

(1) All tenants are required to present their Building Identification Card to
Security upon entering the premises at all times. Firms with multiple locations
must present management with a listing of company employees. These firms will
then present their company identification card, sign–in and receive a temporary
Identification badge.

(2) The sidewalks, entrances, passages, courts, elevators, vestibules,
stairways, corridors and halls shall not be obstructed or encumbered by Tenant
or used for any purpose other than access to the Premises and for delivery of
supplies and equipment in prompt and efficient manner, using elevators and
passageways designated for such delivery by Landlord.

(3) No awnings, air-conditioning units, fans or other projections shall be
attached to the outside walls of the Building.

(4) No curtains, blinds, shades or screens, other than those conforming to
Building standards as established by Landlord from time to time, shall be
attached to or hung in, or used in connection with, any window or door of the
Premises. All electrical fixtures hung in offices of spaces along the perimeter
of the Premises must be of a quality, type, design and bulb color approved by
Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed.

(5) No sign, advertisement, notice or other lettering shall be exhibited,
inscribed, painted or affixed by Tenant on any part of the outside of the
Premises or Building or on the inside of the Premises if the same can be seen
from the outside of the Premises without in each case the prior written consent
of Landlord. The foregoing provisions are subject in all respects to Article 31.

(6) The exterior windows and doors that reflect or admit light and air into the
Premises or the halls, passageways or other public places in the Building shall
not be covered or obstructed by Tenant.

(7) Except as otherwise provided in this Lease, no showcases or other articles
shall be put in front of or affixed to any part of the exterior of the Building,
nor placed in the halls, corridors or vestibules, nor shall any article obstruct
any air-conditioning supply or exhaust without the prior written consent of
Landlord.

(8) The water and janitors closets and other plumbing fixtures shall not be used
for any purposes other than those for which they were designed, and no
sweepings, rubbish, rags, acids or other substances shall be deposited therein.
All damages resulting from any misuse of the fixtures shall be borne by Tenant.

 

F-1



--------------------------------------------------------------------------------

(9) Tenant shall not make, or permit to be made, any unseemly or disturbing
notices or disturb or interfere with occupants of the Building or neighboring
buildings or those having business with them.

(10) Tenant, or any of Tenant’s employees, agents, visitors or licensees, shall
not at any time bring or keep upon the Premises any inflammable, combustible or
explosive fluid, chemical or substance except such as are incidental to usual
office occupancy.

(11) No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by Tenant, nor shall any changes be made in existing locks or
the mechanism thereof, unless Tenant promptly provides Landlord with the key or
combination thereto. Tenant shall, upon the termination of its tenancy, return
to Landlord all keys for any locks in the Premises and for all toilet rooms, and
in the event of the loss of any keys furnished at Landlord’s expense, Tenant
shall pay to Landlord the cost thereof.

(12) No bicycles, vehicles or animals (except for seeing eye dogs) shall be
brought into or kept by Tenant in or about the Premises or the Building.

(13) All removals, or the carrying in or out of any safes, freight, furniture or
bulky matter of any description must take place in the manner and during the
hours, which Landlord or its agent reasonably may determine from time to time
and by movers approved in advance by Landlord or its agent, which approval shall
not be unreasonably withheld, conditioned or delayed. Landlord reserves the
right to inspect all safes, freight or other bulky articles to be brought into
the Building and, except to the extent that Tenant leases any retail space in
the Building, to exclude from the Building all safes, freight or other bulky
articles which violate any of these Rules and Regulations or the Lease of which
these Rules and Regulations are apart.

(14) Tenant shall not occupy or permit any portion of the Premises to be
occupied for the possession, storage, manufacture or sale of liquor or
narcotics. Tenant shall not engage or pay any employees on the Premises, except
those actually working for Tenant at the Premises, nor advertise for labor
giving an address at the Premises.

(15) Tenant shall not purchase water, ice, towels or other like services, or
accept barbering or shoe shining services in the Premises, from any company or
persons not approved by Landlord, provided that such approval shall not be
unreasonably withheld, conditioned or delayed, nor at hours and under
regulations other than as reasonably fixed by Landlord.

(16) Intentionally Omitted.

(17) Except for Tenant’s customers in any retail space leased by Tenant,
Landlord reserves the right to exclude from the Building at all times other than
Operating Hours all persons who do not present a pass to the Building signed or
approved by Landlord. Tenant shall be responsible for all persons for whom a
pass is issued at the request of Tenant and shall be liable to Landlord for all
acts of such persons.

 

F-2



--------------------------------------------------------------------------------

(18) Tenant shall, at its expense, provide electricity and light for the
employees of Landlord doing janitor service or other cleaning, or making repairs
or alterations in the Premises.

(19) The requirements of Tenant will be attended to only upon written
application at the Office of the Building. Building employees shall not perform
any work or do anything outside of their regular duties, unless under special
instructions from the office of Landlord.

(20) Canvassing, soliciting and peddling in the Building is prohibited and
Tenant shall cooperate to prevent the same.

(21) There shall not be used in the Building, either by Tenant or by jobbers or
others, any hand trucks except those equipped with rubber tires and side guards.
Carts and hand trucks of any kind are prohibited in all passenger elevators. All
damages resulting from any misuse of the elevators shall be borne by Tenant.

(22) Except as set forth in Article 5, Tenant shall not do any cooking, conduct
any restaurant, luncheonette or cafeteria for the sale or service of food or
beverages to its employees or to others, or cause or permit any odors of cooking
or other processes or any unusual or objectionable odors to emanate from the
Premises.

(23) Tenant shall keep the entrance door to the Premises closed at all times.

(24) Tenant shall comply with Landlord’s rules as promulgated from time to time
regarding separation of various types of trash. The amount of any fines incurred
by Landlord by reason of Tenant’s failure to comply shall be paid by Tenant to
Landlord upon demand as Additional Rent.

(25) The design and decoration of the elevator areas of each floor of the
Premises and the public corridors of any floor of the Premises occupied by more
than one (1) occupant shall be under the sole control of Landlord and Tenant
shall not place anything whatsoever therein.

(26) Smoking within the building is prohibited.

(27) There shall be no storage of any kind allowed in the freight elevator lobby
at any time. Storage of any kind is prohibited by law and is subject to monetary
penalties.

(28) Roller blades are prohibited in the building and plaza areas.

 

F-3



--------------------------------------------------------------------------------

SCHEDULE G

FORM OF NON-DISTURBANCE AGREEMENT

SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT

THIS AGREEMENT, made and entered into as of the      day of              2010,
by and among THE UNION LABOR LIFE INSURANCE COMPANY, with its principal office
at 8403 Colesville Road, Thirteenth Floor, Silver Spring, Maryland 20910
(hereinafter called “Mortgagee”), FORRESTER RESEARCH, INC., a Delaware
corporation, having an address at 400 Technology Square, Cambridge,
Massachusetts 02139 (hereinafter called “Lessee”), and RFL 160 FIFTH LLC, a
Delaware limited liability company, having an address c/o RFR Holding LLC, 400
Park Avenue, 3rd Floor, New York, New York 10022 (hereinafter called “Owner”).

WITNESSETH:

WHEREAS, Owner is the owner of a leasehold interest in the improved real
property described in Schedule A annexed hereto (the “Premises”); and

WHEREAS, Lessee has by a written lease dated as of the     day of April 2010
(hereinafter called the “Lease”) leased from Owner a portion of the Premises
identified as the entire third floor (the “Demised Premises”); and

WHEREAS, Mortgagee is the owner and holder of a mortgage encumbering the
Premises as security for a loan from Mortgagee to Owner (the “Mortgage”); and

WHEREAS, Lessee and Mortgagee have agreed to the following with respect to their
mutual rights and obligations pursuant to the Lease and the Mortgage.

NOW, THEREFORE, for and in consideration of Ten Dollars ($10.00) paid by each
party to the other and the mutual covenants and agreements herein contained and
other good and valuable consideration, the receipt whereof is hereby
acknowledged, the parties hereto do hereby covenant and agree as follows:

A. Lessee’s interest in the Lease and all rights of Lessee thereunder shall be
and are hereby declared subject and subordinate to the Mortgage upon the
Premises and its terms, and the term “Mortgage” as used herein shall also
include any amendments, increases, renewals, modifications, consolidations,
spreaders, replacements, combinations, supplements, substitutions and extensions
thereof, now or hereafter made.

B. In the event of any foreclosure of the Mortgage or any conveyance in lieu of
foreclosure, provided that the Lessee shall not then be in default beyond any
grace period under the Lease, Lessee shall not be made a party in any action or
proceeding to remove or evict Lessee or to disturb its possession, nor shall the
leasehold estate of Lessee created by the Lease be affected in any way, and the
Lease shall continue in full force and effect as a direct lease between Lessee
and Mortgagee, subject to the provisions hereof.

 

G-1



--------------------------------------------------------------------------------

C. After the receipt by Lessee of notice from Mortgagee of any foreclosure of
the Mortgage or any conveyance in lieu of foreclosure, Lessee will thereafter
attorn to and recognize Mortgagee as its substitute Owner, and having thus
attorned, Lessee’s possession shall not thereafter be disturbed provided, and so
long as, Lessee shall continue to timely pay all rentals under the Lease and
otherwise observe and perform the covenants, terms and conditions of the Lease.

D. Lessee hereby agrees to provide Mortgagee with prompt notice of any asserted
default by Owner of its obligations under the Lease. In the event any such
asserted default constitutes a legal basis for the cancellation of the Lease by
Lessee, Lessee hereby agrees that the Lease shall not be canceled or terminated
until Mortgagee shall have a reasonable period of time within which to obtain
possession of the Premises, and cure such default.

E. Lessee and Owner hereby agree that, in the event that Mortgagee delivers to a
notice stating that an Event of Default (as defined in the Mortgage) has
occurred under the Mortgage or any other document executed in connection
therewith and requesting that all rent and additional rent due under the Lease
be thereafter paid to Mortgagee, Lessee shall pay, and is hereby authorized and
directed by Owner to pay, such rent and additional rent directly to Mortgagee.
Delivery to Lessee of the aforedescribed notice from Mortgagee shall be
conclusive evidence of the right of Mortgagee to receive such rents and payment
of the rents by Lessee to Mortgagee pursuant to such notice shall constitute
performance in full of Lessee’s obligation under the Lease to pay such rents to
Owner. If and to the extent that the Lease or any provision of law shall entitle
Lessee to notice of any mortgage, Lessee acknowledges and agrees that this
Agreement shall constitute such notice to Lessee of the existence of the
Mortgage. Lessee acknowledges that it has notice that the Lease and the rent and
all other sums due thereunder have been assigned to Mortgagee as part of the
security for the loan to Owner.

F. No conveyance of Owner’s interest in the Premises or any part thereof to
Lessee shall, insofar as Mortgagee is concerned, cause the estate encumbered by
the Mortgage and leasehold estate created by the Lease to merge, rather said
estates shall remain separate and distinct and the Lease shall continue in full
force and effect notwithstanding the vesting of said estates in any single
person or entity by reason of such conveyance or otherwise.

G. Lessee hereby agrees that notwithstanding anything to the contrary in this
Agreement or the Lease:

(a) The Lease may not be amended, altered, terminated or, except as permitted
without Landlord’s consent pursuant to Article 15 of the Lease, assigned or
sublet without the prior written consent of Mortgagee and no such amendment,
modification, termination, assignment or sublease of the Lease shall be
effective against Mortgagee, unless consented to in writing by Mortgagee;

(b) Mortgagee shall not be bound by any advance payment of rent or additional
rent to Owner in excess of one month’s prepayment thereof, in the case of rent,
or in excess of one periodic payment in advance, in the case of additional rent,
unless expressly approved in writing by Mortgagee;

 

G-2



--------------------------------------------------------------------------------

(c) Nothing herein contained shall impose any obligation upon Mortgagee to
perform any of the obligations of Owner under the Lease, unless and until
Mortgagee shall take possession of the Premises, and, in any event, Mortgagee
shall have no liability with respect to any acts or omissions of Owner occurring
prior to the date on which Mortgagee shall take possession of the Premises.

(d) In no event shall Mortgagee be liable for any act or omission of the Owner,
nor shall Mortgagee be subject to any offsets (except as expressly set forth in
the Lease) or deficiencies which Lessee may be entitled to assert against the
Owner as a result of any act or omissions of Owner occurring prior to
Mortgagee’s obtaining possession of the premises.

(e) Notwithstanding anything to the contrary contained herein, officers,
directors, shareholders, agents, servants and employees of Mortgagee shall have
no personal liability to Lessee and the liability of Mortgagee, in any event,
shall not exceed and shall be limited to Mortgagee’s interest in the Premises.

(f) Mortgagee shall not be bound by any covenant to undertake or complete any
construction of the Premises, the Demised Premises or any portion thereof;

(g) Mortgagee shall not be bound by any obligation of Owner to make any payment
to Lessee, except that Mortgagee shall be liable for the timely return of any
security or other deposit actually received by Mortgagee and Mortgagee shall be
liable on account of any prepayments of rent or other charges owing to Lessee if
the funds are actually received by Mortgagee; and

(h) Mortgagee shall not be bound by any obligation to repair, replace, rebuild
or restore the Premises, the Demised Premises, or any part thereof, in the event
of damage by fire or other casualty, or in the event of partial condemnation.

H. Any options or rights contained in the Lease to acquire title to the Premises
or any portion thereof, including any right of first refusal, right of first
offer, or similar provisions, shall not apply to a foreclosure sale of the
Premises by Mortgagee pursuant to its rights under the Mortgage and shall be
extinguishable by any foreclosure of the Mortgage. Any right of Lessee to cancel
the Lease in order to move to other property to be leased or purchased from
Owner and any right of Lessee to inducements to be provided by Owner but not set
forth in the Lease shall be extinguishable by any foreclosure of the Mortgage.

I. Each of Owner and Lessee represents and warrants to Mortgagee that, as of the
date hereof, there are no agreements other than the Lease in existence or
contemplated between Owner and Lessee, relating to the Premises or the Demised
Premises or with respect to any other matter related to Lessee’s occupancy of
the Demised Premises.

J. Owner, by its execution of this Agreement, agrees to be bound by and to act
in accordance with the terms and conditions hereinabove contained.

K. This Agreement and its terms shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns, including
without limitation, any purchaser at any foreclosure sale. All references to any
party hereto shall include such party’s successors and assigns.

 

G-3



--------------------------------------------------------------------------------

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

G-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been fully executed under seal on the day
and year first above written.

 

MORTGAGEE: THE UNION LABOR LIFE INSURANCE COMPANY, a Maryland corporation By:  

 

Name:  

 

Title:  

 

LESSEE: FORRESTER RESEARCH, INC., a Delaware corporation By:  

 

Name:  

 

Title:  

 

OWNER: RFL 160 FIFTH LLC, a Delaware Limited Liability company By:  

 

Name:  

 

Title:  

 

 

G-5



--------------------------------------------------------------------------------

STATE OF                        )        )   ss.:   
COUNTY OF                        )     

On the      day of              in the year 20    , before me, the undersigned,
personally appeared                                         , personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

 

 

                    , Notary Public

 

My commission expires:  

 

 

STATE OF                        )        )   ss.:    COUNTY OF
                       )     

On the      day of              in the year 20    , before me, the undersigned,
personally appeared                                         , personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

 

 

                    , Notary Public My commission expires:  

 

 

STATE OF                        )        )   ss.:    COUNTY OF
                       )     

On the      day of          in the year 20    , before me, the undersigned,
personally appeared                                         , personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

 

 

                    , Notary Public My commission expires:  

 

 

G-6



--------------------------------------------------------------------------------

Schedule A

All that certain lot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, City, County and State of New York, bounded and described
as follows:

BEGINNING at a point on the northerly side of West 42nd Street, distant 208 feet
easterly from the northeasterly corner of 42nd Street and Avenue of the Americas
(formerly 6th Avenue);

RUNNING THENCE easterly along the northerly side of 42nd Street, 234 feet;

THENCE northerly parallel with Avenue of the Americas, 200 feet 10 inches to the
southerly side of 43rd Street;

THENCE westerly along the southerly side of 43rd Street, 442 feet to the
easterly side of Avenue of the Americas;

THENCE southerly along the easterly side of Avenue of the Americas, 100 feet 5
inches to the center line of the block;

THENCE easterly parallel with 42nd Street, 208 feet;

THENCE southerly parallel with Avenue of the Americas, 100 feet 5 inches to the
northerly side of 42nd Street, at the point or place of BEGINNING.

 

G-7



--------------------------------------------------------------------------------

SCHEDULE H

COMMENCEMENT DATE AGREEMENT

AGREEMENT made as of the      day of             , 20    , between RFL 160 FIFTH
LLC, a Delaware limited liability company, having an address at c/o RFR Holding
LLC, 390 Park Avenue, 3rd Floor, New York, New York 10022, as Landlord, and
FORRESTER RESEARCH, INC., a Delaware corporation, having an address at 400
Technology Square, Cambridge, Massachusetts 02139, as Tenant.

W I T N E S S E T H:

WHEREAS, Landlord and Tenant have entered into an Agreement of Lease, dated as
of April     , 20     (the “Lease”), pursuant to which Landlord leased to Tenant
certain space in the Building known as 160 Fifth Avenue, New York, New York, as
more fully described in the Lease; and

WHEREAS, pursuant to the provisions of the Lease, the parties agreed to execute
a written agreement confirming the Commencement Date, the Rent Commencement Date
and the Fixed Expiration Date of the Lease.

NOW, THEREFORE, Landlord and Tenant confirm that the “Term” of the Lease has
commenced on                  , 20    , and that such date constitutes the
“Commencement Date” of the Lease; that the “Rent Commencement Date” is
                 , 20    ; and that the Term of the Lease will expire on
                 , 20    , and that such date constitutes the “Fixed Expiration
Date” of the Lease, as such quoted terms are defined in the Lease.

 

H-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have respectively executed this
Commencement Date Agreement as of the day and year first above written.

 

LANDLORD:

RFL 160 FIFTH LLC,

a Delaware limited liability company

By:  

 

 

Aby Rosen [or Michael Fuchs]

Managing Member

TENANT: By: FORRESTER RESEARCH, INC., a Delaware corporation

 

Name:   Title:  

 

H-2



--------------------------------------------------------------------------------

SCHEDULE I

CURRENT BUILDING HOLIDAYS

 

  

•      New Years Day;

     

•      Presidents Day;

     

•      Good Friday;

     

•      Memorial Day;

     

•      Independence Day;

     

•      Labor Day;

     

•      Columbus Day;

     

•      Thanksgiving Day;

     

•      Day after Thanksgiving Day;

     

•      Christmas Day; and

     

•      One (1) floating holiday (either MLK day, Yom Kippur, Eid al-Fitr or
September 11th).

 

I-1



--------------------------------------------------------------------------------

SCHEDULE J

PRE-EXISTING RIGHTS

The following rights granted to The Simons Foundation, Inc. (“Simons”) pursuant
to a lease dated October 5, 2009 (as amended by a First Amendment of Lease,
dated as of April 7, 2010): (i) a one-time option to lease one additional full
floor in the Building (which shall be either the fourth floor or the fifth
floor) commencing on or about January 1, 2021, subject to the renewal right of
Prophet Brand Strategy (“Prophet”), the existing tenant on the fifth floor of
the Building (the “Fifth Floor Space”), pursuant to the express terms and
conditions of its lease; and (ii) an option to renew its lease for a period of
five (5) years.

The following rights granted to Prophet pursuant to a lease dated December 7,
2009: (a) a one-time option to lease office space (as opposed to retail space)
of a floor of the Building which is contiguous to the Fifth Floor Space
(provided that such space may include other office space in the Building
marketed by Landlord together therewith, even if such other office space is not
on a floor contiguous to the Fifth Floor Space), commencing on or after April 1,
2013, subject to the rights of Simons; and (b) an option to renew its lease for
a period of five (5) years.

 

J-1



--------------------------------------------------------------------------------

SCHEDULE K

TEMPORARY CERTIFICATE OF OCCUPANCY

 

LOGO [g652998ex10_29pg0134a.jpg]     Page 1 of 3   Certificate of Occupancy    
 

 

CO Number:            104894535T002

This certifies that the premises described herein conforms substantially to the
approved plans and specifications and to the requirements of all applicable
laws, rules and regulations for the uses and occupancies specified. No change of
use or occupancy shall be made unless a new Certificate of Occupancy is issued.
This document or a copy shall be available for inspection at the building at all
reasonable times.

 

A.      Borough: Manhattan      Block Number:        00822   
  Certificate Type:    Temporary      Address:  160 FIFTH AVENUE     
Lot Number(s):        39      Effective Date:    02/19/2010      Building
Identification Number (BIN): 1015500        Expiration Date:    05/20/2010     
     Building Type:        Altered            For zoning lot metes & bounds,
please see BISWeb. B.      Construction classification:   1      (Prior to 1968
Code)      Building Occupancy Group classification:   COM   (Prior to 1968 Code)
     Multiple Dwelling Law Classification:   None        No. of stories: 9  
Height in feet: 110      No. of dwelling units: 0 C.      Fire Protection
Equipment:             None associated with this filing.        D.     

Type and number of open spaces:

None associated with this filing.

       E.     

This Certificate is issued with the following legal limitations:

None

    

Outstanding requirements for obtaining Final Certificate of Occupancy:

There are 16 outstanding requirements. Please refer to BISWeb for further
detail.

 

Borough Comments: None

 

LOGO [g652998ex10_29pg0134b.jpg]     LOGO [g652998ex10_29pg0134c.jpg] Borough
Commissioner     Commissioner DOCUMENT CONTINUES ON NEXT PAGE

K-1



--------------------------------------------------------------------------------

 

LOGO [g652998ex10_29pg0135a.jpg]     Page 2 of 3   Certificate of Occupancy    

 

CO Number:             104894535T002

 

Permissible Use and Occupancy

All Building Code occupancy group designations are 1968 designations, except
RES, COM, or PUB which

are 1938 Building Code occupancy group designations.

 

Floor
From To

    

Maximum

persons

permitted

    

Live load
lbs per

sq. ft

    

Building

Code

occupancy

group

    

Dwelling or

Rooming

Units

    

Zoning
use group

    

Description of use

CEL      0      OG      D-2                BOILER, RETAIL, STORAGE, MECHANICAL
               C                ROOMS, TANK ROOM                B-2          
     CEL      21           B-2                STORAGE ROOM CEL      154     
     C           6      RETAIL 001      386      100      C           6     
RETAIL STORES, LOBBY 002      204      100      C           6      RETAIL 002
               D-2           6      MECHANICAL ROOM 003      95      100      E
          6      OFFICES_MECHANICAL ROOM 004      95      100      E           6
     OFFICES, MECHANICAL ROOM 005      95      100      E           6     
OFFICES, MECHANICAL ROOM 006      95      100      E           6      OFFICES,
MECHANICAL ROOM 007      95      100      E           6      OFFICES, MECHANICAL
ROOM 008      96      100      E           6      OFFICES, MECHANICAL ROOM 009
     96      100      E           6      OFFICES, MECHANICAL ROOM

 

LOGO [g652998ex10_29pg0135b.jpg]     LOGO [g652998ex10_29pg0135c.jpg] Borough
Commissioner     Commissioner DOCUMENT CONTINUES ON NEXT PAGE

K-2



--------------------------------------------------------------------------------

 

LOGO [g652998ex10_29pg0136a.jpg]     Page 3 of 3   Certificate of Occupancy    

 

CO Number:             104894535T002

NOTE: ACCESSORY STORAGE LIMITED TO 2500 SQUARE FEET PER ESTABLISHMENT NOTE: FIRE
DEPARTMENT APPROVALS:

STANDPIPE SYSTEM • FEBRUARY 27, 1941 SPRINKLER SYSTEM • MARCH 27, 1967 FUEL OIL
INSTALLATION • AUGUST 22, 1040

END OF SECTION

 

LOGO [g652998ex10_29pg0136b.jpg]     LOGO [g652998ex10_29pg0136c.jpg] Borough
Commissioner     Commissioner

  END OF DOCUMENT   104894535/002    2/19/2010  8:49:51  AM

 

K-3